Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 1 of 136




            EXHIBIT A
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 2 of 136



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 ACCENT DELIGHT INTERNATIONAL LTD.
 and XITRANS FINANCE LTD.,

                                Plaintiffs,
                                                         No. 1:18-cv-09011-JMF-RWL
                   v.

 SOTHEBY’S and SOTHEBY’S, INC.,

                                Defendants.



        LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
         PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON
             THE TAKING OF EVIDENCE ABROAD IN CIVIL MATTERS
          TO OBTAIN EVIDENCE FROM YVES CHARLES EDGAR BOUVIER

       In conformity with Articles 1 and 3 of the Hague Convention of 18 March 1970 on the

Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), the United

States District Court for the Southern District of New York respectfully requests international

judicial assistance from the Supreme Court of the Republic of Singapore to obtain evidence from

Yves Charles Edgar Bouvier (“Mr. Bouvier”) for use in the above-captioned civil proceeding

currently pending before this Court (the “U.S. Action” or “Action”). The evidence is sought by

Defendants in the Action, Sotheby’s and Sotheby’s, Inc. (together, “Sotheby’s”). As set forth

below, Mr. Bouvier is a critical fact witness whose evidence is relevant to Plaintiffs’ allegations

in this Action and Sotheby’s defenses thereto.

       The U.S. Action is a civil proceeding in which Plaintiffs allege that Sotheby’s aided and

abetted an alleged fraud and breach of fiduciary duty committed by Mr. Bouvier, an art dealer,

against Plaintiffs. Mr. Bouvier therefore has documents and first-hand knowledge regarding at

least two critical elements of Plaintiffs’ claims against Sotheby’s. First, Plaintiffs must prove that
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 3 of 136



Mr. Bouvier committed the alleged underlying fraud and breach of fiduciary duty. Mr. Bouvier

has direct knowledge of his relationship with Plaintiffs and of the entire course of conduct between

them, including their communications, interactions, agreements, understandings, and disputes, all

of which are relevant to proving or disproving the underlying fraud or breach of fiduciary duty.

Second, even if Plaintiffs establish that Mr. Bouvier committed fraud or breached his fiduciary

duty, they must then establish that Sotheby’s aided and abetted that fraud or breach. This claim

requires Plaintiffs to prove that Sotheby’s acted with the requisite mental state regarding Mr.

Bouvier’s alleged fraud or breach of fiduciary duty. Given that neither Dmitry Rybolovlev (“Mr.

Rybolovlev”), Plaintiffs’ principal, nor any other representative of Plaintiffs ever communicated

with Sotheby’s regarding the artworks in question, a fact Plaintiffs do not dispute, the only possible

basis for Sotheby’s alleged awareness of Mr. Bouvier’s relationship and dealings with Plaintiffs is

what Sotheby’s purportedly learned from Mr. Bouvier. Sotheby’s denies that it had any knowledge

or information sufficient to form a belief as to the truth of Plaintiffs’ allegations regarding their

relationship with Mr. Bouvier or any alleged defrauding of Plaintiffs by Mr. Bouvier, including

what Mr. Bouvier allegedly charged Plaintiffs for any of the artworks at issue. Accordingly, it is

critical to Sotheby’s defenses in this case to obtain Mr. Bouvier’s testimony and documents as to

these subject matter areas.

       The assistance requested is for the appropriate judicial authority of Singapore to compel

the appearance of Mr. Bouvier to produce documents and give oral testimony relevant to the claims

and defenses in the Action. The evidence is intended for use at trial.

       1.      Sender/Requesting Judicial Authority:

               The Honorable Jesse M. Furman
               United States District Court for the Southern District of New York
               40 Centre Street, Room 2202
               New York, New York 10007
               United States of America
                                                  2
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 4 of 136




2.    Central Authority of the Requested State:

      Registrar of the Supreme Court
      Supreme Court of Singapore
      1 Supreme Court Lane
      Singapore 178879

3.    Persons to whom the executed request is to be returned:

      Marcus A. Asner
      Arnold & Porter Kaye Scholer LLP
      250 West 55th Street
      New York, New York 10019
      United States of America
      Email: Marcus.Asner@arnoldporter.com
      Tel: +1 212 836 7222
      Fax: +1 212 836 8689

4.    Names and Addresses of the Parties and Their Representatives:

      a.   Plaintiffs:

      Accent Delight International Ltd.
      Jipfa Building, 3rd Floor
      142 Main Street
      Road Town, Tortola
      British Virgin Islands

      Xitrans Finance Ltd.
      Akara Building
      24 De Castro Street
      Wickhams Cay 1
      Road Town
      Tortola
      British Virgin Islands

      Counsel for Plaintiffs:
      Daniel Kornstein
      Emery Celli Brinckerhoff & Abady LLP
      600 Fifth Avenue, 10th Floor
      New York, New York 10020
      Email: dkornstein@ecbalaw.com
      Tel: +1 212 763 5000




                                       3
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 5 of 136



              b.   Defendants:

              Sotheby’s
              1334 York Avenue
              New York, New York 10021
              United States of America

              Sotheby’s, Inc.
              1334 York Avenue
              New York, New York 10021
              United States of America

              Counsel for Defendants:
              Marcus A. Asner
              Sara L. Shudofsky
              Arnold & Porter Kaye Scholer LLP
              250 West 55th Street
              New York, New York 10019
              Email: Marcus.Asner@arnoldporter.com
              Email: Sara.Shudofsky@arnoldporter.com
              Tel: +1 212 836 7222

              Herman Jeremiah
              Toh Cher Han
              Dentons Rodyk & Davidson LLP
              80 Raffles Place, #33-00 UOB Plaza 1
              Singapore 048624
              Email: herman.jeremiah@dentons.com
              Email: cherhan.toh@dentons.com
              Tel: +65 6885 3614 / +65 6885 2957

       5.     Nature of the Proceedings and Summary of the Facts:

       The U.S. Action is a civil lawsuit in which Plaintiffs allege that Sotheby’s aided and abetted

Mr. Bouvier’s purported fraud and breach of fiduciary duty, and breached its contractual

obligations to Plaintiffs. A copy of the Amended Complaint (“Am. Compl.”) and Sotheby’s

Answer (“Sotheby’s Answer”) in the U.S. Action are attached hereto as Exhibits 1 and 2. The

Central Authority of Singapore, the Supreme Court of Singapore, already has some familiarity

with the relevant facts, as it previously adjudicated a matter arising from the same underlying




                                                 4
        Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 6 of 136



dispute between Mr. Bouvier and Mr. Rybolovlev. See Rappo v. Accent Delight Int’l Ltd., [2017]

SGCA 27.

        Plaintiffs’ action arises from a longstanding dispute between Mr. Rybolovlev, a Russian

oligarch, and an art dealer, Mr. Bouvier. Plaintiffs are companies incorporated in the British Virgin

Islands; they are owned by trusts settled by and for the benefit of members of the family of Mr.

Rybolovlev. Mr. Rybolovlev is Plaintiffs’ principal. Plaintiffs allege that Mr. Bouvier defrauded

them of over one billion dollars when he served as their art advisor. According to Plaintiffs,

Plaintiffs and Mr. Bouvier agreed that Mr. Bouvier would act as Plaintiffs’ agent to acquire art

masterworks on their behalf. Mr. Bouvier allegedly purchased 38 art masterworks from various

private sellers, resold the works to Plaintiffs at markups as high as 145%, and pocketed the

difference for himself. Plaintiffs assert that Sotheby’s aided and abetted Mr. Bouvier’s alleged

fraud and breach of fiduciary duty with respect to 14 of the art masterworks; Mr. Bouvier acquired

12 of those 14 art masterworks from third parties in private sales facilitated by Sotheby’s entities

before he sold them to Plaintiffs. Finally, Plaintiffs allege that Sotheby’s breached a Tolling

Agreement with Plaintiffs when Sotheby’s filed a declaratory judgment action in Switzerland in

2017.

        In their response to Sotheby’s interrogatories in this case, Plaintiffs have identified Mr.

Bouvier as having: (i) “knowledge or information concerning . . . the allegations in the Complaint”;

(ii) “knowledge or information concerning any transaction involving one or more of the [artworks

at issue]”; (iii) “knowledge or information concerning the alleged agency or fiduciary relationship

between [Plaintiffs] and [Mr.] Bouvier”; and (iv) “knowledge of any valuation that [Plaintiffs]

obtained or attempted to obtain from [Mr.] Bouvier” concerning the artworks at issue. See




                                                 5
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 7 of 136



Plaintiffs’ Responses and Objections to Sotheby’s First Set of Interrogatories at 4-7, attached

hereto as Exhibit 3 (“Plaintiffs’ Responses to Interrogatories”).1

       Plaintiffs do not dispute that Mr. Bouvier communicated directly with Plaintiffs’

representatives regarding the art masterworks at issue in the U.S. Action, including with respect to

Plaintiffs’ purchase of those works and their requests for valuations of some of those works. Nor

do they dispute that Plaintiffs never communicated with Sotheby’s regarding any of the art

masterworks at issue.       Further, Sotheby’s contends that Mr. Bouvier helped facilitate

communications with various financial institutions, including financial institutions in Singapore,

in an effort to obtain credit, loans, or financing on Plaintiffs’ and Mr. Rybolovlev’s behalf using

the artworks as collateral. In short, Mr. Bouvier is in unique possession of information regarding

all of his interactions with Plaintiffs and Mr. Rybolovlev, and regarding all of his interactions on

their behalf and at their direction with third parties, on issues that are critical to the claims and

defenses in the U.S. Action.

       6.      Evidence to be Obtained and Purpose:

               a.   Evidence to be Obtained:

       Sotheby’s seeks oral testimony and documents from Mr. Bouvier for use at trial.

Specifically, Mr. Bouvier, whose alleged fraud and breach of fiduciary duty are at the heart of

Plaintiffs’ allegations against Sotheby’s, is in unique possession of evidence relevant to those

allegations and Sotheby’s defenses thereto. Appendix A sets forth the topics of oral testimony

sought from Mr. Bouvier.




1
    Pursuant to the Protective Order in the U.S. Action, Plaintiffs have designated as
“CONFIDENTIAL MATERIAL” certain portions of Plaintiffs’ Responses to
Interrogatories. Those portions have been redacted from Exhibit 3 and are not being relied upon
in connection with this Letter of Request.
                                                 6
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 8 of 136



               b.   The Evidence Is Sought for Use at Trial:

       This Court understands that the powers of the High Court of Singapore to assist this Court’s

efforts to obtain evidence in Singapore are listed in Section 4 of the Evidence (Civil Proceedings

in Other Jurisdictions) Act (Cap. 98, 2013 Rev Ed). It also understands that the Supreme Court of

Singapore comprises the Court of Appeal and the High Court. It is also familiar with Singapore’s

Declarations and Reservations regarding the Hague Convention.            This Court finds that the

evidence requested, consisting of testimony and specified documents, is not being sought for mere

pre-trial discovery, but rather is being sought to be used as proof in the actual trial in these

proceedings.

               c.   Purpose of the Evidence Sought:

       Mr. Bouvier is a critical fact witness in the U.S. Action. Mr. Bouvier’s relationship and

interactions with Plaintiffs and Sotheby’s, respectively, are at the heart of Plaintiffs’ U.S. Action

against Sotheby’s. Mr. Bouvier is in unique possession of critical evidence that bears on the

essential elements of Plaintiffs’ claims and Sotheby’s defenses to those claims.

       First, a threshold element of Plaintiffs’ claims against Sotheby’s of aiding and abetting

fraud and aiding and abetting a breach of fiduciary duty is proof of the alleged underlying fraud

and breach of fiduciary duty by Mr. Bouvier. See Sotheby’s Answer at 50-51 [Exhibit 2]. Mr.

Bouvier’s testimony and documents are critical to proving or disproving whether Mr. Bouvier

committed fraud or breached his alleged fiduciary duty to Plaintiffs, including whether Mr.

Bouvier even owed Plaintiffs any fiduciary duty.

       Second, even if Plaintiffs can prove Mr. Bouvier’s alleged fraud and breach of fiduciary

duty, Plaintiffs must show that Sotheby’s acted with the requisite mental state regarding that fraud

and breach of fiduciary duty to succeed on the merits of their aiding and abetting claims. Plaintiffs

allege that Sotheby’s knew “the fraudulently inflated prices [Mr. Bouvier] charged to Plaintiffs,”

                                                 7
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 9 of 136



Am. Compl. ¶ 27 [Exhibit 1], but Plaintiffs have not alleged how Sotheby’s purportedly came to

know this information. Plaintiffs have not alleged that they had any direct communications with

Sotheby’s or that Sotheby’s was otherwise involved in the sales transactions between Mr. Bouvier

(or his affiliated entities) and Plaintiffs. Further, Sotheby’s denies that it had any knowledge of

Mr. Bouvier’s relationship with Plaintiffs or about what Mr. Bouvier allegedly charged Plaintiffs

for any of the artworks at issue. Accordingly, it is critical to Sotheby’s defenses in this case to

obtain Mr. Bouvier’s testimony and documents regarding whether he ever told Sotheby’s anything

about Plaintiffs, including whether he told Sotheby’s anything about (i) the identity of Plaintiffs,

Plaintiffs’ principal, or Plaintiffs’ representatives; (ii) the relationship between Mr. Bouvier and

Plaintiffs; or (iii) the prices Plaintiffs paid for any artworks that Mr. Bouvier previously had

acquired in a transaction facilitated by Sotheby’s.

       Third, a central allegation of Plaintiffs’ case is that Sotheby’s provided valuations of some

of the works to Mr. Bouvier, which according to Plaintiffs were intended by Sotheby’s to be passed

along by Mr. Bouvier to Plaintiffs to justify the higher prices Mr. Bouvier charged Plaintiffs for

those works. See, e.g., Am. Compl. ¶ 4 [Exhibit 1]. Sotheby’s denies those allegations and asserts

that it did not know what Mr. Bouvier planned to do with any work of art he acquired in a

transaction brokered by Sotheby’s and did not know the price that Mr. Bouvier planned to later

charge for any work of art, if he did decide to re-sell it. Further, Sotheby’s contends—based on

information learned long after the events at issue in the Amended Complaint—that Mr. Bouvier

sought the valuations from Sotheby’s at Plaintiffs’ request because, among other reasons, Plaintiffs

wanted to use the valuations to secure loans from one or more financial institutions in Singapore,

using one or more of the works as collateral. If, in fact, it was Plaintiffs—and not Mr. Bouvier—

who wanted these valuations, then Sotheby’s provision of the valuations to Mr. Bouvier cannot



                                                 8
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 10 of 136



have aided and abetted any alleged fraud of Plaintiffs or breach of a fiduciary duty to

them. Plaintiffs have acknowledged that Mr. Bouvier has knowledge concerning valuations that

Plaintiffs obtained or attempted to obtain from Mr. Bouvier.           See Plaintiffs’ Responses to

Interrogatories at 6 [Exhibit 3].

       While Sotheby’s also intends to obtain documents and testimony from Mr. Rybolovlev,

Mr. Bouvier unquestionably sits at the heart of this dispute. Mr. Bouvier is in the best position to

provide evidence of (1) whether an agency or fiduciary relationship existed between him and

Plaintiffs, as Plaintiffs allege; (2) what representations Mr. Bouvier made to Plaintiffs about the

prices and valuations of the art masterworks at issue, which is directly relevant to whether Plaintiffs

can prove an underlying fraud or breach of fiduciary duty; and (3) what, if anything, Sotheby’s

was told about what Mr. Bouvier intended to do or did with any of the art masterworks after

purchasing them, including whether he intended to or did resell any of them, the identity(ies) of

any subsequent purchaser(s), and the prices paid by such purchaser(s).

       7.      Identity and Address of the Person to be Examined:

            Yves Charles Edgar Bouvier


            Singapore 425303

       8.      Questions to be Put to the Person to be Examined or Statement of the Subject
               Matter About Which They Are to be Examined:

       It is requested that Mr. Bouvier be questioned by lawyers for Sotheby’s with respect to the

topics set forth in Appendix A.

       9.      Definitions:

       a.      For purposes of these requests, the term “Plaintiffs” encompasses and includes,

               without limitation, Mr. Rybolovlev (Plaintiffs’ principal) and any other



                                                  9
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 11 of 136



       representatives of Plaintiffs, including but not limited to Mikhail Sazonov, Yuri

       Bogdanov, and Tetiana Bersheda.

 b.    For purposes of these requests, the term “Bouvier” encompasses Mr. Bouvier,

       individually, and the following individuals or entities affiliated with, employed

       by, or owned or controlled by Mr. Bouvier: Jean-Marc Peretti, Tania Rappo,

       Arrow Fine Art L.L.C., Art Family Pte Ltd., Blancaflor Investments Ltd., The

       Eagle Overseas Co., Ltd., Kinsride Finance Ltd., and MEI Invest Ltd.

 c.    For purposes of these requests, the term “Works” means the following art

       masterworks, which Plaintiffs claim they purchased or acquired from Bouvier:

       (i)     Picasso’s Les Noces de Pierrette, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from The Eagle Overseas Co., an entity owned and/or

               controlled by Mr. Bouvier, in or about October 2004;

       (ii)    Modigliani’s Nu couché aux bras levés, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from Kinsride Finance Ltd., an entity owned and/or

               controlled by Mr. Bouvier, in or about April 2006;

       (iii)   Picasso’s Mousquetaire à la pipe, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about the period March to October 2006;

       (iv)    A gilded wood table with eight sheath pillars, published in the exhibition

               catalogue “From Versailles to Paris: The Fate of the Royal Collections,”



                                        10
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 12 of 136



               Paris, 1989, which—based on facts alleged by Plaintiffs and Bouvier—

               was purchased or acquired by Plaintiff Xitrans Finance Ltd. from MEI

               Invest Ltd., an entity owned and/or controlled by Mr. Bouvier, in or about

               March 2007;

       (v)     Carved and gilded wood furniture ornamented with flower vases, wreaths,

               and branches, similar to the work of Georges Jacob, which—based on

               facts alleged by Plaintiffs and Bouvier—was purchased or acquired by

               Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an entity owned

               and/or controlled by Mr. Bouvier, in or about July 2007;

       (vi)    Modigliani’s Jeune fille blonde en buste, which—based on facts alleged

               by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about October 2007;

       (vii)   Modigliani’s Madame Hébuterne aux épaules nues, which—based on

               facts alleged by Plaintiffs and Bouvier—was purchased or acquired by

               Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an entity owned

               and/or controlled by Mr. Bouvier, in or about December 2007;

       (viii) Modigliani’s Nu dolent, which—based on facts alleged by Plaintiffs and

               Bouvier—was purchased or acquired by Plaintiff Xitrans Finance Ltd.

               from MEI Invest Ltd., an entity owned and/or controlled by Mr. Bouvier,

               in or about February 2008;

       (ix)    Picasso’s La soeur de l’artiste, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans



                                        11
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 13 of 136



               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about April 2008;

       (x)     Degas’s Danseuse en rose, which—based on facts alleged by Plaintiffs

               and Bouvier—was purchased or acquired by Plaintiff Xitrans Finance Ltd.

               from MEI Invest Ltd., an entity owned and/or controlled by Mr. Bouvier,

               in or about April 2008;

       (xi)    Gauguin’s Te Fare (La Maison), which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about June 2008;

       (xii)   Modigliani’s Vénus (Nu debout, nu médicis), which—based on facts

               alleged by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

               Xitrans Finance Ltd. from MEI Invest Ltd., an entity owned and/or

               controlled by Mr. Bouvier, in or about July 2008;

       (xiii) Rothko’s No. 1 (Royal Red and Blue), which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about August 2008;

       (xiv)   Monet’s Nymphéas (1897-1898), which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about September 2008;




                                         12
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 14 of 136



       (xv)    Monet’s Nymphéas (1914-1917), which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Xitrans

               Finance Ltd. from MEI Invest Ltd., an entity owned and/or controlled by

               Mr. Bouvier, in or about September 2008;

       (xvi)   Toulouse-Lautrec’s Le Baiser, which—based on facts alleged by Plaintiffs

               and Bouvier—was purchased or acquired by Plaintiff Xitrans Finance Ltd.

               from Art Family Pte Ltd., an entity owned and/or controlled by Mr.

               Bouvier, in or about December 2009;

       (xvii) Van Gogh’s Paysage avec un olivier (Landscape with an Olive Tree),

               which—based on facts alleged by Plaintiffs and Bouvier—was purchased

               or acquired by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

               entity owned and/or controlled by Mr. Bouvier, in or about June 2010;

       (xviii) Joueur de flûte et femme nue, which—based on facts alleged by Plaintiffs

               and Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l

               Ltd. from MEI Invest Ltd., an entity owned and/or controlled by Mr.

               Bouvier, in or about October 2010;

       (xix)   Renoir’s Jeunes filles au bord de l’eau, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

               Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

               by Mr. Bouvier, in or about November 2010;

       (xx)    El Greco’s St. Sebastian, which—based on facts alleged by Plaintiffs and

               Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l Ltd.




                                       13
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 15 of 136



               from MEI Invest Ltd., an entity owned and/or controlled by Mr. Bouvier,

               in or about December 2010;

       (xxi)   Picasso’s L’homme assis au verre, which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

               Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

               by Mr. Bouvier, in or about April 2011;

       (xxii) Maillol’s La Méditerranée (bronze), which—based on facts alleged by

               Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

               Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

               by Mr. Bouvier, in or about April 2011;

       (xxiii) Rodin’s Le Baiser (bronze), which—based on facts alleged by Plaintiffs

               and Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l

               Ltd. from MEI Invest Ltd., an entity owned and/or controlled by Mr.

               Bouvier, in or about April 2011;

       (xxiv) Matisse’s Nu au Châle Vert (Nude with a Green Shawl), which—based on

               facts alleged by Plaintiffs and Bouvier—was purchased or acquired by

               Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity owned

               and/or controlled by Mr. Bouvier, in or about June 2011;

       (xxv) Rodin’s L’Éternel printemps, which—based on facts alleged by Plaintiffs

               and Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l

               Ltd. from MEI Invest Ltd., an entity owned and/or controlled by Mr.

               Bouvier, in or about July 2011;




                                       14
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 16 of 136



       (xxvi) Giacometti’s Femme de Venise IX, which—based on facts alleged by

              Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

              Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

              by Mr. Bouvier, in or about October 2011;

       (xxvii) Magritte’s Le Domaine d’Arnheim, which—based on facts alleged by

              Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

              Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

              by Mr. Bouvier, in or about December 2011;

       (xxviii)Modigliani’s Nu couché au coussin bleu, which—based on facts alleged

              by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

              Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

              by Mr. Bouvier, in or about January 2012;

       (xxix) Rodin’s Eve, which—based on facts alleged by Plaintiffs and Bouvier—

              was purchased or acquired by Plaintiff Accent Delight Int’l Ltd. from MEI

              Invest Ltd., an entity owned and/or controlled by Mr. Bouvier, in or about

              March 2012;

       (xxx) El Greco’s Portrait of Madonna and the Child, which—based on facts

              alleged by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

              Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or

              controlled by Mr. Bouvier, in or about March 2012;

       (xxxi) Klimt’s Wasserschlangen II, which—based on facts alleged by Plaintiffs

              and Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l




                                       15
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 17 of 136



              Ltd. from MEI Invest Ltd., an entity owned and/or controlled by Mr.

              Bouvier, in or about September 2012;

       (xxxii) Modigliani’s Tête, which—based on facts alleged by Plaintiffs and

              Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l Ltd.

              from MEI Invest Ltd., an entity owned and/or controlled by Mr. Bouvier,

              in or about January 2013;

       (xxxiii)Toulouse-Lautrec’s Au Lit: Le Baiser, which—based on facts alleged by

              Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

              Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

              by Mr. Bouvier, in or about February 2013;

       (xxxiv) Picasso’s Tête de femme, which—based on facts alleged by Plaintiffs and

              Bouvier—was purchased or acquired by Plaintiff Accent Delight Int’l Ltd.

              from MEI Invest Ltd., an entity owned and/or controlled by Mr. Bouvier,

              in or about March 2013;

       (xxxv) Picasso’s Espagnole à l’éventail, which—based on facts alleged by

              Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

              Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

              by Mr. Bouvier, in or about March 2013;

       (xxxvi) Leonardo da Vinci’s Christ as Salvator Mundi, which—based on facts

              alleged by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

              Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or

              controlled by Mr. Bouvier, in or about May 2013;




                                        16
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 18 of 136



              (xxxvii)         Gaugin’s Otahi (Alone), which—based on facts alleged by

                      Plaintiffs and Bouvier—was purchased or acquired by Plaintiff Accent

                      Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or controlled

                      by Mr. Bouvier, in or about September 2013; and

              (xxxviii)        Rothko’s No. 6 (Violet, Green, and Red), which—based on facts

                      alleged by Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                      Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or

                      controlled by Mr. Bouvier, in or about July 2014.

       10.    Documents and Other Property to be Inspected:

       This Court requests that Mr. Bouvier produce the following documents (including

electronic documents) which are in his possession, custody, or power.

       a.     Communications (Including Attachments) with Individuals Affiliated with
              Bouvier

              (i)     The communications (including attachments) between Bouvier and Tania

                      Rappo (“Ms. Rappo”) regarding Ms. Rappo’s alleged introduction of

                      Plaintiffs to Bouvier. See Am. Compl. ¶¶ 13-14.

              (ii)    The communications (including attachments) between Bouvier and Jean-

                      Marc Peretti (“Mr. Peretti”) regarding the Works, including but not limited

                      to the text message allegedly sent from Mr. Bouvier to Mr. Peretti in or

                      about November or December 2014 in which Mr. Bouvier wrote: “I am in

                      the shit. He does not have cash and wants to place all Picasso and Rodin

                      for public sale. . . . We will talk about that tomorrow.” See Am. Compl.

                      ¶ 180.




                                               17
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 19 of 136



 b.    The Business Relationship Between Bouvier and Plaintiffs

       (i)     The communications (including attachments) between Bouvier and

               Plaintiffs regarding Tania Rappo. See Am. Compl. ¶¶ 13-14.

       (ii)    The documents (including written agreements) and communications

               (including attachments) evidencing the nature of the business relationship

               between Bouvier and Plaintiffs. See Am. Compl. ¶ 14; Rappo v. Accent

               Delight Int’l Ltd., [2017] SGCA 27, ¶¶ 15-19.

       (iii)   The documents and communications (including attachments) regarding

               meetings with Plaintiffs, including but not limited to an alleged meeting in

               Paris on or about April 10, 2011, and an alleged meeting in New York

               City at 15 Central Park West in or about March 2013. See Am. Compl.

               ¶¶ 168, 170-172, 188.

       (iv)    The communications (including attachments) between Bouvier and

               Plaintiffs regarding Plaintiffs’ efforts to obtain loans from financial

               institutions, in Singapore or elsewhere, using one or more of the Works as

               collateral, including the actual or attempted use of any Sotheby’s

               valuations in connection with those efforts. See Am. Compl. ¶¶ 75, 109,

               134, 144, 183-84, 189-190.

       (v)     The communications (including attachments) between Bouvier and

               Plaintiffs regarding Plaintiffs’ decision to route Works purchased from

               Bouvier to Singapore following Mr. Rybolovlev’s divorce.

 c.    Purchase and Sales Agreements Between Bouvier and Plaintiffs

       (i)     The written sales and purchase agreements governing Plaintiffs’ first four

               transactions with Bouvier, the first of which was dated on or about July

                                         18
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 20 of 136



               26, 2003 and the last of which was dated on or about October 16, 2006.

               See Rappo v. Accent Delight Int’l Ltd., [2017] SGCA 27, ¶ 18.

       (ii)    The invoices governing the remaining transactions between Plaintiffs and

               Bouvier. See Rappo v. Accent Delight Int’l Ltd., [2017] SGCA 27, ¶ 19.

       (iii)   The communications (including attachments) Bouvier sent to or received

               from Mikhail Sazonov in or around October 2006 regarding the use of

               invoices instead of purchase agreements. See Rappo v. Accent Delight

               Int’l Ltd., [2017] SGCA 27, ¶ 19.

 d.    Communications Between Bouvier and Plaintiffs Regarding the Works

       (i)     The communications (including attachments) Bouvier sent to or received

               from Plaintiffs regarding the Works, including but not limited to those

               regarding valuations, appraisals, or insurance for the Works.

 e.    Documents Relating to Plaintiffs’ Confrontation of and Claims Against
       Bouvier

       (i)     The communications (including attachments) Bouvier sent to or received

               from Plaintiffs regarding Plaintiffs’ alleged confrontation with Bouvier in

               or about November 2014, including but not limited to the communications

               regarding a March 2014 New York Times article concerning Leonardo da

               Vinci’s Christ as Salvator Mundi. See Am. Compl. ¶¶ 177-179.

       (ii)    The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the criminal proceeding initiated by Plaintiffs against Bouvier

               in Monaco in or about January 2015, namely, Dossier n° JI n° Cab

               1/15/04, PG n° 2015/000039. See Am. Compl. ¶¶ 20-21, 24.


                                        19
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 21 of 136



       (iii)   The scanned Sotheby’s logos and the electronic signatures of Sotheby’s

               UK employees Samuel Valette and Dr. Franka Haiderer that were on the

               USB flash drive in Mr. Bouvier’s possession when he was arrested in

               Monaco in or about February 2015. See Am. Compl. ¶ 24.

       (iv)    The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the civil proceedings initiated by Plaintiffs against Bouvier in

               Singapore in or about March 2015, namely, (1) Accent Delight Int’l Ltd.

               and Xitrans Finance Ltd. v. Bouvier, MEI Invest Ltd., and Rappo, HC/S

               236/2015 (High Court of the Republic of Singapore), and Civil Appeal

               No. 113 of 2016 (Court of Appeal of Singapore), and (2) Bouvier and MEI

               Invest Ltd. v. Accent Delight Int’l Ltd. and Xitrans Finance Ltd., Civil

               Appeal Nos. 80 and 81 of 2015 (Court of Appeal of Singapore) See Am.

               Compl. ¶ 22.

       (v)     The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the criminal proceeding initiated by Plaintiffs against Bouvier

               in France in or about April 2015, namely, N° du Parquet 1506500856, N°

               Instruction 2211/15/23 (Tribunal de Grande Instance de Paris). See Am.

               Compl. ¶¶ 20-21.

       (vi)    The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the criminal proceeding initiated by Tania Rappo against Mr.



                                         20
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 22 of 136



               Rybolovlev and others in Monaco in or about June 2015, namely, n° CAB

               II/2015/0019.

       (vii)   The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the criminal proceeding initiated by Tania Rappo against Mr.

               Rybolovlev and Ms. Bersheda in Monaco in or about June 2015, namely,

               n° CAB II/2015/0020.

       (viii) The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the civil proceedings initiated by Plaintiffs against Bouvier in

               Hong Kong in or about August 2015, namely, Accent Delight Int’l Ltd.

               and Xitrans Finance Ltd. v. Bouvier and MEI Invest Ltd., HCMP

               573/2015.

       (ix)    The documents (including affidavits, exhibits, and addenda thereto) filed,

               produced, or issued by any party, investigating or judicial authority, or

               tribunal in the criminal proceeding initiated by Plaintiffs against Bouvier

               in Switzerland in or about February 2018, namely, P/15776/2017. See

               Am. Compl. ¶ 23.

       (x)     The communications (including attachments) Bouvier sent to or received

               from Christie’s regarding the purchase, acquisition, auction, valuation, or

               sale of any of the Works. See Am. Compl. ¶ 144.




                                         21
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 23 of 136



       11.    Any Requirement That the Evidence be Given on Oath or Affirmation and
              Any Special Form to be Used:

       This Court respectfully requests that Mr. Bouvier testify under oath or affirmation in

accordance with the applicable procedures of Singapore, that the testimony be transcribed by a

qualified court reporter to be selected by the legal representative of Sotheby’s, and that a

videographic record be taken of the deposition.

       12.    Special Methods or Procedure to be Followed:

       a.     In view of the international and commercial nature of the claims between the

              Plaintiffs and Sotheby’s, and the fact that the evidence requested from Mr.

              Bouvier would be used at trial in the U.S. Action, this Court requests that the

              deposition be taken in the Singapore International Commercial Court division of

              the Singapore High Court, or otherwise as deemed appropriate by the Central

              Authority, and that the deposition be conducted under the Federal Rules of Civil

              Procedure of the United States of America (“FRCP”), except to the extent such

              procedure is incompatible with the law of Singapore.

       b.     It is respectfully requested that each party’s United States lawyers be permitted to

              attend and conduct the examination of the witness in accordance with the rules

              governing depositions under the FRCP.

       c.     Mr. Bouvier shall be permitted to be represented by his own counsel at his own

              expense at the deposition should he wish to do so. Mr. Bouvier shall not be

              required to give evidence that is privileged against disclosure under the laws of

              either the United States or Singapore.




                                                  22
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 24 of 136



       d.     It is respectfully requested that the requested documents be produced by Mr.

              Bouvier at least forty-five days prior to the date of Mr. Bouvier’s deposition and

              that copies be provided to:

              Marcus A. Asner
              Sara L. Shudofsky
              Arnold & Porter Kaye Scholer LLP
              250 West 55th Street
              New York, New York 10019
              Email: Marcus.Asner@arnoldporter.com
              Email: Sara.Shudofsky@arnoldporter.com
              Tel: +1 212 836 7222

              Herman Jeremiah
              Toh Cher Han
              Dentons Rodyk & Davidson LLP
              80 Raffles Place, #33-00 UOB Plaza 1
              Singapore 048624
              Email: herman.jeremiah@dentons.com
              Email: cherhan.toh@dentons.com
              Tel: +65 6885 3614 / +65 6885 2957

       e.     It is requested that the testimony of the witness be videotaped and recorded

              verbatim in English, and that a videographer and a stenographer be permitted to

              attend the deposition in order to record the testimony.

       f.     This Court requests that the deposition be allowed to continue until completed,

              except that the deposition shall not exceed seven hours per day, and shall not

              exceed a total of fourteen hours.

       13.    Request for Notification of the Time and Place of Execution of the Request
              and Identity and Address of Any Person to be Notified:

       It is requested that the deposition be taken as soon as can practicably be arranged. It is

requested that the deposition be conducted at a location mutually agreed upon by the parties and

the witness and that the witness and the counsel listed below be notified of the date, time, and




                                                  23
      Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 25 of 136



place of the deposition as soon as convenient. If possible, it is requested that notice be furnished

to the witness and counsel at least thirty days prior to the deposition.

               Counsel for Defendants:
               Marcus A. Asner
               Sara L. Shudofsky
               Arnold & Porter Kaye Scholer LLP
               250 West 55th Street
               New York, New York 10019
               Email: Marcus.Asner@arnoldporter.com
               Email: Sara.Shudofsky@arnoldporter.com
               Tel: +1 212 836 7222

               Herman Jeremiah
               Toh Cher Han
               Dentons Rodyk & Davidson LLP
               80 Raffles Place, #33-00 UOB Plaza 1
               Singapore 048624
               Email: herman.jeremiah@dentons.com
               Email: cherhan.toh@dentons.com
               Tel: +65 6885 3614 / +65 6885 2957

               Counsel for Plaintiffs:
               Daniel Kornstein
               Emery Celli Brinckerhoff & Abady LLP
               600 Fifth Avenue, 10th Floor
               New York, New York 10020
               Email: dkornstein@ecbalaw.com
               Tel: +1 212 763 5000

       14.     Request for Attendance or Participation of Judicial Personnel of the
               Requesting Authority at the Execution of the Letter of Request:

       No attendance of United States judicial personnel is requested.

       15.     Specification of Privilege or Duty to Refuse to Give Evidence Under the Law
               of the United States:

       The witness may refuse to give evidence only insofar as he has a privilege or duty to refuse

to give evidence under the laws of the United States or Singapore.




                                                 24
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 26 of 136



       The parties to the U.S. Action have agreed, and this Court has ordered, that any confidential

material produced or disclosed by the parties or any third parties will be kept confidential,

according to the Local Rules of the Court and/or any protective order entered in the case.

       16.     Fees and Costs:

       The fees and costs incurred which are reimbursable under the second paragraph of Article

14 or under Article 26 of the Hague Convention (insofar as they are applicable under Singapore

law) shall be borne by the parties in accordance with the laws of Singapore.

       17.     Specification of the Date by Which the Requesting Authority Requires
               Receipt of the Response to the Letter of Request:

       The Requesting Authority requests that the deposition take place as soon as practicable

after the Requested State receives this Letter of Request, and that the requested documents be

produced at least forty-five days prior to the date of the deposition. Expedient treatment of this

Letter of Request will allow the parties and the witness to arrange a mutually agreeable date for

testimony and avoid disruption to the witness’s business or personal plans.

       18. Signature and Seal of the Requesting Authority:

       This Court expresses its appreciation for the assistance and courtesy of the Courts of

Singapore in this matter, and states that it shall be ready and willing to assist the Courts of

Singapore in a similar manner when required.




 Dated: _____________, 2019                 Respectfully Submitted,
        New York, New York

                                            By: __________________
                                            HON. JESSE M. FURMAN
                                            UNITED STATES DISTRICT JUDGE
                                            United States District Court for the
                                            Southern District of New York


                                                25
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 27 of 136




                       SEAL OF THE COURT




                                26
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 28 of 136



                                   Appendix A
                            Topics for Oral Testimony

 1.    Background Information

 a.    Description: General background information.

 b.    Topics:

       (i)     Name.

       (ii)    Residence(s).

       (iii)   Education.

       (iv)    Professional background and experience.

       (v)     Employment.

 2.    Alleged Business Relationship with Plaintiffs and Mr. Rybolovlev in
       Connection with Artworks at Issue in U.S. Action

 a.    Description: The U.S. Action is a civil proceeding in which Plaintiffs allege that
       Sotheby’s aided and abetted an alleged fraud and breach of fiduciary duty
       committed by Mr. Bouvier, an art dealer, against Plaintiffs. See Am. Compl. ¶ 1
       [Exhibit 1]. As part of the exchange of information in the U.S. Action, Plaintiffs
       have represented to Sotheby’s that Mr. Bouvier has (i) “knowledge or information
       concerning . . . the allegations in the Complaint”; (ii) “knowledge or information
       concerning any transaction involving one or more of the [artworks at issue]”; (iii)
       “knowledge or information concerning the alleged agency or fiduciary
       relationship between [Plaintiffs] and [Mr.] Bouvier”; and (iv) “knowledge of any
       valuation that [Plaintiffs] obtained or attempted to obtain from [Mr.] Bouvier”
       concerning the artworks at issue. See Plaintiffs’ Responses to Interrogatories at 4-
       7 [Exhibit 3].

 b.    Topics:

       (i)     Written or oral agreements entered into between Plaintiffs and Bouvier for
               the Works, including but not limited to commission agreements.

       (ii)    The nature of Plaintiffs’ relationship with Mr. Bouvier.

       (iii)   Communications with Plaintiffs (and their representatives) regarding the
               Works.

       (i)     Bouvier’s acquisitions and sales of the Works



                                        27
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 29 of 136



       (iv)    Valuations, appraisals, or insurance for the Works that Plaintiffs obtained
               or attempted to obtain from Mr. Bouvier or other persons or entities.

       (v)     Plaintiffs’ efforts to obtain loans from financial institutions, in Singapore
               or elsewhere, using one or more of the Works as collateral, including the
               actual or attempted use of any Sotheby’s valuations in connection with
               those efforts.

       (vi)    Communications with financial institutions regarding the Works.

       (vii)   Plaintiffs’ decision to route Works purchased from Bouvier to Singapore
               following Mr. Rybolovlev’s divorce.

 3.    Plaintiffs’ Allegations Regarding Tania Rappo

 a.    Description: Plaintiffs have alleged in the U.S. Action that Ms. Rappo introduced
       Plaintiffs to Mr. Bouvier. See Am. Compl. ¶¶ 13-14.

 b.    Topics:

       (i)     Mr. Bouvier’s alleged introduction to Mr. Rybolovlev by Tania Rappo.

 4.    Alleged Business Relationship with Sotheby’s and Sotheby’s Affiliates

 a.    Description: The U.S. Action is a civil proceeding in which Plaintiffs allege that
       Sotheby’s aided and abetted an alleged fraud and breach of fiduciary duty
       committed by Mr. Bouvier, an art dealer, against Plaintiffs. See Am. Compl. ¶ 1.
       Plaintiffs claim that Sotheby’s (or its affiliates or employees) knew Bouvier was
       acting as Plaintiffs’ agent, knew the prices Bouvier charged to Plaintiffs, and
       prepared emails and valuations for Bouvier knowing they would be forwarded to
       Plaintiffs. See, e.g., Am. Compl. ¶¶ 27, 30, 37. Mr. Bouvier’s primary contact
       was Mr. Valette, an employee of Sotheby’s UK.

 b.    Topics:

       (i)     The nature of Mr. Bouvier’s relationship with Mr. Valette.

       (ii)    Bouvier’s acquisition of 12 of the Works from private third parties in
               transactions facilitated by Sotheby’s affiliates.

       (iii)   The nature of Mr. Valette’s relationship with Jean-Marc Peretti, whom
               Plaintiffs claim was Mr. Bouvier’s “associate.” See Am. Compl. ¶ 30.




                                         28
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 30 of 136




             EXHIBIT 1
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 131ofof42136



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ACCENT DELIGHT INTERNATIONAL LTD.
and XITRANS FINANCE LTD.,
                                                             18 Civ. 9011 (JMF)
                              Plaintiffs,
                                                             AMENDED COMPLAINT
               -against-

SOTHEBY’S and SOTHEBY’S, INC.,

                              Defendants.


               Plaintiffs, for their Amended Complaint, allege, with knowledge as to their own

acts and otherwise on information and belief, that:

                                  NATURE OF THE ACTION

       1.      Sotheby’s—one of the world’s largest and most famous art brokers and auction

houses—materially assisted the largest art fraud in history. Plaintiffs, two companies based in the

British Virgin Islands, were the victims. Yves Bouvier, their art advisor, masterminded the fraud.

Sotheby’s was the willing auction house that knowingly and intentionally made the fraud

possible. Sotheby’s actions instilled Plaintiffs’ trust and confidence in Bouvier and rendered the

whole edifice of fraud plausible and credible.

       2.      For more than ten years, Bouvier served as Plaintiffs’ agent, counselor, and

representative as Plaintiffs acquired 38 art masterworks for more than $2 billion. Plaintiffs

believed that Bouvier was negotiating with sellers on Plaintiffs’ behalf and paid Bouvier a

commission for his services. Actually, Bouvier’s detailed accounts of hard-fought negotiations

with sellers were pure fiction. Instead, Bouvier was negotiating for much lower prices, selling to

Plaintiffs at markups as high as 145%, and pocketing the difference for himself. He repeatedly
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 232ofof42136



and blatantly misrepresented the acquisition prices for the paintings. Indeed, the price Bouvier in

reality paid for Plaintiffs’ collection was approximately half the total price at which Bouvier

falsely claimed the works had been acquired and Bouvier charged Plaintiffs. Through this

scheme, Bouvier defrauded Plaintiffs of over $1 billion.

       3.      To perpetrate this fraud, Bouvier needed Sotheby’s: as a broker for the

transactions, and as a respected authority in the art world to help him justify the fraudulent prices

he charged to Plaintiffs. Sotheby’s was uniquely positioned to understand—and to facilitate—

Bouvier’s breathtaking fraud. It knew the actual prices Bouvier paid to the sellers and the

fraudulently inflated prices Bouvier induced Plaintiffs to pay to him.

       4.      Sotheby’s aided and abetted Bouvier’s fraud and, in doing so, also violated its

own Code of Business Conduct. Before transactions, Sotheby’s gave Bouvier written materials

designed to induce Plaintiffs to pay inflated, fraudulent prices. After transactions, Sotheby’s lent

a veneer of legitimacy and expertise to those fraudulent prices by providing Bouvier with

inflated appraisals on demand. Sotheby’s intentionally omitted the sales to Bouvier from the

transaction histories listed in these appraisals. In short, Sotheby’s assisted Bouvier in acquiring

artworks at prices the sellers were willing to accept while helping him charge Plaintiffs

fraudulently inflated prices (and concealing the actual acquisition prices from Plaintiffs).

                                             PARTIES

       5.      Plaintiff Accent Delight International Ltd. is an entity incorporated in the British

Virgin Islands. It is owned by a trust settled by and for the benefit of members of the family of

Dmitry Rybolovlev.




                                                  2
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 333ofof42136



        6.       Plaintiff Xitrans Finance Ltd. is an entity incorporated in the British Virgin

Islands. It is owned by a trust settled by and for the benefit of members of the family of Dmitry

Rybolovlev.

        7.       Defendant Sotheby’s, doing business in New York under the name Sotheby’s

Holdings, is a publicly traded corporation incorporated under the laws of Delaware with its

principal place of business at 1334 York Avenue, New York, New York. Founded in 1744,

Sotheby’s is in the business of selling art at auction and brokering private sales. It also provides

professional appraisals of artworks by experts. Sotheby’s is one of the world’s oldest and most

prestigious art companies. According to its website, Sotheby’s “has been entrusted with the sale

of many of the world’s treasures” and has built a “reputation for excellence based on the expert

knowledge and scholarship of [its] specialists.”

        8.       In the words of its Code of Business Conduct, Sotheby’s “values” include

“integrity,” “trust,” and “the highest standards of conduct.” That Code is “a guide to conducting

business with integrity and in keeping with our core values. Sotheby’s is committed to operating

with clear and firm ethical standards, at every auction, in every transaction, no matter where we

are.” “Directors, officers and managers are required to: Serve as models of ethical behavior.”

        9.       Defendant Sotheby’s, Inc. is the wholly owned U.S. subsidiary of Sotheby’s.

                                  JURISDICTION AND VENUE

        10.      Subject-matter jurisdiction exists under 28 U.S.C. § 1332(a)(2) because Plaintiffs

are citizens of a foreign state, Defendants are citizens of New York, and the amount in

controversy exceeds $75,000.

        11.      Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendants reside in this

judicial district.




                                                   3
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 434ofof42136



                                              FACTS

       12.     Sotheby’s aided and abetted the fraud designed by Yves Bouvier. (For purposes

of this Complaint, the term “Bouvier” refers to Yves Bouvier and persons and entities acting on

his behalf and under his control.) It did not act in keeping with its own Code of Business

Conduct.

                                  Bouvier’s Fraudulent Scheme

       13.     Bouvier’s fraud depended on the creation and violation of trust. Bouvier was first

introduced to Plaintiffs’ representative, Dmitry Rybolovlev, in 2003 through a mutual

connection, Tania Rappo. Rappo was the godmother of one of Rybolovlev’s daughters, and he

considered her like a family member. Rappo fostered Rybolovlev’s trust in Bouvier.

       14.     From 2003 through 2015, Bouvier, along with Rappo, worked to acquire art

masterworks on Plaintiffs’ behalf. Plaintiffs and Bouvier agreed that he would act as their agent.

Bouvier held himself out to Plaintiffs as an intermediary acting on their behalf, not as a seller in

the marketplace. Plaintiffs trusted him.

       15.     Bouvier acquired 38 masterworks for Plaintiffs—including paintings by Picasso,

da Vinci, Rothko, and Modigliani—in 37 transactions. (Two works by Picasso were acquired

together in one transaction.)

       16.     Plaintiffs paid more than $2 billion for the collection. They generally paid

Bouvier a two-percent commission on the purchase price of each work. Bouvier’s charging of a

commission is evidence that he was acting as Plaintiffs’ consultant and agent, not as a dealer

entitled to the markups he could generate on the open market.




                                                  4
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 535ofof42136



       17.     Consistent with usual practice in the market for fine art, Plaintiffs were generally

unaware of the sellers’ identities. The transactions were confidential, and Bouvier insisted on

serving as Plaintiffs’ exclusive representative.

       18.     Bouvier repeatedly lied to Plaintiffs and withheld material information from them.

He told Plaintiffs he was negotiating with sellers on their behalf, when in fact he had generally

already agreed to acquire the paintings at lower prices. The negotiations over the higher prices

were fabricated.

       19.     By acquiring the paintings at lower prices than he represented, rather than

fulfilling his fiduciary duties as Plaintiffs’ agent, Bouvier pocketed hundreds of millions of

dollars in fraudulent gains. He also paid Rappo about $100 million in kickbacks for her role in

the scheme.

                          Plaintiffs Attempt to Bring Bouvier to Justice

       20.     In European civil law countries, crime victims can start criminal proceedings. As

Bouvier’s lies, misrepresentations, and deliberate omissions came to light, Plaintiffs started

criminal proceedings against him and Rappo in Monaco. Plaintiff Accent Delight International

Ltd. also joined criminal proceedings started by a third party against Bouvier in Paris.

       21.     Bouvier has been charged with fraud and complicity in money laundering in

Monaco and has been charged with repeated handling of stolen goods in France. Magistrates in

both countries are continuing to investigate Bouvier’s crimes.

       22.     Plaintiffs sued Bouvier for civil damages in Singapore, his domicile and the site

of his art warehousing business. Bouvier has taken measures to liquidate his assets and place

them beyond the reach of the Singapore courts.

       23.     Plaintiffs also brought criminal charges against Bouvier in Switzerland.




                                                   5
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 636ofof42136



        24.     Bouvier was taken in for questioning in Monaco in 2015. Police recovered from

him a USB flash drive containing several scanned Sotheby’s logos, the electronic signatures of

Samuel Valette, Sotheby’s Vice Chairman for Private Sales Worldwide, and Dr. Franka

Haiderer, Sotheby’s Senior Director and Chairman for Valuations in Europe.

                            Sotheby’s Aids and Abets Bouvier’s Fraud

        25.     Bouvier’s method of operation was consistent: Having already agreed, in most

cases, to buy a work at one price, he lied to Plaintiffs by pretending he was still negotiating with

the seller on their behalf, inducing Plaintiffs to pay an inflated price.

        26.     Sotheby’s has admitted its involvement in Bouvier’s scheme. According to

Sotheby’s, “Sotheby’s facilitated the sale of 12 of the 37 works to Bouvier, consigned for auction

2 of the [w]orks on Bouvier’s behalf (1 of which it previously sold him), and conducted

valuations for 4 of the [w]orks (2 of which it previously sold him).” Sotheby’s made this

admission in a brief filed on June 29, 2018 in the U.S. Court of Appeals for the Second Circuit.

See Memorandum of Law in Support of Motion for Stay Pending Appeal (ECF No. 16-2) at 5

n.4, No. 18-1755 (2d Cir. June 29, 2018). “‘Sotheby’s’ refers to Sotheby’s, Inc., a U.S.

corporation with its principal place of business in New York.” Id. at 1 n.1.

        27.     Sotheby’s was uniquely positioned to understand both sides of Bouvier’s

fraudulent scheme: the prices that sellers were willing to accept and that he paid, and the

fraudulently inflated prices he charged to Plaintiffs. Rather than alert Plaintiffs or the authorities,

or even end its involvement, Sotheby’s continued its lucrative business with Bouvier.

        28.     Demonstrating its close involvement with Bouvier’s scheme, and their common

interests, in November 2017, Sotheby’s allied itself with Bouvier as a co-plaintiff and filed a

joint submission in a civil “conciliation” proceeding against Plaintiffs in Geneva, Switzerland.




                                                   6
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 737ofof42136



Although it appears that Sotheby’s would have had a basis to bring its own legal claims against

Bouvier if it was truly innocent in the fraud he perpetrated, it is telling that Sotheby’s chose not

to do that. Instead, Sotheby’s did the exact opposite. It aligned itself with Bouvier in bringing the

Swiss proceeding and making a joint filing.

       29.     Samuel Valette, Sotheby’s Vice Chairman for Private Sales Worldwide,

maintained a close relationship with Bouvier, for many years. They communicated regularly.

Valette, a specialist in impressionist and modern art, frequently contacted Bouvier to suggest

works that Plaintiffs might want to acquire.

       30.     Valette, on behalf of Sotheby’s, would “source” works of art for Bouvier to sell to

Plaintiffs, comment on their quality and importance within the artist’s body of work, and

sometimes issue appraisals. Valette did so in emails to Bouvier and his associate Jean Marc

Peretti, which Valette knew would be forwarded to Plaintiffs’ representative. Peretti has been the

subject of criminal investigations in France, including a 2009 investigation for running an illegal

gambling ring, according to The New Yorker magazine.

       31.     To Plaintiffs, whatever Valette said or did, because of his position, was on behalf

of Sotheby’s and carried the imprimatur of Sotheby’s. Bouvier would refer Plaintiffs to Valette

and to Sotheby’s to confirm what he was saying to Plaintiffs.

       32.     Alexander Bell, Sotheby’s Co-Chairman of Old Master Paintings, and Bruno

Vinciguerra, Sotheby’s Chief Operating Officer, also dealt with Bouvier.

       33.     At all relevant times, Vinciguerra, Valette, and Bell were employees, agents, and

servants of Sotheby’s, acting within the scope of their duties.

       34.     Sotheby’s valued its relationship with Bouvier. Bouvier is a major player in the

art world. He is associated with global “freeport” businesses where fine art is stored tax-free. In




                                                  7
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 838ofof42136



the 14 transactions involving Bouvier and Plaintiffs that it brokered, Sotheby’s earned tens of

millions, or perhaps even hundreds of millions, of dollars in commissions. Bouvier was also

valuable to Sotheby’s because he did other business with Sotheby’s, unrelated to Plaintiffs.

       35.     Bouvier was—and remains—one of Sotheby’s most important business contacts.

       36.     Citing its confidentiality obligations to Bouvier, Sotheby’s refused to voluntarily

provide Plaintiffs with documents that would show the extent of Bouvier’s fraud, including

correspondence between Bouvier and Valette. Plaintiffs obtained some of those documents by

court order under 28 U.S.C. § 1782.

       37.     The limited documents Plaintiffs have obtained already through section 1782

show that Sotheby’s knew Bouvier was acting as Plaintiffs’ agent; Sotheby’s brokered the sales

to Bouvier at the discounted prices Bouvier wanted; at Bouvier’s request, Sotheby’s repeatedly

created and modified appraisals and other documents about respective artworks designed to

assist Bouvier in duping Plaintiffs into paying inflated prices; and Sotheby’s concealed the

evidence that Bouvier had in fact purchased the artworks at much lower prices by omitting the

sales to Bouvier from the works’ transaction histories it prepared.

       38.     Plaintiffs relied on the false appraisals, transaction histories, and other documents

Sotheby’s created for these artworks, believing that Sotheby’s was an independent and reliable

authority in the art world.

       39.     Sotheby’s pattern of deception is evident throughout all the sales to Plaintiffs in

which it played a role.

                               Picasso’s L’Homme Assis Au Verre

       40.     Sotheby’s brokered the sale of Picasso’s L’Homme Assis Au Verre to Plaintiffs in

the spring of 2011.




                                                 8
      Case
        Case
           1:18-cv-09011-JMF
              1:18-cv-09011-JMFDocument
                                 Document
                                        104-1
                                          66 Filed
                                              Filed 06/25/19
                                                    11/14/19 Page
                                                             Page 939ofof42136



        41.      In March 2011, Valette and Bouvier exchanged a series of emails about L’Homme

Assis au Verre. The tone of the emails is friendly, collaborative, and informal (using the informal

“you” (the French “tu”)) and signed with first names “Yves” and “Sam.”1

        42.      On March 18, 2011, Valette emailed both Bouvier and his associate Peretti,

attaching a formal description of the artwork and writing in his cover email: “As agreed, here is

the note with the expositions, a commentary on its importance, the photos of Picasso and the

photos of the 3 comparable paintings in museums.”

        43.      On March 22, 2011, Bouvier emailed Valette to ask when he would have a

“definitive price” for the work and suggested that “a price in USD would be the best adapted.”

Valette responded: “Message received about the dollars. We were asking ourselves that

question.”

        44.      On March 23, 2011, Valette assured Bouvier he was negotiating in dollars “as we

agreed” and was trying to make sure “the price would be reasonable.” This appears to be yet

another violation of Sotheby’s Code of Business Conduct, which requires: “Business decisions

must be made in the best interest of Sotheby’s and our clients, not motivated by your personal

interest or gain.”

        45.      On March 24, 2011, Valette emailed Bouvier a formal description of the work,

writing in his cover email: “Here is a text on the artwork, more focused on its composition. We

should have the price tomorrow.”

        46.      Two days later, on March 26, 2011, Bouvier forwarded Valette’s formal

description to Plaintiffs’ representative.




1
        Unless otherwise indicated, the quotes from emails are translations from the original French.


                                                        9
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page10
                                                                  40ofof42
                                                                         136



       47.     Plaintiffs relied on Valette’s description because of his role at Sotheby’s. They

viewed his description of the work as authoritative and relied on it in deciding to purchase this

artwork.

       48.     Relying on Bouvier’s false statements about the price of the work the seller was

willing to accept, Plaintiffs agreed to buy the work for $107.5 million. Plaintiffs gave this money

to Bouvier to transmit to the sellers, believing Bouvier was acting as their honest agent.

       49.     Plaintiffs also paid a commission of $2.15 million for the services Bouvier

rendered in negotiating the purchase of this work.

       50.     In fact, unbeknownst to Plaintiffs, Bouvier bought the work from Sotheby’s on

April 1, 2011 for $62 million. Valette signed the contract of sale on behalf of Sotheby’s Geneva-

based office. This meant that, with Sotheby’s assistance, Bouvier charged Plaintiffs $45.5

million more for this work than he paid for it, i.e. a markup of 73.4%.

       51.     On April 8, 2011, Valette emailed Bouvier a certificate for the artwork, asking

Bouvier: “Please let me know if it works for you.” Valette’s request that Bouvier confirm if the

certificate “works for you” suggests he knows that Bouvier needs the certificate for his client

(i.e. Plaintiffs’ representative) and that he is willing to make changes for Bouvier if needed. The

attached certificate is a Word document, which further suggests a willingness to make changes as

needed to accommodate Bouvier’s needs. The certificate is formally addressed on Sotheby’s

letterhead to “Monsieur Yves Bouvier” and uses a formal tone (including the formal “you” (the

French “vous”)) completely unlike Bouvier’s and Valette’s usual email correspondence. This and

other similarly formal emails and appraisal certificates were intended by Valette to be forwarded

by Bouvier to Plaintiffs to convince them to buy at the inflated prices Bouvier was trying to

convince them were legitimate. The formal tone was designed to mislead Plaintiffs into thinking




                                                10
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page11
                                                                  41ofof42
                                                                         136



that Bouvier and Valette had an arms-length relationship and that Sotheby’s valuations and

appraisals of the works could be trusted.

       52.     Approximately one hour later, Valette emailed the certificate to Bouvier as a PDF

document, noting in his cover email “this might be easier to use.”

                                    Malliol’s La Méditerranée

       53.     On April 9, 2011, Valette emailed Bouvier with a description of Malliol’s La

Méditerranée. Valette’s email begins: “Here is the information on the Malliol, La Méditerranée.”

       54.     Later the same day, Valette emailed Bouvier with information about how much

other Malliol works had sold for.

       55.     Valette also emailed Bouvier an attachment of a formal description of this work,

without any cover email. The attachment was a Word file.

       56.     The next day, April 12, 2011, Bouvier agreed to buy the work from Sotheby’s for

€5.17 million. The contract was signed by Sotheby’s New York office.

       57.     Two days later, after Sotheby’s had already sold the work to Bouvier, on April 14,

2011, Valette emailed Bouvier two formal certificates—one for the Malliol and another for

Rodin’s Le Baiser (discussed below). The certificates were PDF files. Valette’s cover email to

Bouvier stated: “Here are the expected certificates. The two artworks are actually at Sotheby’s in

New York. Does the client want to send his transporters to pick them up or does he prefer that

they be delivered to the freeport? Thanks for letting me know what the client prefers.” This email

makes clear that Valette knew that Bouvier was buying on behalf of a “client” (i.e. Plaintiffs’

representative), not himself as Sotheby’s has since tried to claim.

       58.     On April 15, 2011, Sotheby’s staff provided Bouvier with additional references

about the work—even though he had already agreed to purchase it.




                                                11
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page12
                                                                  42ofof42
                                                                         136



        59.    Also on April 15, 2011, relying on Bouvier’s misrepresentations about the price

of the work, Plaintiffs agreed to buy it for €8.4 million. This meant that, with Sotheby’s

assistance, Bouvier charged Plaintiffs €3.23 million more for this work than he paid for it, i.e. a

markup of 38.4%.

        60.    Plaintiffs also paid Bouvier a €168,000 in commission for his work negotiating

the sale.

                                         Rodin’s Le Baiser

        61.    On April 4, 2011, Valette emailed Bouvier’s associate, Peretti, a description of

Rodin’s Le Baiser.

        62.    On April 9, 2011, Bouvier emailed Valette with the subject line “Urgent” and

wrote: “I am already seeing my friend tomorrow Sunday.” Bouvier requested more information

about the work “so that I have the maximum arguments.” This email again made clear to Valette

that Bouvier was not buying for himself but rather on behalf of a client, i.e. Bouvier’s “friend,”

Plaintiffs’ representative. It is obvious from this exchange that Valette knew who the “friend”

was. Valette swiftly responded with the information Bouvier needed to make the “maximum

arguments” to Plaintiffs in order to convince them to buy the work at an inflated price.

        63.    On April 13, 2011, Bouvier falsely told Plaintiffs he had “closed the deal” to buy

the work for €7.5 million. Plaintiffs relied on Bouvier’s misrepresentations and paid him €7.5

million for the work, as well as an additional €150,000 in commission for his work in negotiating

the sale.

        64.    On April 14, 2011, Bouvier agreed to buy the work from Sotheby’s for €4.23

million. Sotheby’s New York signed the contract. This meant that, with Sotheby’s assistance,




                                                 12
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page13
                                                                  43ofof42
                                                                         136



Bouvier charged Plaintiffs €3.27 million more for this work than what he paid for it, i.e. a

markup of 77.3%.

       65.       On April 14, 2011, Valette emailed Bouvier a PDF file with a formal certificate

for the work and the same cover email he sent about the Malliol, asking how “the client”

preferred to get the works.

                                     Matisse’s Nu au Ch̵le Vert

       66.       On June 15, 2011, Valette sent emails to Bouvier’s associate, Peretti, attaching

photos of Matisse’s Nu au Ch̵le Vert. Valette’s cover emails had no content, suggesting they

had previously discussed the work in person or on the phone.

       67.       On June 16, 2011, Valette sent an email to Bouvier attaching various documents

about the artwork, including PDF excerpts from catalogues and a formal description of the work

in Word.

       68.       Valette and Bouvier then exchanged a series of emails about Bouvier getting

access to the work.

       69.       On June 20, 2011, Bouvier forwarded an email to Valette saying a Sotheby’s

representative had denied access to the work and instructing him to “do what is necessary” to

ensure access.

       70.       A minute later, Bouvier sent a separate email to Valette with no subject line,

angrily writing: “I thought no one in Geneva was supposed to know about this operation!!!!!!! I

cannot work under these conditions.”

       71.       Valette hastened to reassure Bouvier, emailing later that morning that he had done

“the necessary” to ensure access to the work, adding: “I can also confirm that, other than me,

there will be no one else from Sotheby’s before, during, or after any of the visits. I had a very




                                                  13
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page14
                                                                  44ofof42
                                                                         136



clear and direct discussion on this subject with my colleagues in ‘risk management’ in London.

The message has been clearly heard and accepted.”

       72.     The same day, Valette sent another email to Bouvier with additional information

about the work, “as promised.”

       73.     On June 23, 2011, relying on Bouvier’s misrepresentations, Plaintiffs agreed to

pay $85 million for the work. Plaintiffs also paid Bouvier a commission of $2.2 million for his

services in negotiating the sale.

       74.     Four days later, on June 24, 2011, Bouvier bought the work from Sotheby’s for

$60 million. The contract was signed by Valette on behalf of Sotheby’s London office. This

meant that, with Sotheby’s assistance, Bouvier charged Plaintiffs $25 million more for this work

than he paid for it, i.e. a markup of 42%.

       75.     Three years later, on October 24, 2014, Valette emailed Bouvier with a formal

appraisal of the work, writing in his cover email: “Here are the expected documents,” making it

clear he was responding to Bouvier’s request. The appraisal is signed by Valette and addressed to

“Mr. Confidential Client One Hundred and Thirty Four.” Valette’s valuation lists the value of the

work at $85,000,000—suspiciously, exactly the price Bouvier had falsely induced Plaintiffs to

pay for it three years earlier. Sotheby’s appraisal also omitted the 2011 sale to Bouvier for $60

million from the section listing the transaction history. There is no legitimate reason to omit that

sale, which Valette certainly knew about since he brokered the sale and personally signed the

contract. The omission was done to conceal Bouvier’s fraud from Plaintiffs.




                                                 14
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page15
                                                                  45ofof42
                                                                         136



                                       Rodin’s L’Éternel Printemps

       76.     On June 15, 2011, Valette emailed Peretti with some information about Rodin’s

L’Éternel Printemps. Valette’s email noted that the last estimate from 2008 was for $8 million to

$12 million.

       77.     On June 16, 2011, Valette emailed Peretti again, this time attaching a Word

version of a formal certificate for this work and noting that the seller was willing to sell for $12.5

million.

       78.     That same day, Valette sent the same email and attachment to Bouvier. The email

suggests seeing the statue with “Jean-Marc [Peretti]” the following week, indicating that Valette

clearly knows that Peretti is Bouvier’s associate even though he chooses to keep separate paper

trails with them. This was part of a pattern on Valette’s part—to separately email the same

information to Bouvier and Peretti.

       79.     On June 20, 2011, Valette emailed Bouvier: “Here is the new file on Éternel

Printemps as promised” and attaching a new version of the certificate (still in Word). Valette

repeatedly generated and changed Sotheby’s certificates at Bouvier’s request like this.

       80.     On July 1, 2011, Valette emailed Bouvier with a contract to purchase the work for

$13.2 million. This contract was signed by Valette on behalf of Sotheby’s London office.

Bouvier paid Sotheby’s this money on July 5, 2011.

       81.     On July 11, 2011, Valette forwarded an email to Bouvier from Holli Chandler,

Sotheby’s Business Manager of Impressionist & Modern Art, describing the arrangements to

ship the work to Bouvier’s Geneva freeport. Chandler’s email states that the shippers “will make

a stop at Vulcan in Paris for the buyer to view the sculpture.” This email makes clear that both




                                                 15
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page16
                                                                  46ofof42
                                                                         136



Chandler and Valette were aware that Bouvier was really buying on behalf of someone else, i.e.

Plaintiffs.

        82.      Valette later emailed Bouvier that Sotheby’s would order the shippers to give

Bouvier “free access to the piece so you can position it at your convenience at Vulcan.”

        83.      On July 25, 2011, Valette emailed Bouvier a PDF file of the certificate for this

work “as promised.”

        84.      Plaintiffs paid Bouvier ǧ30 million for this work based on his false

representations about the price. This meant that, with Sotheby’s assistance, Bouvier charged

Plaintiffs ǧ21.8 million (approximately $35.5 million) more for this work than he paid for it, i.e.

a markup of 73%. Plaintiffs also paid Bouvier a commission of ǧ600,000 for his services in

brokering the sale.

                                 Giacometti’s Femme de Venise IX

        85.      In September and October 2011, Valette emailed both Bouvier and Peretti

separately with information about Giacometti’s Femme de Venise IX. This is a continued pattern

on Valette’s part of keeping the paper trail between Bouvier and Peretti separate.

        86.      On October 4, 2011, Bouvier emailed Valette, copying Peretti, with the subject

line “Urgent.” Bouvier asked Valette to send him the Giacometti file, specifying that he wanted

it as a Word document. Valette promptly complied, sending the certificate in Word as Bouvier

had requested.

        87.      On October 14, 2011, Valette sent Bouvier a contract of sale for this work for

CHF 26.1 million. Valette signed the contract on behalf of Sotheby’s London office.

        88.      On October 17, 2011, Plaintiffs paid Bouvier CHF 45 million for this work. This

meant that, with Sotheby’s assistance, Bouvier charged Plaintiffs CHF 18.9 million more for this




                                                  16
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page17
                                                                  47ofof42
                                                                         136



work than he paid for it, i.e. a markup of 42%. Plaintiffs also paid Bouvier a commission of CHF

900,000 for his services in negotiating this sale.

       89.     On November 8, 2011, Valette re-sent the Sotheby’s contract for this work to

Bouvier, who then counter-signed.

                                Magritte’s Le Domaine d’Arnheim

       90.     On August 25, 2011, Valette emailed Peretti about Magritte’s Le Domaine

d’Arnheim, asking to talk because he had “news.”

       91.     On November 10, 2011, Valette’s Sotheby’s colleague Isadora Katsis emailed

Bouvier some information about this work, noting “Here is an image of the Magritte we have

discussed. After a lot of insistence, the owner has confided to us that he will accept to separate

from it for 25.000.000 USD.” The tone of this email is informal and friendly, using the informal

“you” (the French “tu”), as is typical of Valette’s emails to Bouvier.

       92.     The next day, November 11, 2011, Valette sent Bouvier a long and unusually

formal email about a different Magritte painting, Empire des Lumières. The tone of this email is

markedly different from Valette’s usual communication style with Bouvier. For example, it is

addressed to “Mr. Bouvier,” whereas Valette typically refers to Bouvier by his first name,

“Yves”; it uses the formal “you” (the French “vous”), whereas Valette typically uses the

informal “tu” in his correspondence with Bouvier; it is signed with Valette’s full name and

Sotheby’s title, whereas Valette usually signs his emails to Bouvier as simply “Sam”; and the

entire tone is formal and written as though Valette and Bouvier did not know each other. The

email begins: “It is a pleasure to discuss with you the current market for surrealist artworks and

those of Magritte in particular.” It goes on to discuss how an “iconic painting like Empire des

Lumières” would sell at auction for about $40 million to $60 million.




                                                 17
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page18
                                                                  48ofof42
                                                                         136



       93.     Later the same day, Valette sent a new version of this email to Bouvier. This

email is similarly formal in composition and address, but differs from the first in its inclusion of

discussion of additional Magritte works. This new email also offers the same estimate of $40

million to $60 million for Empire des Lumières but omits any reference to an auction. No

explanation is offered in this, or any other email between Valette and Bouvier, for the changes to

the document. This suggests that Valette and Bouvier communicated by phone in the interim

period between the two emails and Valette sent the new, different email at Bouvier’s request.

       94.     During this same day, Valette continued to email both Bouvier and Peretti about

the Magritte painting Domaine D’Arnheim that he was actually trying to sell. The tone of these

emails was Valette’s usual informal style with Bouvier and Peretti.

       95.     Three days later, Valette sent yet another version of the formal email about

Magritte’s work to Bouvier. The same formal tone and substance appear. But Valette now

estimated that Empire des Lumières would sell for €40 million (changing the prices from U.S.

dollars to Euros and omitting the range he had previously provided). Again, there is no

explanation in this or any other email between Bouvier and Valette for this change, suggesting

that Bouvier and Valette spoke on the phone and Valette made these changes at Bouvier’s

request. The formal tone of this email and its predecessors suggests that Valette knew and

intended for Bouvier to forward it to Plaintiffs—and that Valette did not want Plaintiffs to know

that he had a close, friendly, and collaborative relationship with Bouvier.

       96.     That is exactly what happened. On November 15, 2011, Bouvier forwarded

Valette’s email to Plaintiffs’ representative, using it as the basis to urge Plaintiffs to purchase

Domaine D’Arnheim, which Bouvier described as “more beautiful and more important” and

“worth at least as much as ‘Empire des Lumières.’”




                                                  18
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page19
                                                                  49ofof42
                                                                         136



          97.    Plaintiffs relied on Valette’s email, trusting his assessment and valuation because

of his affiliation with Sotheby’s and his apparent independence, just as Bouvier and Valette

intended.

          98.    On December 2, 2011, Sotheby’s employee Holli Chandler wrote to Bouvier’s

assistant that: “I understand from Sam [Valette] that the client would very much like to receive

the painting at the earliest possible opportunity.” This is further evidence that Sotheby’s knew

Bouvier was buying on behalf of someone else, i.e. Plaintiffs.

          99.    On December 7, 2011, Plaintiffs paid $43.5 million for Magritte’s Domaine

D’Arnheim, believing this was its true purchase price.

          100.   On December 8, 2011, Bouvier bought the work from Sotheby’s for $24.1

million. Valette signed the contract of sale on behalf of Sotheby’s London office. This meant

that, with Sotheby’s assistance, Bouvier charged Plaintiffs $19.4 million more for this work than

he paid for it, i.e. a markup of 80.5%. Plaintiffs also paid Bouvier a commission of $870,000 for

his services brokering the sale.

                              Modigliani’s Nu Couché au Coussin Bleu

          101.   On December 21, 2011, Valette emailed Bouvier and Peretti in his usual informal

tone, writing “as promised, here is info on the Modigliani” and noting “at present, I do not have a

price.”

          102.   On December 23, 2011, Valette sent Bouvier another one of his formal emails,

offering a: “succinct analysis of the Modigliani market.” This email uses the same unusually

formal address, including “Dear Mr. Bouvier,” the formal “you,” and a complete name and title

in the signature. The email estimates the value of Nu Couché au Coussin Bleu between $70

million and $90 million. Valette’s email also emphasized the high demand for Modigliani’s Nu’s




                                                  19
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page20
                                                                  50ofof42
                                                                         136



on the market. The unusual formal tone of this email makes it clear Valette intended it to be

forwarded to Plaintiffs.

        103.    Bouvier responded on December 24, 2011, using the usual informal style, and

asking Valette to confirm “when the painting will arrive to us for the presentation.” This email

further confirms that Valette knew Bouvier was buying on behalf of someone else, to whom he

would be making a “presentation.” Valette responded in his usual informal tone.

        104.    On December 23, 2011, Bouvier emailed Plaintiffs’ representative: “I do not

know the price. . . . If [Rybolovlev] likes this painting, I will look into it.”

        105.    The next day, Bouvier told Plaintiffs’ representative: “[T]he owner is . . . very

rich and certainly has other solutions. He is not obligated to sell this painting and not solely to us.

For now, we must firstly maintain a trust relationship with him and secondly make him waste

time in order to negotiate better.”

        106.    Plaintiffs purchased this work for $118 million, believing that was the true

purchase price.

        107.    Bouvier actually purchased this work for $96 million. This meant that, with

Sotheby’s assistance, Bouvier charged Plaintiffs $22 million more for this work than he paid for

it, i.e. a markup of 22.91%. Plaintiffs also paid Bouvier a commission of $2.36 million for his

services in negotiating the sale.

        108.    Bouvier paid Rappo, Rybolovlev’s close family confidante, a $5 million kickback

on this transaction. This payment was kept secret from Plaintiffs.

        109.    On October 24, 2014, Valette provided Bouvier with a valuation for this work.

Signed by Valette on Sotheby’s letterhead, it was addressed to “Mr. Confidential Client One




                                                   20
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page21
                                                                  51ofof42
                                                                         136



Hundred and Thirty Four.” It valued the work at $110,000,000 and omitted the 2012 sale to

Bouvier for $96 million from the transaction history.

       110.      On January 9, 2015, Sotheby’s Chief Operating Officer Bruno Vinciguerra

emailed Peretti and Valette about Sotheby’s possibly selling this work during the spring auction

in New York, offering a guarantee of up to $70 million. Vinciguerra used Peretti’s first name

(“Jean Marc”) and signed “All my very best.”2 Vinciguerra wrote: “we could achieve once again

for you an exceptional result,” suggesting he and Peretti had previously worked together.

                                                  Rodin’s Eve

       111.      On January 25, 2012, Valette emailed Peretti a photo of Rodin’s Eve. There was

no cover note.

       112.      On February 2, 2012, Valette emailed Peretti a Word file document about the

work, asking in his cover email if this “suits them.”

       113.      The next day, he sent the same information to Bouvier.

       114.      On February 13, 2012, Valette emailed both Bouvier and Peretti with a PDF about

the work, writing in his cover email: “Here is a try of a new doc with more photos – thanks for

letting me know if it suits you better.”

       115.      In response to a later inquiry from Bouvier, Valette told him that the work sold in

2008 for $18,969,000.

       116.      After a series of emails about arranging to bring the work to Geneva, Bouvier’s

employee wrote to Sotheby’s employees Holli Chandler and Valette on March 6, 2012 that “Our

client would like us collect directly the crate in Frankfurt with our truck.” The reference to

“client” again made clear to Sotheby’s that Bouvier was buying on behalf of someone else.



2
       This email is in English and not translated.


                                                      21
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page22
                                                                  52ofof42
                                                                         136



       117.    On March 7, 2012, Valette sent Bouvier a contract of sale for the work for $16

million. Valette signed the contract of sale on behalf of Sotheby’s London office. It is striking

that Sotheby’s and Valette agreed to sell the painting to Bouvier for less than it had sold for four

years earlier. Sotheby’s owed a duty to the sellers of this and other artworks, as well as to its

shareholders, to maximize the sale prices. But again and again, it appears Sotheby’s sold to

Bouvier for less than it claimed was market value, suggesting either that Sotheby’s valuations

were false or that Sotheby’s violated its duty to the sellers and its shareholders.

       118.    On March 8, 2012, Plaintiffs paid $26.25 million for this work, believing that was

the true purchase price. This meant that, with Sotheby’s assistance, Bouvier charged Plaintiffs

$10.25 million more for this work than he paid for it, i.e. a markup of 64.1%. Plaintiffs also paid

Bouvier a commission of $525,000 for his work negotiating the sale.

       119.    On March 21, 2014, Valette emailed a certificate for this work to Bouvier. The

certificate omitted the 2012 sale to Bouvier, which Valette had personally brokered.

       120.    On December 18, 2014, Valette emailed Bouvier: “After reflection, my

colleagues and I think that the magnificent Eve by Rodin that belongs to your client would be

particularly shown to advantage at the big sculpture exposition we are preparing. . . .” This

email makes clear again that Valette knew Bouvier bought this work on behalf of a client. It also

uses the formal “you” and is formally signed by Valette.

       121.    Valette sent a slightly different version of this formal email to Bouvier

approximately one hour later. This time the email named Simon Stock, who Valette described as

Sotheby’s head of sculpture sales, as the Sotheby’s colleague in agreement with Valette about

the best option for sale. There is no explanation in this email (or any others between Bouvier and

Valette) for the change.




                                                 22
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page23
                                                                  53ofof42
                                                                         136



        122.     Bouvier forwarded this email to Plaintiffs’ representative the next day, December

19, 2014, and recommended Plaintiffs sell the painting through Sotheby’s rather than through a

private sale.

                                    Klimt’s Wasserschlangen II

        123.     On August 29, 2012, Valette emailed Bouvier and Peretti to confirm a viewing in

Vienna of Klimt’s Wasserschlangen II that Sotheby’s had organized.

        124.     The viewing took place on September 3, 2012. Bouvier and Valette were present.

        125.     On September 11, 2012, Bouvier and Sotheby’s signed a contract of sale for this

work for $126 million. Thereafter, Valette acted on behalf of Sotheby’s Vienna office to extend

the contract multiple times because of delays in obtaining an export license from the Austrian

government.

        126.     Later that same day, Bouvier sent Plaintiffs’ representative an email describing

high-stakes negotiations with the seller: “They’re holding back for 180 [million dollars] and are

at the breaking point; I think they are ready at 190. But I should be able to twist them to reach

185 with the payment of a deposit and the balance in 30 days. What should we do???” Bouvier

later claimed to have clinched the deal at $183.8 million. These negotiations were all fabricated.

        127.     Plaintiffs paid Bouvier $183.8 million for this work. This meant that, with

Sotheby’s assistance, Bouvier charged Plaintiffs $57.8 million more for this work than he paid

for it, i.e. a markup of 45.87%. Plaintiffs also paid Bouvier a commission of $3,676,050.

        128.     Bouvier secretly paid Rappo a $4.78 million kickback on this transaction. This

payment was kept secret from Plaintiffs.

        129.     The export license was finally obtained on July 16, 2013; Sotheby’s sale to

Bouvier closed the same day.




                                                 23
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page24
                                                                  54ofof42
                                                                         136



       130.    Also on the same day, Valette emailed Bouvier a certificate for this work that

omitted the sale to Bouvier. Valette later provided Bouvier with a certificate from the Art Loss

Register that also omitted the sale to Bouvier from the “Provenance Provided” section.

       131.    On July 24, 2013, Valette emailed Bouvier and Peretti to tell them the work had

been delivered to Bouvier’s Geneva freeport. Bouvier responded: “Super congratulations.”

       132.    On September 24, 2013, Valette separately emailed Bouvier and Peretti an article

from Der Standard (Austria) which reported that Sotheby’s had sold the work for $120 million.

The emails had no subject line and there was no cover note or explanation in Valette’s email,

suggesting he spoke to Bouvier and/or Peretti on the phone about the article.

       133.    Bouvier then forwarded the article to Plaintiffs’ representative, falsely claiming

the article was inaccurate and offering to provide Plaintiffs with “proof” of payment to

Sotheby’s.

       134.    On October 24, 2014, Valette sent Bouvier a formal valuation for this work. The

valuation, signed by Valette and on Sotheby’s letterhead, was addressed to “Mr. Confidential

Client One Hundred and Thirty Four.” It listed the value of the work at $180 million—

extremely similar to the value Plaintiffs paid for it—and omitted the $126 million sale to Bouvier

from the transaction history, even though Valette had personally brokered that sale.

                                        Modigliani’s Tête

       135.    In December 2011 and again in June 25, 2012, Valette emailed Peretti and

Bouvier with photos and information about Modigliani’s Tête, indicating the owners were

willing to sell. One email referenced a similar sculpture sold by Christie’s in 2010 for €43

million.




                                                24
        Case
          Case
             1:18-cv-09011-JMF
               1:18-cv-09011-JMFDocument
                                  Document
                                         104-1
                                           66 Filed
                                               Filed06/25/19
                                                     11/14/19 Page
                                                               Page25
                                                                    55ofof42
                                                                           136



         136.   On June 26, 2012, Bouvier responded, asking Valette to email him the file in

“normal format” so that he could include translations. Bouvier also emailed Valette to ask him to

include additional information about comparable sales on the list Valette had sent; Valette

swiftly complied.

         137.   Later that day, Bouvier forwarded some of Valette’s documentation to the

Plaintiffs’ representative, with an email copied in large part from Valette’s email.

         138.   On June 29, 2012, Bouvier emailed Valette to ask if the sellers would try a public

sale if they did not get a private buyer; Valette responded that the “sellers are extremely

concerned about confidentiality – the private transaction corresponds perfectly with their

mentality and their desire for absolute discretion.”

         139.   On June 30, 2012, Valette emailed Bouvier about the expected timing for the

work to be transported to Bouvier’s Geneva freeport. Bouvier emailed the next day, July 1, 2012,

asking Valette to find a 1956 Ceroni catalogue “for the mid-July presentation.” This email made

clear to Valette that Bouvier was buying for a client, to whom he would first be presenting the

work.

         140.   Valette later emailed Bouvier on July 9, 2012 with advice about how best to place

and stage the artwork during this presentation. Valette also wrote later that day to advise Bouvier

he had obtained the Ceroni and offered to personally deliver it to Geneva himself.

         141.   On July 11, 2012, Valette emailed Bouvier and Peretti, telling them and sending a

photo showing that the work had arrived at Bouvier’s Geneva freeport. Peretti wrote back

tersely: “Call me thanks.”

         142.   On July 24, 2012, Valette emailed Bouvier another long, formal email, describing

the work and estimating that it was worth between €70 million to €90 million or “maybe more.”




                                                 25
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page26
                                                                  56ofof42
                                                                         136



By this point in time, Valette had already arranged for delivery of the sculpture to Bouvier’s

freeport. Valette forwarded this email to Peretti, with the cover note: “Here is the text.” This

formal email was yet another email intended to be forwarded to Plaintiffs.

       143.    The very next day, July 25, 2012, Valette emailed a different version of this long

formal email to Bouvier, this time estimating that the work was worth €80 million to €100

million. No explanation exists in this email (or any other email between Valette and Bouvier) for

the significantly higher estimated price just one day later.

       144.    The same day, Bouvier forwarded Valette’s email to Plaintiffs’ representative,

invoking Sotheby’s valuation of the work in the €80 million to €100 million as authoritative and

suggesting that he would get a similar valuation from Christie’s. Bouvier never provided

Plaintiffs with any valuation from Christie’s.

       145.    On September 24, 2012, Valette sent Bouvier a contract of sale for the work for

€31.5 million. It is notable that Sotheby’s and Valette were willing to sell to Bouvier for a

fraction of what they had told him they estimated the work to be worth, suggesting again either

that the valuation was false or that Sotheby’s was willing to violate its duty to its sellers and

shareholders to maximize the sale price of the artworks it sold.

       146.    In December 2012, months after receiving a contract of sale for the Tete for €31.5

million, Bouvier falsely told Plaintiffs he was engaged in negotiations with the sellers of this

work, including saying that the sellers wanted a “minimum price” of €65 million for the work,

suggesting he might be able to make a personal investment of some of the purchase price in

order to get the deal done, and offering to waive his commission fee in order to clinch the deal at

€36.5 million plus a Degas painting, Danseuse en Rose, owned by Plaintiffs. On December 28,

2012, Bouvier wrote to Sazonov, “[t]he offer of 36.5 + Degas was refused with no possible




                                                  26
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page27
                                                                  57ofof42
                                                                         136



discussion. After discussions, I finally had to settle on 37.5 E + Degas, so as not to blow the

deal.” Sazanov responded, “Wow. Well negotiated.” Plaintiffs ultimately paid Bouvier €37.5

million plus the Degas for the work. This meant that, with Sotheby’s assistance, Bouvier charged

Plaintiffs €6 million more for this work than he paid for it, plus the Degas painting. Bouvier kept

the Degas, further establishing the falsity of his representations to Sazanov that the seller was

demanding the painting. Plaintiffs also paid €500,000 in commission fees to Bouvier.

        147.    A year later, on August 4, 2014, Plaintiffs were attempting to purchase another

painting, Rothko’s No. 6, through Bouvier. Bouvier falsely stated to Plaintiffs that the sellers of

the Rothko would sell the painting for €80 million plus Modigliani’s Tête valued at €60 million,

for what Bouvier told Plaintiffs was a total purchase price for the Rothko of €140 million. This

followed another series of fabricated negotiations that Bouvier misrepresented to Plaintiffs had

occurred with the Rothko sellers.

        148.    That was all false: the Rothko sellers had never expressed any interest in Tête.

Bouvier actually bought the Rothko for $83.5 million on August 12, 2014.

        149.    Moreover, Bouvier, Peretti, Valette, and Sotheby’s Chief of Operations Bruno

Vinciguerra had secretly arranged without Plaintiffs’ knowledge that Sotheby’s would sell Tête

at auction in New York. A consignment agreement was signed between Bouvier and Sotheby’s

on September 11, 2014.

        150.    In an email titled “Modi terms” and dated November 3, 2014, Vinciguerra wrote

to Peretti, copying Valette, documenting that Sotheby’s “will pay you $25 mil tomorrow” if a

specified client won the auction, in installments of $15 million and $10 million. This appears to

be a highly unusual transaction, as Sotheby’s is supposed to protect the anonymity of buyers and

sellers in its auctions.




                                                 27
         Case
           Case
              1:18-cv-09011-JMF
                1:18-cv-09011-JMFDocument
                                   Document
                                          104-1
                                            66 Filed
                                                Filed06/25/19
                                                      11/14/19 Page
                                                                Page28
                                                                     58ofof42
                                                                            136



          151.   On November 4, 2014, Sotheby’s sold Tête at auction in New York for a

“hammer price” of $63 million (a total purchase price of $70.725 million with commissions and

fees).

          152.   Sotheby’s catalogue entry for the auction did not list the sale of Tête to Bouvier.

          153.   Neither Sotheby’s nor Bouvier obtained Plaintiffs’ permission to sell this work at

auction.

          154.   Sotheby’s sold the work without Plaintiffs’ permission despite knowing that the

work was part of Plaintiffs’ collection, and despite knowing that Bouvier lacked the authority to

sell it. Indeed, Bouvier himself testified to the Monaco authorities regarding another artwork

consigned to Sotheby’s: “Sotheby’s did not verify the [work]’s ownership. Mr. Valette and his

team accepted to do the transaction based on my good reputation.”

          155.   “Before offering property for sale,” states Sotheby’s Code of Business Conduct,

“we must be satisfied that we have conducted the level of due diligence required to be satisfied

that the property we are handling is authentic and that there are no known legal obstacles to

selling and passing title . . . . Sotheby’s standards go beyond the legal requirements.” Sotheby’s

2017 Annual Report also emphasizes that: “Prior to offering a work of art for sale, we perform

due diligence activities to authenticate and determine the ownership history of the property being

sold.”

          156.   Bouvier has never accounted to Plaintiffs for the proceeds of the auction and has

never given Plaintiffs the Rothko painting they purchased.

          157.   On December 4, 2014, Valette emailed Bouvier’s employee to confirm that

Sotheby’s was sending Bouvier $15 million from the Tête sale.




                                                  28
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page29
                                                                  59ofof42
                                                                         136



                              Toulouse-Lautrec’s Au Lit: Le Baiser

       158.    On October 8, 2012, Sotheby’s sold Toulouse-Lautrec’s Au Lit: Le Baiser to

Bouvier for $7.5 million. Valette signed the contract on behalf of Sotheby’s.

       159.    On December 11, 2012, Valette emailed Peretti information about the work—

since Bouvier had already purchased this work, the information was clearly designed for

someone else. The Sotheby’s transaction list omitted the October 2012 sale to Bouvier that

Valette had brokered.

       160.    On February 14, 2013, Valette sent the same information to Bouvier.

       161.    This coincided with Bouvier’s efforts to defraud Plaintiffs into overpaying him

for this work. Throughout February 2013, Bouvier falsely represented to Plaintiffs a series of

fabricated negotiations with the work’s sellers.

       162.    Plaintiffs paid Bouvier €13.75 million for this work (approximately $18.4

million), believing it was the true purchase price. This meant that, with Sotheby’s assistance,

Bouvier charged Plaintiffs approximately $10.9 million more for this work than he paid for it,

i.e. a markup of 145.33%. Plaintiffs also paid Bouvier a commission of €275,000 for his work in

negotiating the sale.

       163.    On December 18, 2014, Valette sent Bouvier a formal email about the work,

indicating that Sotheby’s recommended selling it in London rather than New York. The formal

tone of this email suggests it was written to be forwarded to Plaintiffs. The auction catalogue

entry Valette later sent Bouvier for this work omitted the 2012 sale to Bouvier for $7.5 million

from the transaction history and instead valued the work at $15.68 million to $23.52 million (or

€12.59 million to €18.89 million)—tracking what Plaintiffs had paid. Valette sent this catalogue

entry to Bouvier with another formal email cover note, clearly designed to be forwarded.




                                                   29
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page30
                                                                  60ofof42
                                                                         136



        164.     On February 17, 2015, Valette sent Bouvier another formal email with a

breakdown of fees and costs for an estimated sales price of ǧ9 million. The formal tone of this

email suggests that it too was designed to be forwarded to Plaintiffs.

        165.     On March 18, 2015, Bouvier emailed Valette to request as soon as possible an

accounting with specific numbers for the February sale of this work, explaining he needed to be

able to show an adjudication of a debt. Valette quickly delivered the requested information.

                                Da Vinci’s Christ as Salvator Mundi

        166.     Christ as Salvator Mundi is one of approximately 15 authenticated paintings by

Leonardo da Vinci that exist today.

        167.     On March 11, 2013, Bouvier emailed Valette to ask his colleague Alexander Bell,

Sotheby’s Co-Chairman of Old Master Paintings, about the price for the work and to tell him “he

has a client.”

        168.     Valette arranged for the painting to be shown to Rybolovlev in person in his

Central Park West apartment in New York on March 22, 2013. Both Valette and Bouvier were

present at this showing.

        169.     On March 24, 2013, Valette told one of the da Vinci sellers that “the Russian”

(i.e. Rybolovlev) wanted to pay less than $100 million.

        170.     On March 27, 2013, one of the da Vinci sellers wrote to the others that he had

spoken with Valette, who told him “the client wants a meeting in Paris on 10 April with his #1

advisor, Sam, and me . . . Sam knows the advisor well and has dealt with him before . . . Advisor

has the ability to close and this is the way Sam has always dealt with them…Sam said this

meeting and agreeing is their standard mode.”




                                                 30
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page31
                                                                  61ofof42
                                                                         136



       171.    On April 10, 2013, Valette, Bouvier, and one of the da Vinci sellers met as

planned in Paris. During that meeting, Bouvier offered to buy the da Vinci for $68 million plus

another painting valued at $12 million.

       172.    On April 10 and 11, 2013, however, Bouvier had an email exchange with

Plaintiffs’ representative, in which he described hard-nosed negotiations to purchase Salvator

Mundi on Plaintiffs’ behalf. Bouvier claimed that Plaintiffs’ $100 million offer was “rejected

without a moment’s hesitation,” and that the seller was “[o]ne tough nut, but I’ll fight and take as

long as necessary.” Bouvier later said that a deal was “clinched” at $127.5 million—“[t]erribly

difficult, but it’s a very good deal with regard to this unique masterpiece by Leonardo.”

       173.    All of these representations were false. The negotiations were fabricated.

       174.    On May 2, 2013, Bouvier paid $83 million to buy the work from Sotheby’s.

       175.    On May 3, 2013, Bouvier sent Plaintiffs an invoice for $127.5 million. Relying on

Bouvier’s representation that this was the true purchase price, Plaintiffs paid Bouvier this

amount. This meant that, with Sotheby’s assistance, Bouvier charged Plaintiffs $44.5 million

more for this work than he paid for it, i.e. a markup of 53.62%. Plaintiffs also paid Bouvier

$1.275 million in commission.

       176.    Bouvier secretly paid Rappo a $4.92 million kickback on this transaction. This

payment was kept secret from Plaintiffs.

       177.    A year later, on March 3, 2014, Sotheby’s Chief of Operations Bruno Vinciguerra

emailed Valette and Peretti an article from The New York Times stating the Salvator Mundi had

been sold privately for over $75 million. There was no cover note.

       178.    In November 2014, Plaintiffs and Rybolovlev became aware of this article in The

New York Times.




                                                31
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page32
                                                                  62ofof42
                                                                         136



       179.    Plaintiffs began to suspect Bouvier had defrauded them. Plaintiffs’ representative

confronted Bouvier. Bouvier said the media underreported the price because the total price

included various fees and commissions of which the media was not aware.

       180.    It has been publicly reported that Bouvier’s text messages, produced in the

criminal proceedings against him in France, reveal that Bouvier then texted Peretti: “I am in the

shit. He does not have cash and wants to place all Picasso and Rodin for public sale. [...] We will

talk about that tomorrow.”

       181.    In December 2014, Plaintiffs discovered the true purchase price of Nu Couché au

Coussin Bleu. At that point, Plaintiffs became certain Bouvier had defrauded them.

       182.    In January 2015, after Plaintiffs’ representative confronted him, Bouvier

contacted Valette to request that Sotheby’s appraise Salvator Mundi. Sotheby’s agreed.

       183.    On January 27, 2015, Valette emailed Bouvier a draft valuation for the work for

$100 million and a cover letter from Alexander Bell indicating that Bouvier had acquired the

work in 2013. Valette asked Bouvier in his cover email to let him know if this worked for him.

       184.    On January 28, 2015, Valette sent Bouvier a revised valuation of the work for

€100 million. Converting the price into euros brought the value much closer to the price Bouvier

had charged Plaintiffs for the work. Valette also forwarded a new letter from Bell which omitted

the 2013 sale to Bouvier.

       185.    Sotheby’s knew Bouvier was trying to justify the fraudulent price he charged

Plaintiffs, and it chose to help him do so.

       186.    On November 21, 2016, Sotheby’s filed an action seeking a declaratory judgment

that it did not breach its obligations to the sellers of Salvator Mundi. Sotheby’s, Inc. v. R.W.

Chandler, LLC et al., No. 16-CV-9043 (S.D.N.Y.). (The case was quickly resolved by a




                                                 32
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page33
                                                                  63ofof42
                                                                         136



confidential settlement unavailable to Plaintiffs or to the public.) In that action, Sotheby’s

claimed it was unaware of Bouvier’s relationship with Rybolovlev when it arranged for

Rybolovlev to view Salvator Mundi. Sotheby’s has also claimed in correspondence that

Rybolovlev was “completely unknown” to it.

       187.    As set forth above, and in violation of its own Code of Business Conduct and

requirement to “cooperate fully and honestly with any investigation” into a violation of its

“internal rules,” Sotheby’s claim to have no knowledge of Rybolovlev is demonstrably false,

based on all of the statements Valette made, and all of the documented history of Sotheby’s

deliberately aiding and abetting Bouvier’s fraud on Plaintiffs.

       188.    Moreover, Sotheby’s arranged for Rybolovlev to view the da Vinci in his

apartment at 15 Central Park West. When the apartment was purchased for $88 million in 2011,

it was the most expensive individual purchase of an apartment ever in New York City. The

connection between the apartment and the Rybolovlev family was widely reported in the press

and is common knowledge. It is inconceivable that Sotheby’s would arrange a viewing of one of

the world’s most valuable masterworks in one of the world’s most expensive apartments, in the

presence of the person widely reported by the press to be the apartment’s owner and entirely for

his benefit, without knowing who he was.

                                          Gauguin’s Otahi

       189.    On October 24, 2014, Valette sent Bouvier a valuation of Paul Gauguin’s Otahi

(Alone) at $120 million. The valuation is addressed to Mr. Confidential Client One Hundred and

Thirty Four and is signed by Valette.

       190.    On February 19, 2015, Valette emailed a new version of the valuation to Bouvier,

writing in his cover email: “Here is the new document concerning the magnificent Gauguin.”




                                                 33
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page34
                                                                  64ofof42
                                                                         136



The new valuation attached to this email lists the value of the work at $140 million. No

explanation is provided in this email or in any other email between Valette and Bouvier to justify

the price increase, but it is clear from the cover note that it was done at Bouvier’s request, likely

by phone.

         191.   Bouvier had charged Plaintiffs €120 million, plus approximately €2.4 million in

commission, for Otahi in 2013. At the exchange rates at the time Valette sent the valuation, €120

million was approximately equal to $140 million.

         192.   Plaintiffs do not know the price Bouvier paid for this painting.

         193.   The transaction history listed in both the Sotheby’s valuations omits the sale to

Bouvier.

                            Sotheby’s Functions as One Single Entity

         194.   Sotheby’s dominates and controls its wholly owned foreign subsidiaries and

functions as a single integrated global business, supervised from New York. Sotheby’s used such

domination to commit the wrongful acts that injured Plaintiffs. The wholly owned foreign

subsidiaries are mere instrumentalities of Sotheby’s wrongdoing.

         195.   Sotheby’s describes its wholly owned foreign subsidiaries as “offices” or

“locations,” not as independent entities.

         196.   Sotheby’s has one chief executive officer, one worldwide general counsel, one

global head of compliance, one director of communications—all based in its New York

headquarters. Its website, branding, marketing materials, and letterhead are the same around the

world.

         197.   Sotheby’s maintains consolidated financial statements. Its wholly owned foreign

subsidiaries are not treated as independent profit and loss centers, and do not deal at arms-length




                                                 34
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page35
                                                                  65ofof42
                                                                         136



with each other. On information and belief, Sotheby’s transfers assets between its wholly owned

foreign subsidiaries. The subsidiaries do not have their own executives and do not appoint their

own leadership. Rather, Sotheby’s is centrally managed from New York.

       198.    In some of the transactions that Sotheby’s arranged for Bouvier, including the

Salvator Mundi sale, the contracts were signed by Sotheby’s, Inc. In others, the contracts were

signed by one of Sotheby’s wholly owned foreign subsidiaries, which Sotheby’s dominates and

controls.

       199.    Irrespective of which subsidiaries technically employ Valette and Bell, Valette

and Bell were acting on behalf of Sotheby’s, Inc. during their dealings with Bouvier. As

Valette’s title reflects—Vice Chairman of Private Sales Worldwide—he is empowered to act and

does act on behalf of Sotheby’s and all of its subsidiaries.

       200.    Sotheby’s, Inc. has repeatedly acknowledged as much. For example, as it

explained in its declaratory judgment complaint filed in this Court, Valette and Bell negotiated

the Salvator Mundi deal on behalf of Sotheby’s, Inc. with Bouvier and the sellers of that

painting.

       201.    In the declaratory judgment complaint, Sotheby’s, Inc. described Valette as its

employee.

       202.    In an affidavit filed in other proceedings in this Court, a Sotheby’s executive has

testified that Valette “managed” the relationship between Sotheby’s, Inc. and Bouvier.

Declaration of Aimee Scillieri (ECF No. 153), In re Application of Accent Delight Int’l, No. 16-

MC-125 (S.D.N.Y. Mar. 13, 2018).

       203.    Sotheby’s subsidiaries, Vinciguerra, Valette, and Bell were instrumentalities of

Sotheby’s wrongful conduct.




                                                 35
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page36
                                                                  66ofof42
                                                                         136



        204.    To date, Sotheby’s has not terminated Valette’s employment or, to Plaintiffs’

knowledge, disciplined him in any way.

        205.    Sotheby’s failure to discipline Valette mocks its own Code of Business Conduct.

According to that Code, “Sotheby’s regards violation of the law and of this Code as a serious

matter . . . . Discipline for Code violations . . . can range from reprimand to termination of

employment.”

        206.    The Code further states: “Be alert when you hear yourself or somewhere else say:

‘Everybody else in the art world does it.’ ‘No one will find out.’ ‘It’s more expensive to do it that

way.’ ‘I was told to do it.’ If you have doubt about what to do in a particular situation, ask

yourself: ‘Is it legal?’ ‘Is it fair?’ ‘Would this action hold up under scrutiny by others?’ ‘What

would this look like if reported on the front page of a major news publication?’ ‘Is it a violation

of Sotheby’s Code or other Policy?’”

        207.    Sotheby’s massively and in wholesale fashion violated its own ethical code.

                                         FIRST CLAIM
                                    Aiding and Abetting Fraud

        208.    Plaintiffs repeat and reallege the allegations in the preceding Paragraphs.

        209.    Sotheby’s had actual knowledge that Bouvier was defrauding Plaintiffs. Sotheby’s

and Bouvier had an intimate business relationship for years. Sotheby’s knew Bouvier was

Plaintiffs’ agent. Sotheby’s knew the price that Bouvier obtained in transactions it brokered. Yet,

Sotheby’s sent Bouvier emails designed to get Plaintiffs to pay inflated prices for other works.

And Sotheby’s gave Bouvier materially misleading appraisals on demand. These appraisals

deliberately omitted Bouvier’s acquisitions of the works in the provenance history to conceal the

real seller and to create the false impression that Plaintiffs paid fair prices.




                                                   36
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page37
                                                                  67ofof42
                                                                         136



        210.    Sotheby’s provided substantial assistance to Bouvier, causing injury to Plaintiffs.

Sotheby’s affirmatively assisted Bouvier by arranging for him to acquire artworks at certain

prices that the sellers were willing to accept, and by sending him emails intended to help him

convince Plaintiffs to pay Bouvier fraudulently inflated prices. Sotheby’s helped Bouvier conceal

his fraud by providing materially misleading appraisals that falsely suggested the artworks were

worth what Plaintiffs paid for them.

        211.    As a result of Sotheby’s aiding and abetting Bouvier’s fraud, Plaintiffs have

sustained damages in an amount to be determined at trial but not less than $380,000,000 plus

interest.

        212.    Sotheby’s conduct was willful, wanton, reckless, and intentional.

                                      SECOND CLAIM
                         Aiding and Abetting Breach of Fiduciary Duty

        213.    Plaintiffs repeat and reallege the allegations in the preceding Paragraphs.

        214.    Sotheby’s knowingly participated in Bouvier’s breach of his fiduciary obligations

by providing him with substantial assistance. Bouvier was Plaintiffs’ fiduciary. Bouvier held

himself out as a skilled expert in the art market. Plaintiffs relied on Bouvier to provide them with

strategic advice about the art market and to negotiate high-stakes transactions on their behalf.

Plaintiffs had confidence in Bouvier because of their years of business dealings and because of

Rappo’s personal connection to Rybolovlev.

        215.    Bouvier breached his fiduciary duties to Plaintiffs by acting disloyally and

contrary to Plaintiffs’ interests. Rather than act on Plaintiffs’ behalf to acquire artworks at fair,

negotiated prices that sellers were willing to accept, Bouvier seized those opportunities for his

own benefit. He then harmed Plaintiffs’ interests by charging them inflated prices on the basis of

false representations.



                                                  37
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page38
                                                                  68ofof42
                                                                         136



        216.   Sotheby’s knew that Bouvier was Plaintiffs’ agent and that Plaintiffs relied on his

counsel. It strategized to sell Plaintiffs art through Bouvier and approached Bouvier about new

opportunities for Plaintiffs. By brokering sales to Bouvier at certain prices, sending Bouvier

emails designed to encourage Plaintiffs to pay inflated prices, misleadingly appraising works at

inflated prices, and omitting Bouvier’s acquisitions of the works in the provenance history to

conceal the real seller, Sotheby’s participated in Bouvier’s breach of his fiduciary duties to

Plaintiffs.

        217.   As a result of Sotheby’s aiding and abetting Bouvier’s breach of fiduciary duty,

Plaintiffs have sustained damages in an amount to be determined at trial but not less than

$380,000,000 plus interest.

        218.   Sotheby’s conduct was willful, wanton, reckless, and intentional.

                                       THIRD CLAIM
                          Breach of Contract – Declaratory Judgment

        219.   Plaintiffs repeat and reallege the allegations in the preceding Paragraphs.

        220.   In December 2016, Plaintiffs and Sotheby’s (including its New York, English,

Swiss and Austrian subsidiaries) entered into a one-year written Tolling Agreement.

        221.   The Tolling Agreement contains a New York choice of law clause and an

exclusive New York forum selection clause.

        222.   Among other things, the Tolling Agreement required each party to the agreement

to “provide 14 days written notice (“Notice of Suit”), as provided in paragraph 8 [of the Tolling

Agreement,] prior to filing or commencing any litigation or other legal proceeding against any

other party” based on claims or defenses “arising out of the direct or indirect involvement of

Sotheby’s with Yves Bouvier.” Tolling Agreement ¶¶ 3, 1.




                                                 38
      Case
        Case
           1:18-cv-09011-JMF
             1:18-cv-09011-JMFDocument
                                Document
                                       104-1
                                         66 Filed
                                             Filed06/25/19
                                                   11/14/19 Page
                                                             Page39
                                                                  69ofof42
                                                                         136



        223.    Paragraph 8 of the Tolling Agreement, referred to above, states: “All notices

required hereunder shall be in writing and shall be deemed duly given on (1) business day after

being sent at the address given below by reputable overnight courier service (charges prepaid), as

follows: If to the Collectors [Plaintiffs]: c/o Daniel J. Kornstein, Esq., Emery Celli Brinckerhoff

& Abady LLP, 600 Fifth Avenue, 10th Floor, New York, NY 10020.”

        224.    Sotheby’s filed a civil proceeding in Geneva, Switzerland on November 17, 2017

against Plaintiffs (among others) without complying with the notice provision of the Tolling

Agreement quoted above. The purpose of this filing was to invoke the international Lugano

Convention to block a contemplated suit by Plaintiffs in the United Kingdom. Under the Lugano

Convention, if a suit is filed in a signatory country—such as Switzerland—and if another suit

involving the same cause of action and between the same parties is filed in a court in a second

signatory country, the second jurisdiction must stay its proceedings until jurisdiction in the first

court has been established. Once the jurisdiction of the first court has been established, the

proceedings in the second court must be dismissed.

        225.    As Sotheby’s has stated in its Form 10-Q filed with the Securities and Exchange

Commission, it filed the Swiss conciliation proceeding “in response to the stated intent of

[Plaintiffs] to initiate litigation in the U.K.”

        226.    Sotheby’s did not give any advance notice of any kind that it was filing a civil

action in Switzerland, much less 14 days written notice sent by overnight courier service to

Plaintiffs’ counsel.

        227.    Plaintiffs have abided by the terms of the Tolling Agreement.

        228.    Sotheby’s breached the Tolling Agreement.




                                                   39
     Case
       Case
          1:18-cv-09011-JMF
            1:18-cv-09011-JMFDocument
                               Document
                                      104-1
                                        66 Filed
                                            Filed06/25/19
                                                  11/14/19 Page
                                                            Page40
                                                                 70ofof42
                                                                        136



       229.    Plaintiffs are entitled to a judgment declaring that Sotheby’s breached the Tolling

Agreement.

                                        FOURTH CLAIM
                                   Breach of Contract – Damages

       230.    Plaintiffs repeat and reallege the allegations in the preceding Paragraphs.

       231.    As a result of Sotheby’s breach of the Tolling Agreement, Plaintiffs have

sustained damages, in the form of legal fees in the course of responding to the improperly filed

civil proceeding in Switzerland.

                                       FIFTH CLAIM
                                Breach of Contract – Injunction

       232.    Plaintiffs repeat and reallege the allegations in the preceding Paragraphs.

       233.    As a result of Sotheby’s breach of the Tolling Agreement, Plaintiffs are entitled to

a mandatory injunction directing Sotheby’s, its agents and employees, and the wholly owned

subsidiaries under its control to withdraw the improperly brought Swiss civil proceeding.

       234.    Sotheby’s improperly filed the civil suit in Switzerland in order to use the Lugano

Convention to block Plaintiffs from suing Sotheby’s in the United Kingdom, which is a signatory

to the Lugano Convention, thereby improperly depriving Plaintiffs of their choice of jurisdiction.

       235.    As a result, Plaintiffs have suffered irreparable harm for which monetary damages

are an inadequate remedy.

       WHEREFORE, Plaintiffs demand judgment as follows:

       a.      On the first and second claims, directing Defendants to pay to Plaintiffs

compensatory damages in an amount to be determined at trial, but in any event no less than

$380,000,000 plus interest;




                                                40
     Case
       Case
          1:18-cv-09011-JMF
            1:18-cv-09011-JMFDocument
                               Document
                                      104-1
                                        66 Filed
                                            Filed06/25/19
                                                  11/14/19 Page
                                                            Page41
                                                                 71ofof42
                                                                        136



       b.      On the first and second claims, directing Defendants to pay to Plaintiffs punitive

damages in an amount to be determined at trial;

       c.      On the third claim, declaring that Defendants breached the Tolling Agreement;

       d.      On the fourth claim, directing Defendants to pay to Plaintiffs compensatory

damages in an amount to be determined at trial, including the attorney’s fees and related costs

expended by Plaintiffs in responding to the improperly brought Swiss civil proceeding;

       e.      On the fifth claim, preliminarily and permanently enjoining Defendants, their

subsidiaries under their control, and their agents and employees, to withdraw the Swiss civil

proceeding filed on November 17, 2017; and

       f.      Awarding Plaintiffs costs, disbursements, and such other and further relief as the

Court may deem just and proper.




                                                41
    Case
      Case
         1:18-cv-09011-JMF
           1:18-cv-09011-JMFDocument
                              Document
                                     104-1
                                       66 Filed
                                           Filed06/25/19
                                                 11/14/19 Page
                                                           Page42
                                                                72ofof42
                                                                       136




Dated: November 21, 2018
       New York, New York

                                       EMERY CELLI BRINCKERHOFF
                                       & ABADY LLP



                                                 /s/
                                       Daniel J. Kornstein
                                       O. Andrew F. Wilson
                                       Zoe Salzman
                                       Douglas E. Lieb

                                       600 Fifth Avenue, 10th Floor
                                       New York, New York 10020
                                       (212) 763-5000

                                       Attorneys for Plaintiffs




                                     42
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 73 of 136




             EXHIBIT 2
         Case
       Case    1:18-cv-09011-JMFDocument
            1:18-cv-09011-JMF     Document 72 Filed
                                         104-1 Filed 07/23/19
                                                     11/14/19 Page
                                                              Page 174ofof54136



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


    ACCENT DELIGHT INTERNATIONAL LTD.
    and XITRANS FINANCE LTD.,

                                Plaintiffs,
                                                         No. 1:18-cv-09011-JMF-RWL
                   v.

    SOTHEBY’S and SOTHEBY’S, INC.,

                                Defendants.


                         ANSWER AND JURY DEMAND OF
                   DEFENDANTS SOTHEBY’S AND SOTHEBY’S, INC.

        Defendants Sotheby’s and Sotheby’s, Inc. (collectively, “Sotheby’s”), 1 by and through

their undersigned counsel, answer the Amended Complaint (the “Amended Complaint”) filed by

Plaintiffs Accent Delight International Ltd. and Xitrans Finance Ltd. (collectively, “Plaintiffs”)

on November 21, 2018, as follows:

        The headings of the Amended Complaint set forth Plaintiffs’ characterization of this

action, to which no response is required. To the extent a response is required to the headings of

the Amended Complaint, the allegations in the headings of the Amended Complaint are denied.

                                  NATURE OF THE ACTION

        1.     Denies the allegations in paragraph 1 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding




1
 The Amended Complaint generally uses the word Sotheby’s without specifying the specific
entity to which any particular allegation applies, and it is apparent that in multiple instances the
word is used to reference an entity that is not one of the two Defendants in this action. This
Answer uses the defined term “Sotheby’s” to refer to the two Defendants in this action.

                                                  1
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 275ofof54136



Plaintiffs’ corporate structure, Plaintiffs’ relationship to Yves Bouvier, 2 or any alleged

defrauding of Plaintiffs by Bouvier, and avers as follows: Although Sotheby’s and its affiliated

entities were generally aware that Bouvier could either be the ultimate purchaser, or one of a

group of investors, or purchasing with the intent to resell to another, Sotheby’s and its affiliated

entities at no point knew what Bouvier ultimately planned to do with any work of art he acquired

in a transaction brokered by Sotheby’s, Inc. or its affiliated entities. Nor did Sotheby’s or its

affiliated entities know the price that Bouvier planned to later charge for any work of art, if he

did decide to re-sell it. While Sotheby’s and its affiliated entities later learned through press

reports, court filings, and other means that Bouvier subsequently sold certain pieces to Dmitry

Rybolovlev by way of Plaintiffs, Sotheby’s and its affiliated entities were not aware of any re-

sales at the time they took place; nor did Sotheby’s or its affiliated entities know the prices that

Plaintiffs claim Bouvier charged them at the time of such re-sales. If Bouvier defrauded

Plaintiffs or breached any fiduciary duty to them, Sotheby’s and its affiliated entities had no

knowledge of any such fraud or breach of fiduciary duty, and have no liability whatsoever to

Plaintiffs.

        2.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 2 of the Amended Complaint.

        3.     Denies the allegations in paragraph 3 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

Plaintiffs’ relationship to Bouvier and any alleged defrauding of Plaintiffs by Bouvier.




2
 Consistent with Plaintiffs’ definition of “Bouvier” set forth in paragraph 12 of the Amended
Complaint, for purposes of this Answer the term “Bouvier” refers to Yves Bouvier and persons
and entities acting on his behalf and under his control.

                                                  2
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 376ofof54136



       4.      Denies the allegations in paragraph 4 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

Plaintiffs’ relationship to Bouvier and any alleged defrauding of Plaintiffs by Bouvier.

                                            PARTIES

       5.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 5 of the Amended Complaint.

       6.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 6 of the Amended Complaint.

       7.      Denies the allegations in the first sentence of paragraph 7 of the Amended

Complaint, except admits that Defendant Sotheby’s is a publicly traded corporation incorporated

under the laws of Delaware with its principal place of business at 1334 York Avenue, New York,

New York. Denies the allegations in the second sentence of paragraph 7 of the Amended

Complaint, except admits that Defendant Sotheby’s is affiliated with and a successor to its

original auction house business founded in 1744, and is in the business of brokering and

facilitating sales of, among other things, fine and decorative art, jewelry, and collectibles, among

other lines of business. Denies the allegations in the third sentence of paragraph 7 of the

Amended Complaint, except admits that Sotheby’s, Inc. and its affiliated entities provide their

clients with professional appraisals of artworks by experts, among other client services. Denies

the allegations in the fourth sentence of paragraph 7 of the Amended Complaint, except admits

that Defendant Sotheby’s and its affiliated entities do business as one of the world’s oldest and

most prestigious art auction houses. Denies the allegations in the fifth sentence of paragraph 7 of

the Amended Complaint.




                                                 3
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 477ofof54136



       8.      Admits the allegations in paragraph 8 of the Amended Complaint, but avers that

the accurate quotations from the referenced excerpts of the Sotheby’s Code of Business are: (1)

“your guide to conducting our business with integrity and in keeping with our core values.

Sotheby’s is committed to operating with clear and firm ethical standards every day, at every

auction, in every transaction, no matter where we are”; and (2) “Directors, Officers and

managers are required to: Serve as models of ethical behavior and lead by setting a positive

example.”

       9.      The allegations in paragraph 9 of the Amended Complaint state conclusions of

law to which no response is required. To the extent a response is required, denies the allegations

in paragraph 9 of the Amended Complaint, except admits that Defendant Sotheby’s, Inc. is an

indirect, wholly-owned subsidiary of Defendant Sotheby’s.

                                 JURISDICTION AND VENUE

       10.     The allegations in paragraph 10 of the Amended Complaint state conclusions of

law to which no response is required. To the extent a response is required, denies knowledge or

information sufficient to form a belief as to Plaintiffs’ citizenship.

       11.     The allegations in paragraph 11 state conclusions of law to which no response is

required.

                                               FACTS

       12.     Denies the allegations in the first and third sentences of paragraph 12 of the

Amended Complaint. The second sentence of paragraph 12 of the Amended Complaint creates a

defined term to which no response is required, except denies knowledge or information sufficient

to form a belief as to the truth of the allegations regarding what persons or entities have acted on

Bouvier’s behalf and/or under his control.




                                                   4
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 578ofof54136



                                  Bouvier’s Fraudulent Scheme

       13.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 13 of the Amended Complaint.

       14.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 14 of the Amended Complaint.

       15.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 15 of the Amended Complaint.

       16.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 16 of the Amended Complaint.

       17.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 17 of the Amended Complaint.

       18.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 18 of the Amended Complaint.

       19.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Amended Complaint.

                          Plaintiffs Attempt to Bring Bouvier to Justice

       20.     The allegations in the first sentence of paragraph 20 of the Amended Complaint

state conclusions of law to which no response is required. To the extent a response is required,

denies knowledge or information sufficient to form a belief as to the truth of the allegations in

the first sentence of paragraph 20 of the Amended Complaint. Denies knowledge or information

sufficient to form a belief as to the truth of the allegations in the second and third sentences of

paragraph 20 of the Amended Complaint.




                                                  5
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 679ofof54136



       21.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 21 of the Amended Complaint.

       22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 22 of the Amended Complaint.

       23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 23 of the Amended Complaint.

       24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 24 of the Amended Complaint.

                            Sotheby’s Aids and Abets Bouvier’s Fraud

       25.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 25 of the Amended Complaint.

       26.     Denies the allegations in paragraph 26 of the Amended Complaint, except admits

that the quotations contained in the second and fourth sentences of the paragraph were included

in the brief referenced in the third sentence of the paragraph, and avers that the quotation

contained in the second sentence of the paragraph should have instead provided that “Sotheby’s,

Inc. and/or its affiliated entities facilitated the sale of 12 of the 38 [w]orks to Bouvier and

consigned for auction 2 of the [w]orks on Bouvier’s behalf (1 of which Sotheby’s UK previously

sold him), while Sotheby’s UK conducted valuations for 5 of the [works] (3 of which it and/or its

affiliated entities previously sold him).”

       27.     Denies the allegations in paragraph 27 of the Amended Complaint.

       28.     Denies the allegations in paragraph 28 of the Amended Complaint and avers that

Sotheby’s, Inc. and affiliated entities filed a joint submission with Bouvier in a civil proceeding

in Geneva, Switzerland in November 2017 and that it seeks in that proceeding a judgment




                                                   6
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 780ofof54136



declaring that it has no liability whatsoever to the defendants in the proceeding (which include

Plaintiffs). Further avers as follows: Although Sotheby’s and its affiliated entities were

generally aware that Bouvier could either be the ultimate purchaser, or one of a group of

investors, or purchasing with the intent to resell to another, Sotheby’s and its affiliated entities at

no point knew what Bouvier ultimately planned to do with any work of art he acquired in a

transaction brokered by Sotheby’s, Inc. or its affiliated entities. Nor did Sotheby’s or its

affiliated entities know the price that Bouvier planned to later charge for any work of art, if he

did decide to re-sell it. While Sotheby’s and its affiliated entities later learned through press

reports, court filings, and other means that Bouvier subsequently sold certain pieces to

Rybolovlev by way of Plaintiffs, Sotheby’s and its affiliated entities were not aware of any re-

sales at the time they took place; nor did Sotheby’s and its affiliated entities know the prices that

Plaintiffs claim Bouvier charged them at the time of such re-sales. If Bouvier defrauded

Plaintiffs or breached any fiduciary duty to them, Sotheby’s and its affiliated entities had no

knowledge of any such fraud or breach of fiduciary duty, and have no liability whatsoever to

Plaintiffs.

        29.    Denies the allegations in paragraph 29 of the Amended Complaint, except admits

that Samuel Valette has the title and specialty referenced in the paragraph and that he maintained

a professional business relationship with Bouvier over several years.

        30.    Denies the allegations in the first and second sentences of paragraph 30 of the

Amended Complaint. Denies knowledge or information sufficient to form a belief as to the truth

of the allegations in the third sentence of paragraph 30 of the Amended Complaint.

        31.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 31 of the Amended Complaint.




                                                   7
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 881ofof54136



       32.     Denies the allegations in paragraph 32 of the Amended Complaint, except admits

that Alexander Bell and Bruno Vinciguerra communicated on one or more occasions with

Bouvier and his affiliate Jean-Marc Peretti and that their titles are accurately listed.

       33.     The allegations in paragraph 33 of the Amended Complaint state conclusions of

law to which no response is required. To the extent a response is required, denies the allegations

in paragraph 33 of the Amended Complaint, and avers that during the time period covered in the

Amended Complaint, Vinciguerra was employed by Defendant Sotheby’s, and Bell and Valette

were employed by Sotheby’s United Kingdom-based affiliate, Sotheby’s (“Sotheby’s UK”).

       34.     Admits the allegations in the first sentence of paragraph 34 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 34 of the Amended

Complaint, except admits that Bouvier was at one time a major player in the art world. Admits

the allegations in the third sentence of paragraph 34 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether Bouvier continues to be associated with freeport businesses where fine art can be stored

tax-free. Denies the allegations in the fourth sentence of paragraph 34 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief as to the truth of

the allegations regarding Bouvier’s interactions with Plaintiffs concerning any work of art that

Bouvier acquired in a transaction brokered by Sotheby’s, Inc. or its affiliated entities, and avers

that Sotheby’s, Inc. and its affiliates earned fees with respect to the 14 transactions identified in

the Amended Complaint as negotiated and agreed on a transaction-by-transaction basis, as

Sotheby’s, Inc. and its affiliates do for any transaction they broker. Denies the allegations in the

fifth sentence of paragraph 34 of the Amended Complaint.




                                                   8
        Case
      Case    1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF     Document 72 Filed
                                        104-1 Filed 07/23/19
                                                    11/14/19 Page
                                                             Page 982ofof54136



       35.     Denies the allegations in paragraph 35 of the Amended Complaint, except admits

that Bouvier was formerly a business contact of Sotheby’s and its affiliated entities.

       36.     Denies the allegations in paragraph 36 of the Amended Complaint and avers that

Sotheby’s, Inc.’s and its affiliated entities’ contractual confidentiality obligations to Bouvier’s

affiliated entity Blancaflor prevented them from providing the documents Plaintiffs sought in

their proceeding under 28 U.S.C. § 1782 absent court order, and that Sotheby’s, Inc. provided

those documents to Plaintiffs pursuant to such order.

       37.     Denies the allegations in paragraph 37 of the Amended Complaint.

       38.     Denies the allegations in paragraph 38 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

what Plaintiffs relied upon or believed in connection with their relationship to Bouvier.

       39.     Denies the allegations in paragraph 39 of the Amended Complaint.

                                Picasso’s L’Homme Assis Au Verre

       40.     Denies the allegations in paragraph 40 of the Amended Complaint.

       41.     Admits the allegations in the first sentence of paragraph 41 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 41 of the Amended

Complaint, except admits that certain emails exchanged between Valette and Bouvier in March

2011 contained the less formal word “tu” to connote “you,” and were signed using first names.

       42.     Denies the allegations in paragraph 42 of the Amended Complaint, except admits

that on March 18, 2011 Valette emailed Bouvier and Peretti a cataloguing for the artwork and

that in sum and substance the translation contained in the paragraph of the excerpted portion of

the email into English is accurate.




                                                  9
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page10
                                                                  83ofof54
                                                                         136



       43.     Admits the allegations in paragraph 43 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French email, it admits only

that in sum and substance the translation of the excerpted portions of the email into English are

accurate.

       44.     Denies the allegations in paragraph 44 of the Amended Complaint, except admits

that Valette emailed Bouvier on March 23, 2011, that in sum and substance the translation

contained in the first sentence of the paragraph of the excerpted portion of the email into English

is accurate, and that the quotation from the Sotheby’s Code of Business Conduct contained in the

second sentence of the paragraph is accurate.

       45.     Denies the allegations in paragraph 45 of the Amended Complaint, except admits

that Valette emailed Bouvier on March 24, 2011 and included a detailed description of the work,

and that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

       46.     Denies the allegations in paragraph 46 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations concerning

whether Bouvier forwarded Valette’s description of the work to Plaintiffs’ representative.

       47.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 47 of the Amended Complaint.

       48.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 48 of the Amended Complaint.

       49.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 49 of the Amended Complaint.




                                                 10
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page11
                                                                  84ofof54
                                                                         136



       50.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 50 of the Amended Complaint, except admits that

Sotheby’s, Inc.’s Switzerland-based affiliate Sotheby’s S.A. brokered the sale of Picasso’s

L’Homme Assis Au Verre to Bouvier’s affiliated entity Blancaflor on April 1, 2011 for $62

million. Denies the allegations in the second sentence of paragraph 50 of the Amended

Complaint, except admits that Valette signed the contract of sale on behalf of Sotheby’s S.A.

Denies the allegations in the third sentence of paragraph 50 of the Amended Complaint, except

denies knowledge or information sufficient to form a belief as to the truth of the allegations

regarding whether or what Bouvier charged Plaintiffs for the work and what any corresponding

markup was.

       51.     Denies the allegations in paragraph 51 of the Amended Complaint, except admits

that Valette emailed Bouvier on April 8, 2011 attaching a letter in Word discussing the artwork

addressed to “M. Yves Bouvier” and containing the more formal word “vous” to connote “you,”

and that in sum and substance the translation of the excerpted portion of Valette’s email into

English is accurate.

       52.     Denies the allegations in paragraph 52 of the Amended Complaint, except admits

that approximately one hour later Valette emailed Bouvier the letter discussing the work in PDF,

and that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

                                  Malliol’s [sic] La Méditerranée

       53.     Admits the allegations in paragraph 53 of the Amended Complaint, except avers

that the correct spelling of the artist’s name is Maillol, and with the qualification that, with




                                                  11
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page12
                                                                  85ofof54
                                                                         136



respect to the translation of the referenced French email, it admits only that in sum and substance

the translation of the excerpted portion of the email into English is accurate.

        54.     Admits the allegations in paragraph 54 of the Amended Complaint, except avers

that the correct spelling of the artist’s name is Maillol.

        55.     Denies the allegations in paragraph 55 of the Amended Complaint, except admits

that Valette also emailed Bouvier a cataloguing for the work in Word.

        56.     Denies the allegations in paragraph 56 of the Amended Complaint, except admits

that on April 14, 2011, Bouvier agreed to buy the work for €5.7 million in a sale brokered by

Sotheby’s, Inc., and that Sotheby’s, Inc. signed the sales agreement for the work.

        57.     Denies the allegations in paragraph 57 of the Amended Complaint, except admits

that Valette emailed Bouvier two letters in PDF format on April 14, 2011 for the Maillol and

Rodin’s Le Baiser, confirming their location in New York; admits that in sum and substance the

translation of the first, third, and fourth sentences of the excerpted portion of the email into

English is accurate; and avers that the correct spelling of the artist’s name is Maillol and that the

correct translation of the second sentence of the excerpted portion of the email into English is

that “[t]he two artworks are currently at Sotheby’s in New York.”

        58.     Denies the allegations in paragraph 58 of the Amended Complaint, except admits

that on April 15, 2011, an employee of Sotheby’s UK provided Bouvier with additional

references about the work.

        59.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 59 of the Amended Complaint. Denies the

allegations in the second sentence of paragraph 59 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding




                                                  12
         Case
       Case   1:18-cv-09011-JMFDocument
            1:18-cv-09011-JMF   Document  72 Filed
                                        104-1 Filed07/23/19
                                                    11/14/19 Page
                                                              Page13
                                                                   86ofof54
                                                                          136



whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was.

        60.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 60 of the Amended Complaint.

                                        Rodin’s Le Baiser

        61.    Admits the allegations in paragraph 61 of the Amended Complaint.

        62.    Denies the allegations in paragraph 62 of the Amended Complaint, except admits

that Bouvier emailed Valette on April 9, 2011, that in sum and substance the translation of the

excerpted portions of the email into English is accurate, and that Valette subsequently responded

with the information Bouvier requested.

        63.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 63 of the Amended Complaint.

        64.    Denies the allegations in paragraph 64 of the Amended Complaint, except admits

that Sotheby’s, Inc. brokered the sale of Rodin’s Le Baiser to Bouvier’s affiliated entity

Blancaflor on April 14, 2011 for €4.23 million and that Sotheby’s, Inc. signed the contract of

sale, and denies knowledge or information sufficient to form a belief as to the truth of the

allegations regarding whether and what Bouvier charged Plaintiffs for the work and what any

corresponding markup was.

        65.    Denies the allegations in paragraph 65 of the Amended Complaint, except admits

that on April 14, 2011, Valette emailed Bouvier a letter in PDF format confirming the location of

the work in New York, and that in sum and substance the translation of the excerpted portion of

the email into English is accurate.




                                                13
          Case
        Case   1:18-cv-09011-JMFDocument
             1:18-cv-09011-JMF   Document  72 Filed
                                         104-1 Filed07/23/19
                                                     11/14/19 Page
                                                               Page14
                                                                    87ofof54
                                                                           136



                                    Matisse’s Nu au Châle Vert

         66.   Admits the allegations in the first sentence of paragraph 66 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 66 of the Amended

Complaint, except admits that Valette’s emails to Peretti contained no content, and states that the

remaining allegations in the second sentence of paragraph 66 of the Amended Complaint are

characterizations of Valette’s emails to which no response is required and that the documents at

issue speak for themselves.

         67.   Denies the allegations in paragraph 67 of the Amended Complaint, except admits

that on June 16, 2011 Valette emailed Bouvier various documents concerning the work, and that

those documents included PDF excerpts from catalogues and a Word document describing the

work.

         68.   Admits the allegations in paragraph 68 of the Amended Complaint.

         69.   Denies the allegations in paragraph 69 of the Amended Complaint, except admits

that Bouvier forwarded an email to Valette on June 20, 2011, and that in sum and substance the

translation of the excerpted portion of the email into English is accurate and relates to a request

from Bouvier that he be given access to the work.

         70.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 70 of the Amended Complaint, except admits that in sum and substance

the translation of the excerpted portion of the email into English is accurate.

         71.   Denies the allegations in paragraph 71 of the Amended Complaint, except admits

that Valette responded to Bouvier later that morning, and that in sum and substance the

translation of the excerpted portion of the email into English is accurate.




                                                 14
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page15
                                                                  88ofof54
                                                                         136



       72.     Admits the allegations in paragraph 72 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French email, it admits only

that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

       73.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 73 of the Amended Complaint.

       74.     Denies the allegations in paragraph 74 of the Amended Complaint, except admits

that Sotheby’s UK brokered the sale of Matisse’s Nu au Châle Vert to Bouvier’s affiliated entity

Blancaflor on June 27, 2011 for $60 million and that Valette signed the contract of sale on behalf

of Sotheby’s UK, and denies knowledge or information sufficient to form a belief as to the truth

of the allegations regarding whether and what Bouvier charged Plaintiffs for the work and what

any corresponding markup was.

       75.     Denies the allegations in paragraph 75 of the Amended Complaint, except admits

that Valette emailed Bouvier on October 24, 2014, that in sum and substance the translation of

the excerpted portion of the email into English is accurate, and that Valette attached to the email

an insurance valuation for the work identifying its retail replacement value at $85 million.

                                       Rodin’s L’Éternel Printemps

       76.     Admits the allegations in paragraph 76 of the Amended Complaint.

       77.     Denies the allegations in paragraph 77 of the Amended Complaint, except admits

that on June 16, 2011, Valette emailed Peretti noting that the seller of the work wished to sell it

for $12.5 million, and that Valette’s email attached a Word version of a cataloguing for the work.




                                                 15
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page16
                                                                  89ofof54
                                                                         136



       78.      Denies the allegations in paragraph 78 of the Amended Complaint, except admits

that Valette sent the same email and attachment to Bouvier on the same day and that in sum and

substance the translation of the excerpted portion of the email into English is accurate.

       79.      Denies the allegations in paragraph 79 of the Amended Complaint, except admits

that Valette emailed Bouvier on June 20, 2011, that in sum and substance the translation of the

excerpted portion of the email into English is accurate, and that Valette sent Bouvier a revised

Word version of the cataloguing for the work.

       80.      Admits the allegations in the first and third sentences of paragraph 80 of the

Amended Complaint. Denies the allegations in the second sentence of paragraph 80 of the

Amended Complaint, except admits that the contract was signed by Valette on behalf of

Sotheby’s UK.

       81.      Denies the allegations in the first sentence of paragraph 81 of the Amended

Complaint, except admits that on July 11, 2011, Valette forwarded an email to Bouvier from

Holli Chandler, Sotheby’s UK’s Business Manager of Impressionist & Modern Art, and that

Chandler’s email discussed arrangements to ship the work to the Rodolphe Haller Freeport in

Geneva, Switzerland. As to the second sentence of paragraph 81 of the Amended Complaint,

admits that in sum and substance the translation of the excerpted portion of the email into

English is accurate, but denies that the translated words “the buyer” are italicized in the original

French version. Denies the allegations in the third sentence of paragraph 81 of the Amended

Complaint.

       82.      Denies the allegations in paragraph 82 of the Amended Complaint, except admits

that Valette later emailed Bouvier regarding access to the piece and avers that the correct




                                                 16
         Case
       Case   1:18-cv-09011-JMFDocument
            1:18-cv-09011-JMF   Document  72 Filed
                                        104-1 Filed07/23/19
                                                    11/14/19 Page
                                                              Page17
                                                                   90ofof54
                                                                          136



translation of the excerpted portion of the email into English is “free access to the piece which

you will be able to position to your liking at Vulcan.”

        83.    Denies the allegations in paragraph 83 of the Amended Complaint, except admits

that on July 25, 2011 Valette emailed Bouvier a PDF file of the cataloguing for the work, and

that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

        84.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first and third sentences of paragraph 84 of the Amended Complaint. Denies

the allegations in the second sentence of paragraph 84 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was.

                                Giacometti’s Femme de Venise IX

        85.    Admits the allegations in the first sentence of paragraph 85 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 85 of the Amended

Complaint.

        86.    Admits the allegations in the first and second sentences of paragraph 86 of the

Amended Complaint, with the qualification that, with respect to the translation of the referenced

French email, it admits only that in sum and substance the translation of the excerpted portion of

the email into English is accurate. Denies the allegations in the third sentence of paragraph 86 of

the Amended Complaint, except admits that Valette sent a responsive email to Bouvier on

October 4, 2011 and included the requested cataloguing for the work as a Word file.




                                                17
         Case
       Case   1:18-cv-09011-JMFDocument
            1:18-cv-09011-JMF   Document  72 Filed
                                        104-1 Filed07/23/19
                                                    11/14/19 Page
                                                              Page18
                                                                   91ofof54
                                                                          136



        87.    Admits the allegations in the first sentence of paragraph 87 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 87 of the Amended

Complaint, except admits that Valette signed the contract on behalf of Sotheby’s UK.

        88.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first and third sentences of paragraph 88 of the Amended Complaint. Denies

the allegations in the second sentence of paragraph 88 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was.

        89.    Admits the allegations in paragraph 89 of the Amended Complaint, except denies

that the referenced document was a “Sotheby’s contract” and avers that the contract was signed

by Valette on behalf of Sotheby’s UK.

                                Magritte’s Le Domaine d’Arnheim

        90.    Admits the allegations in paragraph 90 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French email, it admits only

that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

        91.    Denies the allegations in paragraph 91 of the Amended Complaint, except admits

that Isadora Katsis emailed Bouvier on November 10, 2011, that the email, written in French,

contains the less formal word “tu” and not the word “vous” to connote “you,” and avers that in

sum and substance the translation of the excerpted portion of the email into English is accurate.

        92.    Denies the allegations in paragraph 92 of the Amended Complaint, except admits

that Valette emailed Bouvier on November 11, 2011 describing Magritte’s Empire des Lumières,




                                                 18
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page19
                                                                  92ofof54
                                                                         136



and that the email, written in French, contains the more formal word “vous” and not the word

“tu” to connote “you” and is addressed to “Monsieur Bouvier” from “Sam Valette,” including his

title, and avers that the correct translation of the excerpted portion of the email into English is “It

was a pleasure to discuss with you the current market for Surrealist artworks and those of

Magritte in particular.”

       93.     Admits the allegations in the first and second sentences of paragraph 93 of the

Amended Complaint. Denies the allegations in the third sentence of paragraph 93 of the

Amended Complaint, except admits that Valette’s email also estimated that the work might sell

for around $40 to $60 million but did not refer to a sale at auction. Denies the allegations in the

fourth and fifth sentences of paragraph 93 of the Amended Complaint, and states that Plaintiffs’

allegations in those sentences are characterizations of Valette’s emails to which no response is

required and that the documents at issue speak for themselves.

       94.     Denies the allegations in paragraph 94 of the Amended Complaint, except admits

that Valette emailed Bouvier and Peretti concerning Magritte’s Le Domaine d’Arnheim on

November 11, 2011 and that Valette was trying to sell that work to Bouvier.

       95.     Denies the allegations in paragraph 95 of the Amended Complaint, except admits

that on November 14, 2011 Valette emailed Bouvier a revised version of the email he previously

had sent him, with a change in estimate to €40 million, and states that the allegations in the

fourth sentence of paragraph 95 are characterizations of Valette’s emails to which no response is

required and that the documents at issue speak for themselves.

       96.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 96 of the Amended Complaint.




                                                  19
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page20
                                                                  93ofof54
                                                                         136



       97.     Denies the allegations in paragraph 97 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

what Plaintiffs relied on or trusted and why they may have done so.

       98.     Denies the allegations in paragraph 98 of the Amended Complaint, except admits

that Chandler sent an email to Bouvier’s assistant on December 2, 2011, and that in sum and

substance the translation of the excerpted portion of the email into English is accurate but denies

that the original French included any italicization.

       99.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 99 of the Amended Complaint.

       100.    Denies the allegations in the first sentence of paragraph 100 of the Amended

Complaint, except admits that Sotheby’s UK brokered the sale of the work to Bouvier’s affiliated

entity Blancaflor on December 8, 2011 for $24.1 million. Denies the allegations in the second

sentence of paragraph 100 of the Amended Complaint, except admits that Valette signed the

sales agreement on behalf of Sotheby’s UK. Denies the allegations in the third sentence of

paragraph 100 of the Amended Complaint, except denies knowledge or information sufficient to

form a belief as to the truth of the allegations regarding whether and what Bouvier charged

Plaintiffs for the work and what any corresponding markup was. Denies knowledge or

information sufficient to form a belief as to the truth of the allegations in the fourth sentence of

paragraph 100 of the Amended Complaint.

                             Modigliani’s Nu Couché au Coussin Bleu

       101.    Denies the allegations in paragraph 101 of the Amended Complaint, except

admits that Valette emailed Bouvier and Peretti on December 21, 2011, that the email uses less




                                                 20
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page21
                                                                  94ofof54
                                                                         136



formal salutations, and that in sum and substance the translation of the excerpted portion of the

email into English is accurate.

       102.    Denies the allegations in the first sentence of paragraph 102 of the Amended

Complaint, except admits that Valette emailed Bouvier on December 23, 2011, and that the

translation into English of the excerpted portion of the email is in sum and substance accurate.

Denies the allegations in the second sentence of paragraph 102 of the Amended Complaint,

except admits that the email, written in French, begins with the greeting “Dear Mr. Bouvier,”

contains the more formal word “vos” to connote “your,” and contains Valette’s complete name

and title in the signature. Admits the allegations in the third sentence of paragraph 102 of the

Amended Complaint. Denies the allegations in the fourth sentence of paragraph 102 of the

Amended Complaint, except admits that Valette’s email referred to the high demand for

Modigliani’s Nu’s on the art market. Denies the allegations in the fifth sentence of paragraph

102 of the Amended Complaint.

       103.    Denies the allegations in the first sentence of paragraph 103 of the Amended

Complaint, except admits that Bouvier sent an email to Valette on December 24, 2011, that the

email, written in French, refers to Valette by his first name and is signed by Bouvier using his

first name, that it contains the less formal word “tu” and not the word “vous” to connote “you,”

and that in sum and substance the translation of the excerpted portion of the email into English is

accurate. Denies the allegations in the second sentence of paragraph 103 of the Amended

Complaint. Denies the allegations in the third sentence of paragraph 103 of the Amended

Complaint, except admits that Valette responded to Bouvier’s email and that the email refers to

Bouvier by his first name and is signed by Valette using his first name and contains the less

formal word “tu” and not the word “vous” to connote “you.”




                                                21
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page22
                                                                  95ofof54
                                                                         136



       104.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 104 of the Amended Complaint.

       105.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 105 of the Amended Complaint.

       106.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 106 of the Amended Complaint.

       107.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 107 of the Amended Complaint. Denies the

allegations in the second sentence of paragraph 107 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the third sentence of paragraph 107 of the Amended Complaint.

       108.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 108 of the Amended Complaint.

       109.    Denies the allegations in the first sentence of paragraph 109 of the Amended

Complaint, except admits that on October 24, 2014, Sotheby’s UK provided Bouvier an

insurance valuation for the work, delivered by Valette. Denies the allegations in the second

sentence of paragraph 109 of the Amended Complaint, except admits that the insurance valuation

provided to Bouvier was signed by Valette on the letterhead of Sotheby’s UK and was addressed

to “Mr. Confidential Client One Hundred and Thirty Four.” Denies the allegations in the third

sentence of paragraph 109 of the Amended Complaint, except admits that Sotheby’s UK




                                                22
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page23
                                                                  96ofof54
                                                                         136



assessed the retail replacement value of the work at $110 million and that the insurance valuation

did not refer to a 2012 sale to Bouvier or its purchase price.

       110.    Denies the allegations in the first sentence of paragraph 110 of the Amended

Complaint, except admits that on January 9, 2015 Vinciguerra emailed Peretti and Valette about

possibly selling the work during the May auction in New York, stating that Sotheby’s, Inc.

anticipated offering a guarantee of $70 million following inspection of the work. Admits the

allegations in the second sentence of paragraph 110 of the Amended Complaint. Denies the

allegations in the third sentence of paragraph 110 of the Amended Complaint, except admits that

the quoted excerpt of the email is accurate, and states that the remaining allegations in the third

sentence of paragraph 110 are characterizations of Vinciguerra’s email to which no response is

required and that the document at issue speaks for itself.

                                            Rodin’s Eve

       111.    Admits the allegations in paragraph 111 of the Amended Complaint.

       112.    Denies the allegations in paragraph 112 of the Amended Complaint, except

admits that on February 2, 2012, Valette emailed Peretti a document in Word about the work,

and avers that the correct translation of the excerpted portion of the email into English is “works

for you.”

       113.    Denies the allegations in paragraph 113 of the Amended Complaint, except

admits that the following day Valette sent to Bouvier the same document in Word he previously

emailed Peretti (with a typographical error corrected), along with two other PDF documents.

       114.    Admits the allegations in paragraph 114 of the Amended Complaint, except avers

that the correct translation of the excerpted portion of the email into English is “Here is an

attempt of a new doc with more photos - thank you for telling me if it is better.”




                                                 23
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page24
                                                                  97ofof54
                                                                         136



       115.    Admits the allegations in paragraph 115 of the Amended Complaint.

       116.    Denies the allegations in the first sentence of paragraph 116 of the Amended

Complaint, except admits that on March 6, 2012, after a series of emails about arranging to bring

the work to Geneva, an individual identified as an employee of Fine Arts Transport Natural le

Coultre SA wrote an email to Chandler, and avers that the accurate quotation from the referenced

email is “Our client would like us to collect directly the crate in Frankfurt with our truck.”

Denies the allegations in the second sentence of paragraph 116 of the Amended Complaint.

       117.    Admits the allegations in the first sentence of paragraph 117 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 117 of the Amended

Complaint, except admits that Valette signed the contract of sale on behalf of Sotheby’s UK.

Denies the allegations in the third sentence of paragraph 117 of the Amended Complaint. The

allegations in the fourth sentence of paragraph 117 of the Amended Complaint state conclusions

of law to which no response is required. Denies the allegations in the fifth sentence of paragraph

117 of the Amended Complaint.

       118.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 118 of the Amended Complaint. Denies the

allegations in the second sentence of paragraph 118 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the third sentence of paragraph 118 of the Amended Complaint.

       119.    Denies the allegations in the first sentence of paragraph 119 of the Amended

Complaint, except admits that on March 21, 2014, Valette emailed Bouvier a cataloguing for the




                                                 24
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page25
                                                                  98ofof54
                                                                         136



work. Denies the allegations in the second sentence of paragraph 119 of the Amended

Complaint, except admits that Valette emailed a description of the work and that the description

did not refer to a 2012 sale to Bouvier, which Valette had brokered.

       120.    Admits the allegations in the first sentence of paragraph 120 of the Amended

Complaint, with the qualification that, with respect to the translation of the referenced French

email, it admits only that in sum and substance the translation of the excerpted portion of the

email into English is accurate. Denies the allegations in the second sentence of paragraph 120 of

the Amended Complaint. Denies the allegations in the third sentence of paragraph 120 of the

Amended Complaint, except admits that the email contains the more formal word “votre” to

connote “your,” and includes Valette’s signature block after his name.

       121.    Denies the allegations in paragraph 121 of the Amended Complaint, except

admits that Valette sent an email to Bouvier approximately one hour later, which included some

of the same information, identified Simon Stock as Sotheby’s UK’s head of sculpture sales and

stated that Stock was in agreement with Valette, and states that the remaining allegations in

paragraph 121 of the Amended Complaint are characterizations of Valette’s emails to which no

response is required and that the documents at issue speak for themselves.

       122.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 122 of the Amended Complaint.

                                   Klimt’s Wasserschlangen II

       123.    Admits the allegations in paragraph 123 of the Amended Complaint.

       124.    Admits the allegations in paragraph 124 of the Amended Complaint.

       125.    Denies the allegations in the first sentence of paragraph 125 of the Amended

Complaint, except admits that on September 11, 2012 Bouvier signed a contract of sale for the




                                                25
        Case
      Case   1:18-cv-09011-JMFDocument
           1:18-cv-09011-JMF   Document  72 Filed
                                       104-1 Filed07/23/19
                                                   11/14/19 Page
                                                             Page26
                                                                  99ofof54
                                                                         136



work on behalf of his affiliated entity Blancaflor with Sotheby’s, Inc.’s Austria-based affiliate

Sotheby’s Kunstauktionen Gesellschaft M.B.H, with a sale price of $126 million. Denies the

allegations in the second sentence of paragraph 125 of the Amended Complaint, except admits

that Valette helped facilitate four contract extensions on behalf of Sotheby’s Kunstauktionen

Gesellschaft M.B.H. due to delays in obtaining an export license from the Austrian government.

       126.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 126 of the Amended Complaint.

       127.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 127 of the Amended Complaint. Denies the

allegations in the second sentence of paragraph 127 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and what Bouvier charged Plaintiffs for the work and what any corresponding markup

was. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the third sentence of paragraph 127 of the Amended Complaint.

       128.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 128 of the Amended Complaint.

       129.    Admits the allegations in paragraph 129 of the Amended Complaint.

       130.    Denies the allegations in paragraph 130 of the Amended Complaint, except

admits that on July 16, 2013 Valette emailed Bouvier a cataloguing for the work and later

provided a certificate from the Art Loss Register, and that neither document referred to

Bouvier’s acquisition of the work.

       131.    Admits the allegations in paragraph 131 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French emails, it admits only




                                                 26
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 27
                                                                 100ofof54136



that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

       132.    Denies the allegations in paragraph 132 of the Amended Complaint, except

admits that Valette separately sent different versions of an article from Der Standard reporting

that Sotheby’s Kunstauktionen Gesellschaft M.B.H. had sold the work for $120 million and that

the emails contained no subject or cover note, and that the version sent to Bouvier was in French

while the version sent to Peretti was in German, and states that the remaining allegations in the

second sentence of paragraph 132 are characterizations of Valette’s emails to which no response

is required and that the documents at issue speak for themselves.

       133.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 133 of the Amended Complaint.

       134.    Denies the allegations in the first sentence of paragraph 134 of the Amended

Complaint, except admits that on October 24, 2014, Sotheby’s UK provided Bouvier an

insurance valuation for the work, delivered by Valette. Denies the allegations in the second

sentence of paragraph 134 of the Amended Complaint, except admits that the insurance valuation

was signed by Valette on letterhead for Sotheby’s UK, and was addressed to “Mr. Confidential

Client One Hundred and Thirty Four.” Denies the allegations in the third sentence of paragraph

134 of the Amended Complaint, except admits that Sotheby’s UK assessed the retail replacement

value of the work at $180 million and that the insurance valuation did not refer to Bouvier’s

acquisition of the work, which Valette had brokered.

                                        Modigliani’s Tête

       135.    Admits the allegations in paragraph 135 of the Amended Complaint.




                                                27
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 28
                                                                 101ofof54136



       136.    Admits the allegations in the first sentence of paragraph 136 of the Amended

Complaint, with the qualification that, with respect to the translation of the referenced French

email, it admits only that in sum and substance the translation of the excerpted portion of the

email into English is accurate. Denies the allegations in the second sentence of paragraph 136 of

the Amended Complaint, except admits that Bouvier requested additional information about

comparable sales on the list Valette previously had sent him, and that Valette complied with that

request.

       137.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 137 of the Amended Complaint.

       138.    Admits the allegations in paragraph 138 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French email, it admits only

that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

       139.    Admits the allegations in the first sentence of paragraph 139 of the Amended

Complaint. Admits the allegations in the second sentence of paragraph 139 of the Amended

Complaint, with the qualification that, with respect to the translation of the referenced French

email, it admits only that in sum and substance the translation of the excerpted portion of the

email into English is accurate. Denies the allegations in the third sentence of paragraph 139 of

the Amended Complaint.

       140.    Admits the allegations in paragraph 140 of the Amended Complaint.

       141.    Admits the allegations in the first sentence of paragraph 141 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 141 of the Amended

Complaint, except admits that Peretti wrote back “Call me thank you.”




                                                 28
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 29
                                                                 102ofof54136



       142.    Denies the allegations in the first sentence of paragraph 142 of the Amended

Complaint, except admits that on July 24, 2012, Valette sent Bouvier an email describing the

work and estimating its worth as between €70 and €90 million or maybe more, and that in sum

and substance the translation of the excerpted portion of the email into English is accurate.

Denies the allegations in the second sentence of paragraph 142 of the Amended Complaint,

except admits that Valette had by this point arranged for delivery of the sculpture to Bouvier’s

freeport. Admits the allegations in the third sentence of paragraph 142 of the Amended

Complaint, with the qualification that, with respect to the translation of the referenced French

email, it admits only that in sum and substance the translation of the excerpted portion of the

email into English is accurate. Denies the allegations in the fourth sentence of paragraph 142 of

the Amended Complaint.

       143.    Denies the allegations in the first sentence of paragraph 143 of the Amended

Complaint, except admits that on July 25, 2012, Valette emailed a different version of the email

he previously had sent Bouvier describing the work, and that Valette’s July 25, 2012 email

estimated the value of the work to be between €80 and €100 million. Denies the allegations in

the second sentence of paragraph 143 of the Amended Complaint, and states that Plaintiffs’

allegations concerning differences between Valette’s emails are characterizations of those emails

to which no response is required and that the documents at issue speak for themselves.

       144.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 144 of the Amended Complaint.

       145.    Admits the allegations in the first sentence of paragraph 145 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 145 of the Amended

Complaint.




                                                29
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 30
                                                                 103ofof54136



       146.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first through fifth sentences of paragraph 146 of the Amended Complaint.

Denies the allegations in the sixth sentence of paragraph 146 of the Amended Complaint, except

denies knowledge or information sufficient to form a belief as to the truth of the allegations

regarding whether or what Bouvier charged Plaintiffs for the work and what any corresponding

markup was. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the seventh and eighth sentences of paragraph 146 of the Amended Complaint.

       147.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 147 of the Amended Complaint.

       148.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 148 of the Amended Complaint.

       149.    Denies the allegations in the first sentence of paragraph 149 of the Amended

Complaint, except denies knowledge or information sufficient to form a belief as to the truth of

the allegations regarding what Plaintiffs knew or may have learned from Bouvier. Denies the

allegations in the second sentence of paragraph 149 of the Amended Complaint, except admits

that a consignment agreement between Bouvier’s affiliated entity Blancaflor and Sotheby’s, Inc.

was signed on September 15, 2014.

       150.    Denies the allegations in the first sentence of paragraph 150 of the Amended

Complaint, except admits that Vinciguerra wrote to Peretti, copying Valette, that Sotheby’s, Inc.

would the next day pay $25 million to Bouvier followed by payments of $15 million and $10

million if an unspecified client won the auction. Denies the allegations in the second sentence of

paragraph 150 of the Amended Complaint.

       151.    Admits the allegations in paragraph 151 of the Amended Complaint.




                                                30
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 31
                                                                 104ofof54136



       152.    Denies the allegations in paragraph 152 of the Amended Complaint, except

admits that the catalogue entry for the auction of the work did not state that Bouvier’s affiliated

entity Blancaflor previously had purchased the work.

       153.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 153 of the Amended Complaint regarding what Bouvier did or did not

do with respect to Plaintiffs, admits that Sotheby’s had no contact with Plaintiffs regarding the

sale of the work, denies that it had any knowledge regarding Plaintiffs’ relationship to the work

or that it had any obligation to seek or obtain Plaintiffs’ permission regarding the sale of the

work, and avers that Bouvier represented to it that he had authority to sell the work.

       154.    Denies the allegations in the first sentence of paragraph 154 of the Amended

Complaint. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the second sentence of paragraph 154 of the Amended Complaint

       155.    Admits the allegations in the first sentence of paragraph 155 of the Amended

Complaint, and avers that at all relevant times Sotheby’s and its affiliated entities abided by the

Sotheby’s Code of Business Conduct. Denies the allegations in the second sentence of

paragraph 155 of the Amended Complaint, except admits that the quoted excerpt from Defendant

Sotheby’s 2017 Annual Report is accurate.

       156.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 156 of the Amended Complaint.

       157.    Admits the allegations in paragraph 157 of the Amended Complaint.

                               Toulouse-Lautrec’s Au Lit: Le Baiser

       158.    Denies the allegations in paragraph 158 of the Amended Complaint, except

admits that Sotheby’s UK brokered the sale of Toulouse-Lautrec’s Au Lit: Le Baiser to Bouvier’s




                                                 31
         Case
       Case    1:18-cv-09011-JMFDocument
            1:18-cv-09011-JMF     Document 72 Filed
                                         104-1 Filed 07/23/19
                                                     11/14/19 Page
                                                              Page 32
                                                                   105ofof54136



affiliated entity Blancaflor on October 8, 2012 for $7.5 million, and that Valette signed the

contract of sale on behalf of Sotheby’s UK.

        159.   Denies the allegations in paragraph 159 of the Amended Complaint, except

admits that on December 11, 2012, Valette emailed Peretti information about the work.

        160.   Admits the allegations in paragraph 160 of the Amended Complaint.

        161.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 161 of the Amended Complaint.

        162.   Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 162 of the Amended Complaint. Denies the

allegations in the second sentence of paragraph 162 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether or what Bouvier charged Plaintiffs for the work and what any corresponding markup

was.

        163.   Denies the allegations in the first sentence of paragraph 163 of the Amended

Complaint, except admits that Valette emailed Bouvier on December 18, 2014 concerning a

different painting by Toulouse-Lautrec, also named Au Lit: Le Baiser; that Valette recommended

selling the work in London rather than in New York; and that Valette’s email contained the more

formal word “votre” to connote “your” and included Valette’s signature block. Denies the

allegations in the second sentence of paragraph 163 of the Amended Complaint. Denies the

allegations in the third sentence of paragraph 163 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether or what Bouvier charged Plaintiffs for the work. Denies the allegations in the fourth

sentence of paragraph 163 of the Amended Complaint.




                                                32
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 33
                                                                 106ofof54136



       164.    Denies the allegations in the first sentence of paragraph 164 of the Amended

Complaint, except admits that Valette emailed Bouvier on February 17, 2015 with a breakdown

of the work’s estimate, guarantee, hammer price, and commissions, and that Valette’s email

contained the more formal word “votre” to connote “your” and included Valette’s full name.

Denies the allegations in the second sentence of paragraph 164 of the Amended Complaint.

       165.    Admits the allegations in the first sentence of paragraph 165 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 165 of the Amended

Complaint, except admits that Valette provided Bouvier with the requested information.

                               Da Vinci’s Christ as Salvator Mundi

       166.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of paragraph 166 of the Amended Complaint.

       167.    Admits the allegations in paragraph 167 of the Amended Complaint, with the

qualification that, with respect to the translation of the referenced French email, it admits only

that in sum and substance the translation of the excerpted portion of the email into English is

accurate.

       168.    Denies the allegations in paragraph 168 of the Amended Complaint.

       169.    Denies the allegations in paragraph 169 of the Amended Complaint.

       170.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 170 of the Amended Complaint.

       171.    Denies the allegations in the first sentence of paragraph 171 of the Amended

Complaint, except admits that Valette, Peretti, and one of the Da Vinci sellers met in Paris on

April 10, 2013. Admits the allegations in the second sentence of paragraph 171 of the Amended

Complaint.




                                                 33
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 34
                                                                 107ofof54136



       172.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 172 of the Amended Complaint.

       173.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 173 of the Amended Complaint.

       174.    Denies the allegations in paragraph 174 of the Amended Complaint, except

admits that Sotheby’s, Inc. brokered the sale of Da Vinci’s Christ as Salvator Mundi to

Bouvier’s affiliated entity Blancaflor on May 2, 2013 for $83 million, the date on which the

contract of sale was signed.

       175.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the first and second sentences of paragraph 175 of the Amended Complaint.

Denies the allegations in the third sentence of paragraph 175 of the Amended Complaint, except

denies knowledge or information sufficient to form a belief as to the truth of the allegations

regarding whether and what Bouvier charged Plaintiffs for the work and what any corresponding

markup was. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the fourth sentence of paragraph 175 of the Amended Complaint.

       176.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 176 of the Amended Complaint.

       177.    Admits the allegations in paragraph 177 of the Amended Complaint.

       178.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 178 of the Amended Complaint.

       179.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 179 of the Amended Complaint.




                                                34
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 35
                                                                 108ofof54136



       180.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 180 of the Amended Complaint.

       181.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 181 of the Amended Complaint.

       182.    Denies the allegations in paragraph 182 of the Amended Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

whether and when Plaintiffs’ representative confronted Bouvier and admits that Sotheby’s UK

agreed to provide an insurance valuation of the work upon Bouvier’s request.

       183.    Denies the allegations in paragraph 183 of the Amended Complaint, except

admits that on January 27, 2015, Valette emailed Bouvier a draft insurance valuation for the

work provided by Sotheby’s UK identifying its retail replacement value at $100 million, along

with a cover letter from Bell indicating that Bouvier had acquired the work in 2013, and that in

sum and substance the translation of the excerpted portion of the email into English is accurate.

       184.    Denies the allegations in the first sentence of paragraph 184 of the Amended

Complaint, except admits that on January 28, 2015, Valette emailed Bouvier a revised insurance

valuation for the work identifying its retail replacement value at €100 million. Denies

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence of paragraph 184 of the Amended Complaint. Admits the allegations in the

third sentence of paragraph 184 of the Amended Complaint.

       185.    Denies the allegations in paragraph 185 of the Amended Complaint.

       186.    Denies the allegations in the first sentence of paragraph 186 of the Amended

Complaint, except admits that, on November 21, 2016, Sotheby’s, Inc. filed an action seeking a

declaratory judgment that it did not breach its obligations to the sellers of Christ as Salvator




                                                 35
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 36
                                                                 109ofof54136



Mundi, and that the case citation following this sentence is accurate. Denies the allegations in

the second sentence of paragraph 186 of the Amended Complaint, except admits that Sotheby,

Inc.’s declaratory action was settled and that the settlement is confidential. Denies the

allegations in the third sentence of paragraph 186 of the Amended Complaint and refers the

Court to the referenced complaint for a complete and accurate statement of its contents. Denies

the allegations in the fourth sentence of paragraph 186 of the Amended Complaint.

       187.    Denies the allegations in paragraph 187 of the Amended Complaint, except

admits that the quotation from the Sotheby’s Code of Business Conduct is accurate.

       188.    Denies the allegations in the first sentence of paragraph 188 of the Amended

Complaint. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the second and third sentences of paragraph 188 of the Amended Complaint.

Denies the allegations in the fourth sentence of paragraph 188 of the Amended Complaint.

                                         Gauguin’s Otahi

       189.    Denies the allegations in the first sentence of paragraph 189 of the Amended

Complaint, except admits that on October 24, 2014 Sotheby’s UK provided Bouvier with an

insurance valuation for Gauguin’s Otahi Seule identifying its retail replacement value at $120

million. Admits the allegations in the second sentence of paragraph 189 of the Amended

Complaint.

       190.    Admits the allegations in the first sentence of paragraph 190 of the Amended

Complaint, with the qualification that, with respect to the translation of the referenced French

email, it admits only that in sum and substance the translation of the excerpted portion of the

email into English is accurate. Denies the allegations in the second sentence of paragraph 190 of

the Amended Complaint, except admits that the second insurance valuation of the work




                                                36
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 37
                                                                 110ofof54136



identified its retail replacement value at $140 million. Denies the allegations in the third

sentence of paragraph 190 of the Amended Complaint, and states that the allegations in that

sentence are characterizations of Valette’s emails to which no response is required and that the

documents at issue speak for themselves.

       191.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 191 of the Amended Complaint.

       192.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 192 of the Amended Complaint.

       193.    Denies the allegations in paragraph 193 of the Amended Complaint, except

admits that the insurance valuations provided to Bouvier did not refer to Bouvier’s acquisition of

the work.

                            Sotheby’s Functions as One Single Entity

       194.    Denies the allegations in paragraph 194 of the Amended Complaint.

       195.    Denies the allegations in paragraph 195 of the Amended Complaint, except

admits that, at times, the subsidiaries of Defendant Sotheby’s may have been referred to

colloquially as “offices or “locations.”

       196.    Admits the allegations in the first sentence of paragraph 196 of the Amended

Complaint. Denies the allegations in the second sentence of paragraph 196 of the Amended

Complaint.

       197.    Admits the allegations in the first sentence of paragraph 197 of the Amended

Complaint. Denies the allegations in the second through fourth sentences of paragraph 197 of

the Amended Complaint. Denies the allegations in the fifth sentence of paragraph 197 of the




                                                 37
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 38
                                                                 111ofof54136



Amended Complaint, except admits that the headquarters of Defendant Sotheby’s is in New

York.

        198.   Denies the allegations in paragraph 198 of the Amended Complaint, except

admits that some of the sales contracts for works referenced in the Amended Complaint were

signed by Sotheby’s, Inc., others by Sotheby’s UK, and others by Sotheby’s S.A. or Sotheby’s

Kunstauktionen Gesellschaft M.B.H.

        199.   Denies the allegations in paragraph 199 of the Amended Complaint.

        200.   Denies the allegations in paragraph 200 of the Amended Complaint and refers the

Court to the referenced complaint for a complete and accurate statement of its contents.

        201.   Denies the allegations in paragraph 201 of the Amended Complaint and refers the

Court to the referenced complaint for a complete and accurate statement of its contents.

        202.   Denies the allegations in paragraph 202 of the Amended Complaint and refers the

Court to the referenced declaration for a complete and accurate statement of its contents.

        203.   Denies the allegations in paragraph 203 of the Amended Complaint.

        204.   Admits the allegations in paragraph 204 of the Amended Complaint, except avers

that Valette is employed not by Defendant Sotheby’s but by Sotheby’s UK, which has not fired

or disciplined him, and that there was no basis for doing so.

        205.   Denies the allegations in paragraph 205 of the Amended Complaint, except

admits that the quoted portions of the Sotheby’s Code of Conduct are accurate and avers that at

all relevant times it has complied with the Code of Conduct.

        206.   Admits that the quoted portions of the Sotheby’s Code of Conduct are accurate

and avers that at all relevant times it has complied with the Code of Conduct.

        207.   Denies the allegations in paragraph 207 of the Amended Complaint.




                                                38
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 39
                                                                 112ofof54136



                                         FIRST CLAIM
                                    Aiding and Abetting Fraud

        208.    In response to the allegations in paragraph 208 of the Amended Complaint,

repeats each response contained in paragraphs 1 through 207 of the Amended Complaint as if

fully set forth herein.

        209.    Denies the allegations in paragraph 209 of the Amended Complaint and avers as

follows: Although Sotheby’s and its affiliated entities were generally aware that Bouvier could

either be the ultimate purchaser, or one of a group of investors, or purchasing with the intent to

resell to another, Sotheby’s and its affiliated entities at no point knew what Bouvier planned to

do with any work of art he acquired in a transaction brokered by Sotheby’s, Inc. or its affiliated

entities. Nor did Sotheby’s or its affiliated entities know the price that Bouvier planned to later

charge for any work of art, if he did decide to re-sell it. While Sotheby’s and its affiliated

entities later learned through press reports, court filings, and other means that Bouvier

subsequently sold certain pieces to Rybolovlev by way of Plaintiffs, Sotheby’s and its affiliated

entities were not aware of any re-sales at the time they took place; nor did Sotheby’s or its

affiliated entities know the prices that Plaintiffs claim Bouvier charged them at the time of such

re-sales. If Bouvier defrauded Plaintiffs or breached any fiduciary duty to them, Sotheby’s and

its affiliated entities had no knowledge of any such fraud or breach of fiduciary duty, and have

no liability whatsoever to Plaintiffs.

        210.    Denies the allegations in paragraph 210 of the Amended Complaint.

        211.    Denies the allegations in paragraph 211 of the Amended Complaint.

        212.    Denies the allegations in paragraph 212 of the Amended Complaint.




                                                 39
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 40
                                                                 113ofof54136



                                     SECOND CLAIM
                         Aiding and Abetting Breach of Fiduciary Duty

       213.    In response to the allegations in paragraph 213 of the Amended Complaint,

repeats each response contained in the preceding paragraphs as if fully set forth herein.

       214.    Denies the allegations in the first sentence of paragraph 214 of the Amended

Complaint. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in the remaining sentences of paragraph 214 of the Amended Complaint and avers as

follows: Although Sotheby’s and its affiliated entities were generally aware that Bouvier could

either be the ultimate purchaser, or one of a group of investors, or purchasing with the intent to

resell to another, Sotheby’s and its affiliated entities at no point knew what Bouvier planned to

do with any work of art he acquired in a transaction brokered by Sotheby’s, Inc. or its affiliated

entities. Nor did Sotheby’s or its affiliated entities know the price that Bouvier planned to later

charge for any work of art, if he did decide to re-sell it. While Sotheby’s and its affiliated

entities later learned through press reports, court filings, and other means that Bouvier

subsequently sold certain pieces to Rybolovlev by way of Plaintiffs, Sotheby’s and its affiliated

entities were not aware of any re-sales at the time they took place; nor did Sotheby’s and its

affiliated entities know the prices that Plaintiffs claim Bouvier charged them at the time of such

re-sales. If Bouvier defrauded Plaintiffs or breached any fiduciary duty to them, Sotheby’s and

its affiliated entities had no knowledge of any such fraud or breach of fiduciary duty, and have

no liability whatsoever to Plaintiffs.

       215.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 215 of the Amended Complaint.

       216.    Denies the allegations in paragraph 216 of the Amended Complaint.

       217.    Denies the allegations in paragraph 217 of the Amended Complaint.



                                                 40
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 41
                                                                 114ofof54136



       218.    Denies the allegations in paragraph 218 of the Amended Complaint.

                                        THIRD CLAIM
                           Breach of Contract – Declaratory Judgment

       219.    In response to the allegations in paragraph 219 of the Amended Complaint,

repeats each response contained in the preceding paragraphs as if fully set forth herein.

       220.    Admits the allegations in paragraph 220 of the Amended Complaint.

       221.    Admits the allegations in paragraph 221 of the Amended Complaint.

       222.    Denies the allegations in paragraph 222 of the Amended Complaint, except

admits that the quote contained in the paragraph is accurate and refers the Court to the full

Tolling Agreement for a complete and accurate statement of its contents.

       223.    Denies the allegations in paragraph 223 of the Amended Complaint, except

admits that the quote contained in the paragraph is accurate and refers the Court to the full

Tolling Agreement for a complete and accurate statement of its contents.

       224.    Denies the allegations in the first and second sentences of paragraph 224 of the

Amended Complaint, except admits that Sotheby’s, Inc., Sotheby’s UK, Sotheby’s

Kunstauktionen Gesellschaft M.B.H., and Sotheby’s S.A. filed a civil proceeding in Geneva,

Switzerland on November 17, 2017 against Plaintiffs and others. The allegations in the third and

fourth sentences of paragraph 224 of the Amended Complaint state conclusions of law to which

no response is required.

       225.    Denies the allegations in paragraph 225 of the Amended Complaint, except

admits that the quote contained in the paragraph is accurate.

       226.    The allegations in paragraph 226 of the Amended Complaint state conclusions of

law to which no response is required. To the extent a response is required, denies the allegations




                                                41
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 42
                                                                 115ofof54136



in paragraph 226 of the Amended Complaint and avers that Plaintiffs terminated the Tolling

Agreement prior to the filing of the Swiss civil proceeding.

        227.    Denies the allegations in paragraph 227 of the Amended Complaint.

        228.    Denies the allegations in paragraph 228 of the Amended Complaint.

        229.    Denies the allegations in paragraph 229 of the Amended Complaint.

                                       FOURTH CLAIM
                                  Breach of Contract – Damages

        230.    In response to the allegations in paragraph 230 of the Amended Complaint,

repeats each response contained in the preceding paragraphs as if fully set forth herein.

        231.    Denies the allegations in paragraph 231 of the Amended Complaint.

                                        FIFTH CLAIM
                                 Breach of Contract – Injunction

        232.    In response to the allegations in paragraph 232 of the Amended Complaint,

repeats each response contained in the preceding paragraphs as if fully set forth herein.

        233.    Denies the allegations in paragraph 233 of the Amended Complaint and avers that

this Fifth Claim was dismissed by the Court by decision dated June 25, 2019; accordingly, there

is no claim for this relief pending in this action.

        234.    Denies the allegations in paragraph 234 of the Amended Complaint and avers that

this Fifth Claim was dismissed by the Court by decision dated June 25, 2019; accordingly, there

is no claim for this relief pending in this action.

        235.    Denies the allegations in paragraph 234 of the Amended Complaint and avers that

this Fifth Claim was dismissed by the Court by decision dated June 25, 2019; accordingly, there

is no claim for this relief pending in this action.

                        DEFENSES AND AFFIRMATIVE DEFENSES

        Sotheby’s asserts the following defenses without admitting or conceding that they are


                                                      42
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 43
                                                                 116ofof54136



affirmative defenses for which Sotheby’s carries the burden of proof, and without waiving or

conceding any argument that Plaintiffs must satisfy the burden of proof under the applicable law.

Sotheby’s reserves the right to assert any additional defenses to the extent permitted by applicable

law as and when discovery and/or further investigation show that such defenses are applicable.

                                         FIRST DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing.

                                       SECOND DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack capacity to sue.

                                        THIRD DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs are not the real party

or parties in interest.

                                       FOURTH DEFENSE

        The Amended Complaint fails to state a claim upon which relief can be granted.

                                         FIFTH DEFENSE

         The Amended Complaint fails to set forth Plaintiffs’ claims with particularity as

required under Federal Rule of Civil Procedure 9(b).

                                         SIXTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations,

statutes of repose, and any other statutory or common law defense based on the passage of time.

                                      SEVENTH DEFENSE

        Plaintiffs’ Fifth Claim was dismissed by the Court by decision dated June 25, 2019;

accordingly, there is no claim for this relief pending in this action.




                                                  43
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 44
                                                                 117ofof54136



                                       EIGHTH DEFENSE

       Plaintiffs have failed to join one or more necessary and indispensable parties, including,

without limitation, Dmitry Rybolovlev; Yves Bouvier; persons or entities acting on behalf of or

under the employment, control, direction, or ownership of Rybolovlev or Bouvier; and other

third parties who engaged in or unreasonably failed to prevent the alleged misconduct and

alleged injuries that form the basis of Plaintiffs’ Amended Complaint.

                                        NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of collateral estoppel, res

judicata, waiver, and/or laches.

                                       TENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Sotheby’s conduct was not a cause

of the harm, injuries, and/or damages alleged by Plaintiffs.

                                     ELEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because none of Sotheby’s acts, conduct,

omissions, or statements alleged in the Amended Complaint provided any, much less substantial,

assistance to the alleged fraud by Bouvier.

                                     TWELFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the alleged culpable conduct of

Sotheby’s, none being admitted, was so insubstantial as to be insufficient to be a proximate or

substantial contributing cause of Plaintiffs’ damages or losses.

                                   THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of unclean hands and

estoppel. Should discovery show that Plaintiffs or its agents acted inequitably in responding to




                                                 44
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 45
                                                                 118ofof54136



the alleged harms, such conduct should be taken into account in assessing Plaintiffs’ claims and

whether, and to what extent, they are entitled to relief in this action.

                                    FOURTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of in pari delicto.

                                     FIFTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by their failure to mitigate damages.

Plaintiffs have failed to take appropriate and necessary steps to mitigate any alleged damages.

Among other things, they failed to take adequate steps to monitor or limit any alleged wrongful

overcharging by Bouvier.

                                     SIXTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine and/or the

doctrine of remoteness.

                                   SEVENTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because they are speculative and remote

and because of the impossibility of ascertaining and allocating the damages alleged.

                                    EIGHTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs knew or reasonably

should have known the characteristics and quality of each work of art at issue and therefore could

not have justifiably relied on the alleged misrepresentations or omissions set forth in the Amended

Complaint.

                                    NINETEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged claims and/or

damages were caused by persons and/or entities other than Sotheby’s. Accordingly, Plaintiffs




                                                  45
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 46
                                                                 119ofof54136



may not recover against Sotheby’s. Alternatively, any assessment of liability against Sotheby’s

must be reduced in proportion to the relative fault of such other persons and/or entities, whether

or not such persons and/or entities have been named in any litigation or proceeding, and whether

or not such persons and/or entities have settled with Plaintiffs or otherwise have had judgment

entered against them.

                                    TWENTIETH DEFENSE

       The alleged injuries asserted by Plaintiffs are too speculative, derivative, and/or remote

from the alleged wrongful conduct to be a basis for liability as a matter of law and due process.

                                  TWENTY-FIRST DEFENSE

       The alleged conduct of Sotheby’s was not the but-for, proximate, or legal cause of

Plaintiffs’ purported injuries, harm, or damages. Plaintiffs’ alleged injuries, if any, were the

result of superseding and/or intervening causes, including but not limited to the acts and

omissions of third parties acting separately and independently from Sotheby’s, over which

Sotheby’s had no control and for which Sotheby’s was not responsible. Moreover, the claims set

forth in the Amended Complaint are barred, in whole or in part, because the purported injuries,

harm, or damages (if any) were caused, in whole or in part, by Plaintiffs’ own conduct, and/or

that of its contractors or agents, which constitutes superseding and intervening cause(s).

                                TWENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because any harm to or reliance by

Plaintiffs caused by misconduct alleged in the Amended Complaint was caused by the intervening

acts, superseding negligence, and/or subsequent conduct or fault on the part of a person or entity

over whom Sotheby’s had neither control nor a right of control, and therefore Sotheby’s is entitled

to an apportionment of any damages accordingly.




                                                 46
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 47
                                                                 120ofof54136



                                  TWENTY-THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent they seek to recover for the

acts or omissions of third parties, because any third party engaging in the acts alleged by Plaintiffs

was not acting as Sotheby’s agent or servant, at the instruction of Sotheby’s, or within Sotheby’s

control.

                                TWENTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred by the terms and conditions of the agreements they entered

into with Sotheby’s and/or third parties.

                                  TWENTY-FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable provisions of the

United States Constitution or the Constitution of the State of New York. These provisions

include, but are not limited to, the First Amendment to the United States Constitution and Article

I, Section 8 of the Constitution of the State of New York, which protect Sotheby’s commercial

speech because it was neither false nor misleading.

                                  TWENTY-SIXTH DEFENSE

       The representations or statements alleged to have been made were true and accurate at the

time made and/or otherwise were made in good faith, with a reasonable belief as to their validity

and accuracy and with a reasonable belief that all conduct was lawful.

                                TWENTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred by lack of privity.

                                 TWENTY-EIGHTH DEFENSE

       Plaintiffs did not rely to their detriment upon any lawful statement in determining

whether to purchase the works of art at issue.




                                                 47
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 48
                                                                 121ofof54136



                                  TWENTY-NINTH DEFENSE

       To the extent Plaintiffs seek to impose liability for broad, general statements regarding

the value or quality of products that were made to and reasonably understood by Plaintiffs as

opinion, such statements cannot constitute aiding and abetting fraud or aiding and abetting

breach of fiduciary duty as a matter of law.

                                     THIRTIETH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the alteration, modification, and illicit

and/or illegal use or misuse by third parties of communications made or documents prepared by

Sotheby’s.

                                   THIRTY-FIRST DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent they seek to recover any

damages, restitution, costs, or other payments that have been paid or borne by other persons or

entities. Any verdict of judgment that might be recovered must be reduced by those amounts

that already have been or will in the future, with reasonable certainty, be paid to Plaintiffs by

others or indemnify Plaintiffs.

                                  THIRTY-SECOND DEFENSE

       Sotheby’s is entitled to a credit, set-off, or offset for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Amended Complaint, including but not limited to any and all settlements Plaintiffs may reach

with any tortfeasor(s).

                                  THIRTY-THIRD DEFENSE

       Sotheby’s alleged liability, if any, must be limited in accordance with the percentage of

fault allocated to it by the ultimate trier of fact and/or law. A defendant may only be severally




                                                 48
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 49
                                                                 122ofof54136



liable for any injuries or expenses. Plaintiffs’ alleged damages are not indivisible but comprise

separate and discrete costs.

                                 THIRTY-FOURTH DEFENSE

       Plaintiffs’ claims for punitive damages, statutory damages, civil penalties, and other relief

are prohibited under the Fifth, Eighth, and Fourteenth Amendments of the United States

Constitution, and Article 1, Section 5 of the New York Constitution. Plaintiffs’ claims for

punitive damages, statutory damages, civil penalties, and other relief:

       a.      have no basis in law or fact;

       b.      are not recoverable because the Amended Complaint’s allegations are legally

insufficient to support or allow the imposition of punitive damages or other relief against

Sotheby’s consistent with the United States Constitution, the New York Constitution, New York

law, or any other applicable law;

       c.      cannot be sustained because the laws setting forth the standard(s) for determining

liability for, and the amount(s) of, punitive damages or other relief fail to give Sotheby’s prior

notice of the conduct for which punitive damages or other relief may be imposed and the severity

of the penalty that may be imposed, and are void for vagueness in violation of Sotheby’s due

process rights guaranteed by the Fifth and Fourteenth Amendments to the United States

Constitution and by Article 1, Section 5 of the New York Constitution;

       d.      cannot be sustained because any award of punitive damages or other relief

exceeding the limits authorized by law would violate Sotheby’s due process and equal protection

rights guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution and

by Article 1, Sections 5 and 6 of the New York Constitution and would be improper under the

laws or common law of New York or under any other applicable law;




                                                 49
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 50
                                                                 123ofof54136



       e.      cannot be sustained because any award of punitive damages or other relief

without the apportionment of the award separately and severally between or among the alleged

joint tortfeasors, as determined by the percentage of the wrong(s) allegedly committed by each

tortfeasor, would violate Sotheby’s due process and equal protection rights guaranteed by the

Fifth and Fourteenth Amendments to the United States Constitution and by Article 1, Sections 5,

6, and 11 of the New York Constitution; and

       f.      cannot be sustained because subjecting Sotheby’s to punitive damages, statutory

damages, civil penalties, or other relief that is penal in nature without the same protections

accorded to criminal defendants would violate Sotheby’s rights guaranteed by, inter alia, the

Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution and by

Article 1, Sections 5, 6, 11, and 12 of the New York Constitution.

                                  THIRTY-FIFTH DEFENSE

       Plaintiffs are not entitled to any relief in the form of restitution or rescission because they

cannot restore the status quo ante.

                                  THIRTY-SIXTH DEFENSE

       To the extent Plaintiffs seek equitable relief, such claims are barred because Plaintiffs

have an adequate remedy at law and cannot otherwise satisfy the elements for equitable relief.

                                THIRTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot establish facts

sufficient to support the requisite elements of a claim for aiding and abetting fraud under New

York law, if that law is applicable, including, without limitation, (1) the existence of an alleged

underlying fraud under the applicable law, (2) Sotheby’s actual knowledge of the alleged




                                                 50
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 51
                                                                 124ofof54136



underlying fraud, and (3) acts by Sotheby’s that substantially assisted the alleged underlying

fraud.

                                   THIRTY-EIGHTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot establish facts

sufficient to support the requisite elements of a claim for aiding and abetting breach of fiduciary

duty under New York law, if that law is applicable, including, without limitation, (1) the

existence of an alleged underlying breach of fiduciary duty under the applicable law, (2)

Sotheby’s actual knowledge of the alleged underlying breach of fiduciary duty, and (3) acts by

Sotheby’s that substantially assisted the alleged underlying breach of fiduciary duty.

                                    THIRTY-NINTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot establish facts

sufficient to support the requisite elements of a claim for aiding and abetting fraud under the

laws of New York, the United Kingdom, Switzerland, Monaco, and/or Singapore, if the law of

one or more of those jurisdictions is applicable, or under the laws of any other jurisdiction(s)

whose laws may be applicable to Plaintiffs’ First Claim of Aiding and Abetting Fraud.

                                      FORTIETH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot establish facts

sufficient to support the requisite elements of a claim for aiding and abetting breach of fiduciary

duty under the laws of New York, the United Kingdom, Switzerland, Monaco, and/or Singapore,

if the laws of one or more of those jurisdictions is applicable, or under the laws of any other

jurisdiction(s) whose laws may be applicable to Plaintiffs’ Second Claim of Aiding and Abetting

Breach of Fiduciary Duty.




                                                   51
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 52
                                                                 125ofof54136



                                      FORTY-FIRST DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs cannot establish facts

sufficient to support the requisite elements of a claim for breach of contract.

                                    FORTY-SECOND DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because the Tolling Agreement is not

enforceable.

                                     FORTY-THIRD DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because Sotheby’s performance under

the Tolling Agreement was excused.

                                    FORTY-FOURTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because the Tolling Agreement

terminated on or about October 27, 2017.

                                     FORTY-FIFTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because Sotheby’s has complied with

any and all applicable statutes, regulations, and/or laws and has acted in good faith and without

malice.

                                     FORTY-SIXTH DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, because Sotheby’s treated Bouvier in the

same responsive and professional manner it treats all of its clients, including by responding

promptly to client requests and attempting to serve the client’s business needs to the extent

possible and permissible.

                                   FORTY-SEVENTH DEFENSE

          Sotheby’s relies upon all defenses contained in any applicable state statute or law.




                                                    52
       Case
     Case    1:18-cv-09011-JMFDocument
          1:18-cv-09011-JMF     Document 72 Filed
                                       104-1 Filed 07/23/19
                                                   11/14/19 Page
                                                            Page 53
                                                                 126ofof54136



                                   FORTY-EIGHTH DEFENSE

       Sotheby’s intends to rely upon any other defense that may become available or appear

during the course of investigation, preparation, or discovery and hereby reserves the right to amend

this Answer to assert any such defense. Sotheby’s also reserves the right to assert other and related

defenses as may become available upon a determination of the law applicable to the action or any

part thereof or claim therein.

       Sotheby’s is currently without knowledge or information sufficient to form a belief as to

whether other defenses or affirmative defenses apply in this matter. Accordingly, Sotheby’s

expressly reserves the right to raise any additional defenses or affirmative defenses that may be

applicable to this case.

                            DEFENDANTS’ PRAYER FOR RELIEF

       WHEREFORE, Defendants Sotheby’s and Sotheby’s, Inc. deny all of Plaintiffs’ prayer

for relief and respectfully request judgment in their favor and against Plaintiffs:

                       a.        Denying all of the relief requested by Plaintiffs in the Amended
                                 Complaint and dismissing the Amended Complaint with prejudice;

                       b.        Awarding Defendants their reasonable attorneys’ fees and costs;
                                 and

                       c.        Such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendants Sotheby’s and

Sotheby’s, Inc. hereby demand a trial by jury on all issues so triable.




                                                  53
      Case
    Case    1:18-cv-09011-JMFDocument
         1:18-cv-09011-JMF     Document 72 Filed
                                      104-1 Filed 07/23/19
                                                  11/14/19 Page
                                                           Page 54
                                                                127ofof54136



Dated: July 23, 2019
       New York, New York


                                    Respectfully submitted,

                                    ARNOLD & PORTER KAYE SCHOLER LLP

                                    By:    /s/ Marcus A. Asner
                                           Marcus A. Asner
                                           Sara L. Shudofsky
                                           Benjamin C. Wolverton
                                           Mitchell Russell Stern
                                           250 West 55th Street
                                           New York, NY 10019-9710
                                           T: (212) 836-8000
                                           F: (212) 836-8689
                                           Marcus.Asner@arnoldporter.com
                                           Sara.Shudofsky@arnoldporter.com
                                           Benjamin.Wolverton@arnoldporter.com
                                           Mitchell.Stern@arnoldporter.com

                                           Attorneys for Defendants Sotheby’s and
                                           Sotheby’s, Inc.




                                      54
Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 128 of 136




              EXHIBIT 3
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 129 of 136



UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT COURT
SOUTHERN  DISTRICT OF
SOUTHERN DISTRICT  OF NEW
                      NEW YORK
                          YORK

 ACCENT DELIGHT
 ACCENT  DELIGHT INTERNATIONAL
                 INTERNATIONAL LTD.
                               LTD.
 and XITRANS
 and XITRANS FINANCE
             FINANCE LTD.,
                     LTD.,                                     18 Civ.
                                                               18 Civ. 9011 (JMF)
                                                                       9011 (JMF)

                                Plaintiffs,
                                Plaintiffs,

                -against-
                -against-

 SOTHEBY’S and SOTHEBY’S,
 SOTHEBY'S and SOTHEBY'S, INC.,
                          INC.,

                                Defendants.
                                Defendants.



            PLAINTIFFS’ RESPONSES AND
            PLAINTIFFS' RESPONSES  AND OBJECTIONS
                                       OBJECTIONS TO
                                                  TO SOTHEBY'S
                                                     SOTHEBY’S
                       FIRST
                       FIRST SET OF INTERROGATORIES
                             SET OF INTERROGATORIES

       Plaintiffs Accent
       Plaintiffs Accent Delight
                         Delight International
                                 International Ltd. and Xitrans
                                               Ltd. and Xitrans Finance
                                                                Finance Ltd. (“Plaintiffs”), by
                                                                        Ltd. ("Plaintiffs"), by

and through
and through their
            their attorneys
                  attorneys Emery Celli Brinckerhoff
                            Emery Celli Brinckerhoff &
                                                     & Abady
                                                       Abady LLP,
                                                             LLP, respond to the
                                                                  respond to the First
                                                                                 First Set of
                                                                                       Set of

Interrogatories
Interrogatories (the “Requests”) served
                (the "Requests") served by
                                        by Defendants
                                           Defendants Sotheby’s and Sotheby’s
                                                      Sotheby's and Sotheby's Inc.
                                                                              Inc.

(Defendants) as
(Defendants) as follows:
                follows:

                                PRELIMINARY STATEMENT
                                PRELIMINARY STATEMENT

       Although Plaintiffs
       Although Plaintiffs are
                           are making
                               making aa diligent and good
                                         diligent and good faith
                                                           faith effort to gather
                                                                 effort to        the information
                                                                           gather the information

with which
with which to
           to respond
              respond to
                      to Defendants'
                         Defendants’ Interrogatories,
                                     Interrogatories, because
                                                      because discovery
                                                              discovery in
                                                                        in this
                                                                           this matter
                                                                                matter is
                                                                                       is

ongoing, Plaintiffs
ongoing, Plaintiffs responses may be
                    responses may be incomplete. Accordingly, all
                                     incomplete. Accordingly, all of
                                                                  of the
                                                                     the following
                                                                         following responses
                                                                                   responses

are given
are given without
          without prejudice
                  prejudice to
                            to and
                               and with
                                   with express
                                        express reservation of Plaintiffs'
                                                reservation of Plaintiffs’ right to supplement
                                                                           right to supplement or
                                                                                               or

modify their
modify their responses to the
             responses to the extent
                              extent required
                                     required by
                                              by applicable
                                                 applicable law
                                                            law to
                                                                to incorporate
                                                                   incorporate later
                                                                               later discovered
                                                                                     discovered

information, and
information, and to
                 to rely
                    rely upon
                         upon any
                              any and
                                  and all
                                      all such
                                          such information
                                               information at
                                                           at trial
                                                              trial or
                                                                    or otherwise.
                                                                       otherwise.

       In response to
       In response to each
                      each Interrogatory, Plaintiffs will
                           Interrogatory, Plaintiffs will set
                                                          set forth
                                                              forth and
                                                                    and explain
                                                                        explain their
                                                                                their objections,
                                                                                      objections, if
                                                                                                  if

any, to
any, to that
        that Interrogatory, and then
             Interrogatory, and then set
                                     set forth
                                         forth the
                                               the information
                                                   information that
                                                               that is provided in
                                                                    is provided in response to the
                                                                                   response to the
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 130 of 136



Interrogatory. Plaintiffs are
Interrogatory. Plaintiffs are willing
                              willing to
                                      to discuss
                                         discuss an
                                                 an appropriate
                                                    appropriate resolution
                                                                resolution of
                                                                           of any
                                                                              any issues
                                                                                  issues regarding
                                                                                         regarding

any given
any given objection
          objection to
                    to aa specific
                          specific Interrogatory.
                                   Interrogatory.

                            DEFINITIONS AND
                            DEFINITIONS AND INSTRUCTIONS
                                            INSTRUCTIONS

       1.
       1.      Plaintiffs object
               Plaintiffs object to
                                 to Defendants'
                                    Defendants’ Definitions
                                                Definitions and
                                                            and Instructions on the
                                                                Instructions on the grounds
                                                                                    grounds that
                                                                                            that

they are
they are overbroad,
         overbroad, unduly
                    unduly burdensome
                           burdensome and
                                      and purport
                                          purport to
                                                  to require
                                                     require Plaintiffs
                                                             Plaintiffs to
                                                                        to perform
                                                                           perform tasks
                                                                                   tasks beyond
                                                                                         beyond

their obligations
their obligations under
                  under the
                        the Federal
                            Federal Rules
                                    Rules of
                                          of Civil
                                             Civil Procedure
                                                   Procedure ("Federal
                                                             (“Federal Rules")
                                                                       Rules”) or
                                                                               or the
                                                                                  the Local
                                                                                      Local Rules
                                                                                            Rules

of the
of the United
       United States District Court
              States District Court for the Southern
                                    for the          District of
                                            Southern District of New
                                                                 New York
                                                                     York (“Local Rules”).
                                                                          ("Local Rules").

Plaintiffs will
Plaintiffs will respond
                respond pursuant
                        pursuant to
                                 to their
                                    their obligations
                                          obligations under
                                                      under the
                                                            the Federal
                                                                Federal Rules
                                                                        Rules and
                                                                              and the
                                                                                  the Local Rules.
                                                                                      Local Rules.

       2.
       2.      Plaintiffs object
               Plaintiffs object to
                                 to Defendants'
                                    Defendants’ Definitions
                                                Definitions and
                                                            and Instructions to the
                                                                Instructions to the extent that they
                                                                                    extent that they

do not
do     limit the
   not limit the Interrogatories to only
                 Interrogatories to only information that is
                                         information that is material
                                                             material to
                                                                      to this
                                                                         this action.
                                                                              action. By
                                                                                      By responding
                                                                                         responding

to each
to each Interrogatory, Plaintiffs do
        Interrogatory, Plaintiffs do not concede the
                                     not concede the materiality
                                                     materiality or
                                                                 or relevance of the
                                                                    relevance of the subject
                                                                                     subject to
                                                                                             to

which they
which they refer.
           refer. Plaintiffs'
                  Plaintiffs’ responses
                              responses are
                                        are made
                                            made expressly subject to,
                                                 expressly subject to, and
                                                                       and without
                                                                           without waiving
                                                                                   waiving or
                                                                                           or

intending to
intending to waive,
             waive, any
                    any questions, or objections
                        questions, or objections as
                                                 as to
                                                    to the
                                                       the breadth,
                                                           breadth, burdensomeness,
                                                                    burdensomeness, competency,
                                                                                    competency,

relevancy, materiality,
relevancy, materiality, privilege,
                        privilege, or
                                   or admissibility
                                      admissibility as
                                                    as evidence
                                                       evidence or
                                                                or for
                                                                   for any
                                                                       any other
                                                                           other purpose,
                                                                                 purpose, of
                                                                                          of any
                                                                                             any of
                                                                                                 of

the documents
the           or information
    documents or             produced, or
                 information produced, or of
                                          of the
                                             the subject
                                                 subject matter
                                                         matter thereof,
                                                                thereof, in
                                                                         in any
                                                                            any proceeding
                                                                                proceeding

including the
including the trial
              trial of
                    of this
                       this action
                            action or
                                   or any
                                      any subsequent
                                          subsequent proceeding.
                                                     proceeding.

       3.
       3.      Defendants’ Definitions
               Defendants' Definitions and
                                       and Instructions
                                           Instructions do not exclude
                                                        do not         privileged or
                                                               exclude privileged or otherwise
                                                                                     otherwise

protective communications
protective communications for the documents
                          for the           and/or information
                                  documents and/or information sought.
                                                               sought. Plaintiffs
                                                                       Plaintiffs object
                                                                                  object to
                                                                                         to each
                                                                                            each

Interrogatory to the
Interrogatory to the extent
                     extent that
                            that it calls for
                                 it calls for the
                                              the production
                                                  production of
                                                             of information which is
                                                                information which is privileged,
                                                                                     privileged,

whether by
whether by the
           the attorney-client
               attorney-client privilege,
                               privilege, the
                                          the work
                                              work product
                                                   product doctrine
                                                           doctrine or
                                                                    or otherwise.
                                                                       otherwise. Such material is
                                                                                  Such material is

not properly
not properly discoverable
             discoverable under Rule 26,
                          under Rule 26, 33, and 34
                                         33, and 34 of
                                                    of the
                                                       the Federal
                                                           Federal Rules.
                                                                   Rules. Plaintiffs'
                                                                          Plaintiffs’ privileged
                                                                                      privileged

communications and
communications and work
                   work product
                        product will
                                will not be included
                                     not be          in their
                                            included in their discovery
                                                              discovery responses.
                                                                        responses.




                                                    22
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 131 of 136



        4.
        4.      Plaintiffs object
                Plaintiffs object to
                                  to each
                                     each of
                                          of Defendants'
                                             Defendants’ Interrogatories to the
                                                         Interrogatories to the extent that they
                                                                                extent that they seek
                                                                                                 seek

documents or
documents or information
             information concerning
                         concerning contacts
                                    contacts between
                                             between attorney
                                                     attorney and
                                                              and client
                                                                  client during
                                                                         during the
                                                                                the pendency
                                                                                    pendency

of this
of this or
        or any
           any other
               other litigation, particularly in
                     litigation, particularly in in light of
                                                 in light of Instruction No. 66 that
                                                             Instruction No.    that purports
                                                                                     purports to
                                                                                              to impose
                                                                                                 impose

an obligation
an obligation to
              to continually
                 continually update
                             update the
                                    the responses
                                        responses to
                                                  to the
                                                     the Interrogatories
                                                         Interrogatories "between
                                                                         “between the
                                                                                  the time
                                                                                      time that
                                                                                           that the
                                                                                                the

responses are
responses are served
              served and
                     and the
                         the time
                             time of
                                  of trial."
                                     trial.” Plaintiffs
                                             Plaintiffs object
                                                        object to
                                                               to this
                                                                  this instruction
                                                                       instruction because
                                                                                   because any
                                                                                           any such
                                                                                               such

request for
request for confidential information between
            confidential information between attorney
                                             attorney and
                                                      and client
                                                          client regarding
                                                                 regarding the
                                                                           the Interrogatories
                                                                               Interrogatories

seeks information
seeks information protected
                  protected by
                            by privilege.
                               privilege. Plaintiffs
                                          Plaintiffs construe
                                                     construe such
                                                              such communications
                                                                   communications and
                                                                                  and

information to
information to be
               be beyond
                  beyond the
                         the scope
                             scope of
                                   of each
                                      each Interrogatory. In addition,
                                           Interrogatory. In addition, inadvertent
                                                                       inadvertent production
                                                                                   production

information which
information which is
                  is privileged,
                     privileged, or
                                 or is
                                    is otherwise
                                       otherwise immune
                                                 immune from
                                                        from discovery,
                                                             discovery, shall
                                                                        shall not
                                                                              not constitute
                                                                                  constitute aa

waiver of
waiver of any
          any privilege
              privilege or
                        or of
                           of any
                              any other
                                  other ground
                                        ground for
                                               for objecting
                                                   objecting to
                                                             to discovery,
                                                                discovery, or
                                                                           or its
                                                                              its subject
                                                                                  subject matter,
                                                                                          matter, or
                                                                                                  or

the information
the information contained
                contained therein,
                          therein, or
                                   or of
                                      of Plaintiffs'
                                         Plaintiffs’ right
                                                     right to
                                                           to object
                                                              object to
                                                                     to the
                                                                        the use
                                                                            use of
                                                                                of any
                                                                                   any such
                                                                                       such

information during
information during any
                   any proceeding
                       proceeding in
                                  in this
                                     this litigation
                                          litigation or
                                                     or otherwise.
                                                        otherwise.

        5.
        5.      Plaintiffs object
                Plaintiffs object to
                                  to the
                                     the definition
                                         definition of
                                                    of the
                                                       the term
                                                           term "You"
                                                                “You” and
                                                                      and "Your,"
                                                                          “Your,” on
                                                                                  on the
                                                                                     the grounds
                                                                                         grounds

that the
that the definition
         definition is
                    is overbroad
                       overbroad and
                                 and ambiguous
                                     ambiguous and
                                               and seeks
                                                   seeks information
                                                         information that
                                                                     that is
                                                                          is privileged.
                                                                             privileged.

        6.
        6.      Plaintiffs object
                Plaintiffs object to
                                  to the
                                     the definitions
                                         definitions of
                                                     of the
                                                        the terms
                                                            terms "Bouvier,"
                                                                  “Bouvier,” "Sotheby's,"
                                                                             “Sotheby’s,” and
                                                                                          and

“Beneficial Owner,"
"Beneficial Owner,” on
                    on the
                       the grounds
                           grounds that
                                   that these
                                        these definitions
                                              definitions are
                                                          are overbroad
                                                              overbroad and
                                                                        and ambiguous.
                                                                            ambiguous.

                                        INTERROGATORIES
                                        INTERROGATORIES

        1.
        1.      Identify all of
                Identify all of Your
                                Your Beneficial
                                     Beneficial Owners
                                                Owners and
                                                       and all
                                                           all of
                                                               of Your
                                                                  Your principals,
                                                                       principals, owners,
                                                                                   owners,

directors, beneficiaries,
directors, beneficiaries, subsidiaries,
                          subsidiaries, affiliates,
                                        affiliates, parts,
                                                    parts, divisions,
                                                           divisions, employees,
                                                                      employees, agents,
                                                                                 agents, and
                                                                                         and

consultants, and
consultants, and the
                 the relative
                     relative ranks
                              ranks thereof.
                                    thereof.

        Response: In
        Response:      addition to
                    In addition  to reasserting
                                    reasserting their
                                                 their specific
                                                        specific objections
                                                                  objections to
                                                                             to Defendants'
                                                                                 Defendants’ Definitions
                                                                                               Definitions
        and Instructions,
        and               Plaintiffs object
            Instructions, Plaintiffs object to
                                             to this
                                                this request
                                                     request on
                                                              on the
                                                                  the basis
                                                                      basis that
                                                                            that it
                                                                                 it is
                                                                                    is overbroad
                                                                                       overbroad and
                                                                                                   and not
                                                                                                        not
        proportional to
        proportional to the
                        the needs
                            needs of
                                   of this
                                      this case
                                           case and
                                                 and it
                                                      it seeks
                                                         seeks information
                                                                information that
                                                                              that is
                                                                                   is not
                                                                                      not relevant
                                                                                          relevant to
                                                                                                    to any
                                                                                                       any
        party’s claims
        party's claims or
                       or defenses.
                          defenses. Plaintiffs
                                     Plaintiffs designate   their response
                                                 designate their             to this
                                                                   response to  this Interrogatory   as
                                                                                      Interrogatory as
        CONFIDENTIAL MATERIAL,
        CONFIDENTIAL        MATERIAL, pursuant
                                            pursuant toto the
                                                          the Protective
                                                               Protective Order.
                                                                          Order. Subject    to the
                                                                                   Subject to  the
        foregoing objections
        foregoing  objections and
                              and construing
                                   construing the
                                                the request
                                                     request to
                                                              to pertain
                                                                 pertain only
                                                                         only to
                                                                               to Plaintiffs
                                                                                  Plaintiffs Accent
                                                                                             Accent



                                                     33
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 132 of 136



       Delight Intl.
       Delight Intl. Ltd. and Xitrans
                     Ltd. and Xitrans Finance
                                      Finance Ltd.,
                                              Ltd.,




       2.
       2.      Identify all Persons
               Identify all Persons with
                                    with knowledge
                                         knowledge or
                                                   or information
                                                      information concerning,
                                                                  concerning, or
                                                                              or with
                                                                                 with whom
                                                                                      whom

You have
You have discussed,
         discussed, the
                    the allegations
                        allegations in
                                    in the
                                       the Complaint
                                           Complaint and/or
                                                     and/or the
                                                            the Amended
                                                                Amended Complaint.
                                                                        Complaint.

       Response: In
       Response:       addition to
                    In addition  to reasserting
                                    reasserting their
                                                 their specific objections to
                                                       specific objections to Defendants'
                                                                              Defendants’ Definitions
                                                                                            Definitions
       and Instructions,
       and                Plaintiffs object
            Instructions, Plaintiffs object to
                                            to this
                                               this request
                                                    request on
                                                             on the
                                                                the basis
                                                                    basis that
                                                                          that it
                                                                               it is
                                                                                  is overbroad
                                                                                     overbroad and
                                                                                               and not
                                                                                                   not
       proportional to
       proportional  to the
                        the needs
                            needs of
                                   of this
                                      this case
                                           case and
                                                 and that
                                                     that it
                                                          it seeks
                                                             seeks information
                                                                   information protected
                                                                                 protected by
                                                                                           by the
                                                                                              the
       attorney work
       attorney  work product
                       product and
                                and attorney
                                     attorney client
                                               client privileges.
                                                      privileges.

       Subject  to the
       Subject to  the foregoing
                       foregoing objections
                                    objections and
                                               and construing
                                                   construing the
                                                               the request
                                                                   request to
                                                                            to pertain
                                                                               pertain only
                                                                                       only to
                                                                                            to Plaintiffs
                                                                                               Plaintiffs
       Accent Delight
       Accent  Delight Intl.
                         Intl. Ltd. and Xitrans
                               Ltd. and  Xitrans Finance
                                                 Finance Ltd.,
                                                          Ltd., Plaintiffs understand the
                                                                Plaintiffs understand  the following
                                                                                           following
       persons have
       persons  have knowledge
                      knowledge or  or information
                                       information concerning   the Complaint
                                                    concerning the  Complaint and/or
                                                                                 and/or the
                                                                                        the Amended
                                                                                            Amended
       Complaint: Dmitriy
       Complaint:   Dmitriy Rybolovlev,
                               Rybolovlev, Mikhail
                                             Mikhail Sazonov,   Yuri Bogdanov,
                                                     Sazonov, Yuri    Bogdanov, Sandy     Heller,
                                                                                  Sandy Heller,
       Stephen   Cohen, Tetiana
       Stephen Cohen,              Bersheda, Sergey
                          Tetiana Bersheda,           Chernitsyn, Yves
                                              Sergey Chernitsyn,   Yves Bouvier,
                                                                           Bouvier, Tania
                                                                                    Tania Rappo,
                                                                                           Rappo, Jean-
                                                                                                   Jean-
       Marc Peretti,
       Marc  Peretti, Linda
                      Linda Seleshi,    Franco Momente,
                              Seleshi, Franco   Momente, Ramon
                                                           Ramon Casais,
                                                                   Casais, Alain
                                                                            Alain Chiaro,  Alain Perret,
                                                                                   Chiaro, Alain  Perret,
       Yves Meyer,
       Yves  Meyer, Nadia
                      Nadia Maradei,
                              Maradei, Samuel    Valette, other
                                         Samuel Valette,  other Sotheby’s
                                                                 Sotheby's employees,    and the
                                                                            employees, and   the
       original sellers
       original sellers of
                        of the
                           the Works.
                                Works.

       Secondly, in addition
       Secondly, in addition to
                             to their
                                their attorneys,
                                      attorneys, Plaintiffs
                                                 Plaintiffs have
                                                            have discussed
                                                                 discussed the
                                                                           the allegations
                                                                               allegations in
                                                                                           in the
                                                                                              the
       Complaint and/or
       Complaint  and/or the
                         the Amended
                             Amended Complaint
                                         Complaint with
                                                    with the
                                                          the following
                                                              following persons:
                                                                        persons: Dmitriy
                                                                                  Dmitriy
       Rybolovlev, Mikhail
       Rybolovlev,  Mikhail Sazonov,    and Yuri
                             Sazonov, and   Yuri Bogdanov.
                                                 Bogdanov.

       3.
       3.      Identify all Persons
               Identify all Persons with
                                    with knowledge
                                         knowledge or
                                                   or information
                                                      information concerning
                                                                  concerning any
                                                                             any transaction
                                                                                 transaction

involving one
involving one or
              or more
                 more of
                      of the
                         the Works,
                             Works, and
                                    and for each such
                                        for each such Person
                                                      Person identify
                                                             identify the
                                                                      the Work
                                                                          Work about
                                                                               about which
                                                                                     which

such Person
such Person has
            has knowledge
                knowledge or
                          or information.
                             information.

       Response: In
       Response:       addition to
                    In addition  to reasserting
                                    reasserting their
                                                 their specific objections to
                                                       specific objections to Defendants'
                                                                              Defendants’ Definitions
                                                                                            Definitions
       and Instructions,
       and                Plaintiffs object
            Instructions, Plaintiffs object to
                                            to this
                                               this request
                                                    request on
                                                             on the
                                                                the basis
                                                                    basis that
                                                                          that it
                                                                               it is
                                                                                  is overbroad
                                                                                     overbroad and
                                                                                               and not
                                                                                                   not
       proportional to
       proportional  to the
                        the needs
                            needs of
                                   of this
                                      this case
                                           case and
                                                 and that
                                                     that it
                                                          it seeks
                                                             seeks information
                                                                   information protected
                                                                                 protected by
                                                                                           by the
                                                                                              the
       attorney work
       attorney  work product
                       product and
                                and attorney
                                     attorney client
                                               client privileges.
                                                      privileges.

       Subject  to the
       Subject to  the foregoing
                       foregoing objections
                                    objections and
                                                and construing
                                                    construing the
                                                                the request
                                                                    request to
                                                                            to pertain
                                                                               pertain only
                                                                                        only to
                                                                                              to Plaintiffs
                                                                                                 Plaintiffs
       Accent Delight
       Accent   Delight Intl.
                         Intl. Ltd. and Xitrans
                               Ltd. and  Xitrans Finance
                                                  Finance Ltd.,
                                                          Ltd., Plaintiffs understand the
                                                                Plaintiffs understand   the following
                                                                                            following
       persons have
       persons  have knowledge
                      knowledge or  or information
                                       information concerning    transactions concerning
                                                     concerning transactions                the Works:
                                                                               concerning the    Works:
       Dmitriy Rybolovlev,
       Dmitriy   Rybolovlev, Mikhail
                                Mikhail Sazonov,    Yuri Bogdanov,
                                          Sazonov, Yuri  Bogdanov, Bolton
                                                                      Bolton Trustees    Ltd, Yves
                                                                              Trustees Ltd,   Yves
       Bouvier, Tania
       Bouvier,   Tania Rappo,
                        Rappo, Jean-Marc
                                  Jean-Marc Peretti,
                                              Peretti, Linda
                                                       Linda Seleshi,  Franco Momente,
                                                             Seleshi, Franco   Momente, Ramon
                                                                                           Ramon
       Casais, Alain
       Casais,  Alain Chiaro,
                       Chiaro, Alain
                                 Alain Perret,
                                       Perret, Yves
                                                Yves Meyer,
                                                      Meyer, Nadia
                                                             Nadia Maradei,
                                                                     Maradei, Samuel     Valette,
                                                                               Samuel Valette,
       Andreas Rothely,
       Andreas   Röthely, Didier
                           Didier Kolly,
                                    Kolly, Delphine
                                            Delphine Zarb,
                                                      Zarb, Sandy   Heller, Steven
                                                            Sandy Heller,           Cohen, and
                                                                            Steven Cohen,    and the
                                                                                                  the
       sellers of
       sellers of the
                  the Works.
                      Works. Plaintiffs
                                Plaintiffs will
                                           will supplement
                                                supplement this
                                                            this response  with more
                                                                 response with   more information
                                                                                       information



                                                    4
                                                    4
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 133 of 136



       correlating persons
       correlating persons with
                           with knowledge with the
                                knowledge with the specific
                                                   specific Works
                                                            Works about
                                                                  about which
                                                                        which Plaintiffs
                                                                              Plaintiffs
       understand they
       understand  they have
                        have knowledge.
                             knowledge.

       4.
       4.      Identify all Persons
               Identify all Persons who
                                    who communicated
                                        communicated with
                                                     with Bouvier
                                                          Bouvier on
                                                                  on Your
                                                                     Your behalf
                                                                          behalf or
                                                                                 or at
                                                                                    at Your
                                                                                       Your

direction concerning
direction concerning one
                     one or
                         or more
                            more of
                                 of the
                                    the Works,
                                        Works, and
                                               and for
                                                   for each
                                                       each such
                                                            such Person
                                                                 Person identify
                                                                        identify the
                                                                                 the Work
                                                                                     Work

about which
about which such
            such Person
                 Person communicated.
                        communicated.

       Response: In
       Response:      addition to
                   In addition   to reasserting
                                    reasserting their
                                                their specific
                                                      specific objections
                                                               objections toto Defendants'
                                                                               Defendants’ Definitions
                                                                                             Definitions
       and Instructions,
       and                Plaintiffs object
           Instructions, Plaintiffs  object to
                                            to this
                                               this request
                                                    request to
                                                            to the
                                                               the extent
                                                                   extent that
                                                                           that it seeks information
                                                                                it seeks information
       protected by
       protected by the
                    the attorney
                         attorney work
                                   work product
                                         product and
                                                   and attorney
                                                       attorney client
                                                                 client privileges.
                                                                        privileges. Subject  to these
                                                                                     Subject to these
       objections, Dmitriy
       objections, Dmitriy Rybolovlev,
                             Rybolovlev, Mikhail
                                           Mikhail Sazonov,     Yuri Bogdanov,
                                                     Sazonov, Yuri   Bogdanov, and and Tetiana
                                                                                       Tetiana Bersheda
                                                                                                Bersheda
       communicated on
       communicated    on Plaintiffs'
                           Plaintiffs’ behalf
                                       behalf concerning
                                               concerning the
                                                           the Works.
                                                                Works.

       5.
       5.      Identify all Persons
               Identify all Persons with
                                    with knowledge or information
                                         knowledge or information concerning
                                                                  concerning the
                                                                             the alleged
                                                                                 alleged agency
                                                                                         agency

or fiduciary
or           relationship between
   fiduciary relationship between You
                                  You and
                                      and Bouvier,
                                          Bouvier, described
                                                   described in
                                                             in the
                                                                the Amended
                                                                    Amended Complaint
                                                                            Complaint at,
                                                                                      at,

inter alia,
inter alia, Paragraphs
            Paragraphs 2,
                       2, 14,
                          14, 16,
                              16, 19,
                                  19, and
                                      and 214.
                                          214.

       Response: In
       Response:       addition to
                    In addition  to reasserting
                                    reasserting their
                                                their specific
                                                      specific objections
                                                                objections to
                                                                            to Defendants'
                                                                               Defendants’ Definitions
                                                                                             Definitions
       and Instructions,
       and                Plaintiffs object
            Instructions, Plaintiffs object to
                                            to this
                                               this request
                                                    request to
                                                            to the
                                                               the extent
                                                                   extent that
                                                                           that it seeks information
                                                                                it seeks information
       protected by
       protected  by the
                     the attorney
                         attorney work
                                   work product
                                         product and
                                                   and attorney
                                                       attorney client
                                                                 client privileges.
                                                                        privileges. Subject  to these
                                                                                     Subject to these
       objections, Dimitry
       objections,  Dimitry Rybolovlev,
                             Rybolovlev, Elena    Rybolovlev, Mikhail
                                           Elena Rybolovlev,     Mikhail Sazonov,     Yuri Bogdanov,
                                                                          Sazonov, Yuri    Bogdanov,
       Yves Bouvier,
       Yves   Bouvier, Linda
                       Linda Seleshi,   Franco Momente,
                              Seleshi, Franco   Momente, Ramon
                                                            Ramon Casais,
                                                                     Casais, Alain
                                                                              Alain Chiaro,
                                                                                     Chiaro, Alain
                                                                                             Alain
       Perret, Yves
       Perret, Yves Meyer,
                     Meyer, Nadia
                              Nadia Maradei,
                                     Maradei, Tania    Rappo, Jean-Marc
                                                Tania Rappo,                Peretti, and
                                                                Jean-Marc Peretti,   and Samuel   Valette
                                                                                          Samuel Valette
       all have
       all have knowledge
                 knowledge oror information
                                information concerning
                                              concerning the
                                                          the fiduciary
                                                               fiduciary relationship
                                                                         relationship between
                                                                                       between Yves
                                                                                                 Yves
       Bouvier and
       Bouvier   and the
                     the Plaintiffs.
                         Plaintiffs.

       6.
       6.      Identify all Persons
               Identify all Persons with
                                    with knowledge
                                         knowledge or
                                                   or information
                                                      information concerning
                                                                  concerning the
                                                                             the alleged
                                                                                 alleged fraud
                                                                                         fraud

committed by
committed by Bouvier
             Bouvier against
                     against You,
                             You, as
                                  as described
                                     described in
                                               in the
                                                  the Amended
                                                      Amended Complaint.
                                                              Complaint.

       Response: In
       Response:       addition to
                   In addition   to reasserting
                                    reasserting their
                                                their specific
                                                       specific objections
                                                                objections toto Defendants'
                                                                                Defendants’ Definitions
                                                                                              Definitions
       and Instructions,
       and                Plaintiffs object
           Instructions, Plaintiffs  object to
                                            to this
                                               this request
                                                    request to
                                                             to the
                                                                the extent
                                                                    extent that
                                                                            that it seeks information
                                                                                 it seeks information
       protected by
       protected by the
                    the attorney
                         attorney work
                                   work product
                                         product and
                                                   and attorney
                                                        attorney client
                                                                  client privileges.
                                                                         privileges. Subject  to these
                                                                                      Subject to these
       objections, Dmitriy
       objections, Dmitriy Rybolovlev,
                             Rybolovlev, Mikhail
                                           Mikhail Sazonov,      Yuri Bogdanov,
                                                     Sazonov, Yuri    Bogdanov, YvesYves Bouvier,
                                                                                          Bouvier, Tania
                                                                                                    Tania
       Rappo, Jean-Marc
       Rappo,               Peretti, Samuel
               Jean-Marc Peretti,            Valette and
                                     Samuel Valette    and other
                                                           other Sotheby’s    employees have
                                                                  Sotheby's employees      have
       knowledge or
       knowledge   or information
                      information concerning     the fraud
                                     concerning the   fraud committed
                                                             committed by by Bouvier.
                                                                              Bouvier.

       7.
       7.      Identify all Financial
               Identify all Financial Institutions and Persons
                                      Institutions and Persons associated
                                                               associated with
                                                                          with them,
                                                                               them, whether
                                                                                     whether in
                                                                                             in

Singapore or anywhere
Singapore or anywhere else,
                      else, with
                            with which
                                 which or
                                       or whom
                                          whom You
                                               You communicated,
                                                   communicated, transacted,
                                                                 transacted, or
                                                                             or attempted
                                                                                attempted

to communicate
to communicate or
               or transact,
                  transact, concerning
                            concerning one
                                       one or
                                           or more
                                              more of
                                                   of the
                                                      the Works,
                                                          Works, including
                                                                 including in
                                                                           in connection
                                                                              connection with
                                                                                         with



                                                   5
                                                   5
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 134 of 136



any attempt
any attempt to
            to use
               use one
                   one or
                       or more
                          more of
                               of the
                                  the Works
                                      Works either
                                            either as
                                                   as collateral
                                                      collateral or
                                                                 or in
                                                                    in any
                                                                       any other
                                                                           other way
                                                                                 way in
                                                                                     in order
                                                                                        order to
                                                                                              to

obtain, among
obtain, among other
              other things,
                    things, credit,
                            credit, loans,
                                    loans, or
                                           or financing, and all
                                              financing, and all Person(s)
                                                                 Person(s) with
                                                                           with knowledge
                                                                                knowledge or
                                                                                          or

information about
information about any
                  any such
                      such communications,
                           communications, transactions,
                                           transactions, or
                                                         or attempted
                                                            attempted transactions.
                                                                      transactions.

       Response: In
       Response:      addition to
                   In addition  to reasserting
                                    reasserting their
                                                 their specific  objections to
                                                       specific objections  to Defendants'
                                                                               Defendants’ Definitions
                                                                                              Definitions
       and Instructions,  Plaintiffs object  to this request on  the grounds  that it is overbroad
       and Instructions, Plaintiffs object to this request on the grounds that it is overbroad and  and
       not proportional
       not proportional to
                         to the
                            the needs
                                needs of
                                       of this
                                          this case.  Plaintiffs designate
                                                case. Plaintiffs designate the
                                                                            the following
                                                                                following response
                                                                                            response as
                                                                                                      as
       CONFIDENTIAL MATERIAL,
       CONFIDENTIAL        MATERIAL, subjectsubject to
                                                     to the
                                                        the Protective
                                                            Protective Order.
                                                                        Order. Subject   to these
                                                                                Subject to  these
       objections, Plaintiffs
       objections, Plaintiffs identify
                              identify the
                                        the following
                                            following Financial
                                                         Financial Institutions and Associated
                                                                   Institutions and   Associated Persons:
                                                                                                  Persons:

               Financial
               Financial Institution
                         Institution            Associated Persons
                                                Associated Persons




       8.
       8.      Identify all Persons
               Identify all Persons with
                                    with knowledge
                                         knowledge of
                                                   of any
                                                      any valuation
                                                          valuation that
                                                                    that You
                                                                         You obtained
                                                                             obtained or
                                                                                      or

attempted to
attempted to obtain
             obtain from
                    from Bouvier
                         Bouvier and/or
                                 and/or Sotheby’s, or through
                                        Sotheby's, or through Bouvier
                                                              Bouvier and/or
                                                                      and/or Sotheby’s,
                                                                             Sotheby's,

concerning any
concerning any of
               of the
                  the Works,
                      Works, and
                             and for each such
                                 for each such Person
                                               Person identify
                                                      identify the
                                                               the valuation
                                                                   valuation about
                                                                             about which
                                                                                   which such
                                                                                         such

Person has
Person has knowledge.
           knowledge.

       Response: Subject
       Response:             to the
                     Subject to  the specific
                                     specific objections
                                              objections to
                                                          to Defendants'
                                                             Defendants’ Definitions
                                                                            Definitions and
                                                                                        and Instructions,
                                                                                            Instructions,
       Plaintiffs identify
       Plaintiffs identify the
                           the following
                               following Persons
                                           Persons with
                                                     with knowledge
                                                          knowledge of  of any
                                                                           any valuation
                                                                               valuation that
                                                                                         that Plaintiffs
                                                                                              Plaintiffs
       obtained or
       obtained   or attempted
                     attempted to
                                to obtain
                                   obtain from    Bouvier and/or
                                           from Bouvier    and/or Sotheby’s,   or through
                                                                   Sotheby's, or  through Bouvier
                                                                                          Bouvier
       and/or Sotheby’s,
       and/or              concerning any
               Sotheby's, concerning     any of
                                              of the
                                                 the Works:
                                                     Works: Yuri
                                                              Yuri Bogdanov,
                                                                    Bogdanov, Yves
                                                                                Yves Bouvier,
                                                                                      Bouvier, Jean-
                                                                                                Jean-
       Marc Peretti,
       Marc  Peretti, Samuel   Valette, other
                       Samuel Valette,   other Sotheby’s    officials, Tetiana
                                                Sotheby's officials,   Tetiana Bersheda
                                                                               Bersheda and
                                                                                         and the
                                                                                              the Persons
                                                                                                  Persons
       identified in
       identified  in response
                      response to
                                to Interrogatory
                                   Interrogatory No.
                                                   No. 7,
                                                       7, above.
                                                          above.

       9.
       9.      Identify all Persons
               Identify all Persons with
                                    with knowledge or information
                                         knowledge or information concerning
                                                                  concerning Your
                                                                             Your alleged
                                                                                  alleged

reliance on
reliance on the
            the "appraisals,
                “appraisals, transaction
                             transaction histories,
                                         histories, and
                                                    and other
                                                        other documents
                                                              documents Sotheby’s created for
                                                                        Sotheby's created for the[]
                                                                                              the[]

[Works],” as
[Works]," as described
             described in
                       in the
                          the Amended
                              Amended Complaint
                                      Complaint at
                                                at Paragraph
                                                   Paragraph 38.
                                                             38.

       Response: In
       Response:      addition to
                   In addition  to reasserting
                                   reasserting their
                                               their specific objections to
                                                     specific objections to Defendants'
                                                                            Defendants’ Definitions
                                                                                         Definitions
       and Instructions,
       and               Plaintiffs identify
           Instructions, Plaintiffs identify Dmitry
                                             Dmitry Rybolovlev,
                                                      Rybolovlev, Mikhail
                                                                   Mikhail Sazonov,   Yuri
                                                                            Sazonov, Yuri
       Bogdanov, Yves
       Bogdanov,   Yves Bouvier,
                         Bouvier, Samuel    Valette and
                                    Samuel Valette   and other
                                                         other Sotheby’s  officers, Tania
                                                               Sotheby's officers,        Rappo, and
                                                                                    Tania Rappo,  and
       Jean-Marc  Peretti.
       Jean-Marc Peretti.



                                                   6
                                                   6
     Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 135 of 136




       10.
       10.     Identify all Persons
               Identify all Persons with
                                    with knowledge or information
                                         knowledge or information concerning
                                                                  concerning Your
                                                                             Your alleged
                                                                                  alleged

suspicion and
suspicion and discovery
              discovery that
                        that Bouvier
                             Bouvier had
                                     had defrauded
                                         defrauded You,
                                                   You, as
                                                        as described
                                                           described in
                                                                     in the
                                                                        the Amended
                                                                            Amended

Complaint at
Complaint at Paragraphs
             Paragraphs 179
                        179 through
                            through 181.
                                    181.

       Response: In
       Response:      addition to
                   In addition  to reasserting
                                   reasserting their
                                               their specific
                                                     specific objections
                                                              objections to
                                                                         to Defendants'
                                                                            Defendants’ Definitions
                                                                                        Definitions
       and Instructions,
       and               Plaintiffs identify
           Instructions, Plaintiffs identify Dmitriy
                                             Dmitriy Rybolovlev,
                                                      Rybolovlev, Mikhail
                                                                    Mikhail Sazonov,  Yuri
                                                                             Sazonov, Yuri
       Bogdanov, and
       Bogdanov,   and Tetiana   Bersheda.
                       Tetiana Bersheda.

       11.
       11.     Identify all Persons
               Identify all Persons with
                                    with knowledge or information
                                         knowledge or information concerning
                                                                  concerning Your
                                                                             Your acquisition
                                                                                  acquisition

and/or purchase
and/or purchase of
                of an
                   an oceanfront
                      oceanfront estate
                                 estate located
                                        located at
                                                at 501
                                                   501 County
                                                       County Road
                                                              Road in
                                                                   in Palm
                                                                      Palm Beach,
                                                                           Beach, Florida
                                                                                  Florida from
                                                                                          from

Trump properties, LLC.
Trump properties, LLC.

       Response: In
       Response:      addition to
                   In addition to reasserting
                                   reasserting their
                                                their specific
                                                      specific objections
                                                               objections to
                                                                          to Defendants'
                                                                             Defendants’ Definitions
                                                                                           Definitions
       and Instructions,
       and               Plaintiffs object
           Instructions, Plaintiffs object to
                                           to this
                                              this request  on the
                                                   request on  the grounds
                                                                   grounds that
                                                                            that it
                                                                                 it is
                                                                                    is overbroad,
                                                                                       overbroad, not
                                                                                                  not
       proportional to
       proportional to the
                       the needs
                           needs of
                                  of this
                                     this case,
                                          case, and
                                                 and seeks
                                                     seeks information
                                                            information is
                                                                        is not
                                                                           not relevant
                                                                               relevant to
                                                                                         to any
                                                                                            any party's
                                                                                                party’s
       claims or
       claims or defenses.
                 defenses.

       12.
       12.     Identify all Persons
               Identify all Persons with
                                    with knowledge or information
                                         knowledge or information concerning
                                                                  concerning Your
                                                                             Your initial
                                                                                  initial

receipt, and
receipt, and Your
             Your transmittal,
                  transmittal, review,
                               review, discussion, and/or other
                                       discussion, and/or other use, of the
                                                                use, of the Privileged
                                                                            Privileged Documents.
                                                                                       Documents.

       Response: In
       Response:        addition to
                     In addition  to reasserting
                                     reasserting their
                                                 their specific
                                                       specific objections
                                                                objections to
                                                                           to Defendants'
                                                                              Defendants’ Definitions
                                                                                             Definitions
       and  Instructions,  Plaintiffs object to this Interrogatory on the grounds   that it seeks
       and Instructions, Plaintiffs object to this Interrogatory on the grounds that it seeks
       information protected
       information    protected by
                                 by the
                                    the attorney
                                        attorney client
                                                  client and
                                                         and work
                                                             work product
                                                                   product privileges,
                                                                            privileges, and
                                                                                        and information
                                                                                             information
       that is
       that is not
               not relevant
                   relevant to
                             to any
                                any party's
                                     party’s claims
                                             claims or
                                                     or defenses.
                                                        defenses. Subject to these
                                                                  Subject to these objections,
                                                                                    objections,
       Plaintiffs identify
       Plaintiffs identify the
                            the following:
                                following: James    Gallon, Jonty
                                            James Gallon,          Buirsky, Tetiana
                                                            Jonty Buirsky,           Bersheda, Brian
                                                                            Tetiana Bersheda,    Brian
       Cattell, Simona
       Cattell,           Fedele, Sergey
                Simona Fedele,             Chernitsyn, and
                                   Sergey Chernitsyn,    and Eric
                                                             Eric Bechenit.
                                                                  Bechenit.

       13.
       13.     Identify all Persons
               Identify all Persons You
                                    You retained,
                                        retained, directed,
                                                  directed, hired, or paid
                                                            hired, or paid to
                                                                           to investigate
                                                                              investigate Bouvier,
                                                                                          Bouvier,

Tania Rappo, Jean-Marc
Tania Rappo, Jean-Marc Peretti,
                       Peretti, Sotheby’s, or Arnold
                                Sotheby's, or Arnold &
                                                     & Porter,
                                                       Porter, or
                                                               or who
                                                                  who otherwise
                                                                      otherwise did
                                                                                did so
                                                                                    so or
                                                                                       or

offered to
offered to do
           do so
              so on
                 on Your
                    Your behalf.
                         behalf.

       Response: In
       Response:      addition to
                   In addition  to reasserting
                                   reasserting their
                                               their specific
                                                     specific objections
                                                              objections to
                                                                         to Defendants'
                                                                            Defendants’ Definitions
                                                                                          Definitions
       and Instructions,
       and               Plaintiffs object
           Instructions, Plaintiffs object to
                                           to this
                                              this Interrogatory on the
                                                   Interrogatory on the grounds
                                                                        grounds that
                                                                                 that it
                                                                                      it seeks
                                                                                         seeks
       information protected
       information  protected by
                              by the
                                  the attorney
                                      attorney work
                                                work product
                                                      product and
                                                               and attorney
                                                                   attorney client
                                                                            client privileges.
                                                                                   privileges.




                                                  7
                                                  7
    Case 1:18-cv-09011-JMF Document 104-1 Filed 11/14/19 Page 136 of 136



Dated: New
Dated: New York,
           York, New
                  New York
                       York
       October 7,
       October    2019
               7, 2019


                                  EMERY CELLI BRINCKERHOFF
                                  EMERY CELLI BRINCKERHOFF
                                   & ABADY
                                   & ABADY LLP
                                           LLP


                                  By:
                                  By:           /s
                                                /s
                                         Daniel J.
                                         Daniel    Kornstein
                                                J. Kornstein
                                         O. Andrew
                                         0. Andrew F. F. Wilson
                                                         Wilson
                                         Zoe
                                         Zoe Salzman
                                             Salzman
                                         Douglas E.
                                         Douglas   E. Lieb
                                                      Lieb
                                  600 Fifth Avenue,
                                  600 Fifth Avenue, 10th
                                                     10th Floor
                                                           Floor
                                  New York,
                                  New  York, New
                                             New York
                                                   York 10020
                                                         10020
                                  (212) 763-5000
                                  (212) 763-5000

                                  Attorneys for
                                  Attorneys  for Plaintiffs
                                                 Plaintiffs




                                     8
                                     8
